Execution Version

OMNIBUS AMENDMENT

THIS OMNIBUS AMENDMENT (this “Amendment”), dated as of June 25, 2014 (the
“Effective Date”), is entered into among INSIGHT RECEIVABLES, LLC (“Insight
Receivables”), INSIGHT ENTERPRISES, INC. (“Insight”, the “Servicer” or the
“Performance Guarantor”), INSIGHT DIRECT USA, INC. (“Insight Direct”), INSIGHT
PUBLIC SECTOR, INC. (“Insight Public”), the Purchasers and Managing Agents party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION (“WFB”), as successor agent
for the Purchasers (in such capacity, the “Agent”). Capitalized terms used
herein but not defined herein shall have the meanings provided in the
Receivables Purchase Agreement defined below.

WHEREAS, Insight Receivables, the Servicer, the Purchasers, the Managing Agents
and the Agent are parties to that certain Receivables Purchase Agreement dated
as of December 31, 2002 (as amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Receivables Purchase
Agreement”), and JPMorgan Chase Bank, N.A. has resigned as agent under the
Receivables Purchase Agreement, assigned all of its right, title and interest
in, to and under the Receivables Purchase Agreement and the other Transaction
Documents to the Agent, and reallocated its commitment to Wells Fargo Bank,
National Association, and PNC Bank, National Association (“PNC”) pursuant to an
Instrument of Resignation and Appointment of Agent and Termination and
Reallocation Agreement of even date herewith (the “Reallocation Agreement”);

WHEREAS, the remaining parties to the Receivables Purchase Agreement wish to
amend the Receivables Purchase Agreement on the terms and conditions hereinafter
set forth;

WHEREAS, Insight Receivables, Insight Public and Insight Direct are parties to
that certain Amended and Restated Receivables Sale Agreement dated as of
September 3, 2003 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Receivables Sale Agreement”);

WHEREAS, the parties to the Receivables Sale Agreement wish to amend the
Receivables Sale Agreement on the terms and conditions hereinafter set forth;

WHEREAS, the Performance Guarantor executed in favor of the Agent, that certain
Amended and Restated Performance Undertaking, dated as of September 3, 2003 (as
amended, restated, supplemented or otherwise modified from time to time prior to
the date hereof, the “Performance Undertaking”);

WHEREAS, the parties hereto wish to amend the Undertaking on the terms and
conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to Receivables Purchase Agreement. Subject to the
fulfillment of the conditions precedent set forth in Section 4 below, the
Receivables Purchase Agreement is hereby amended in accordance with Exhibit A
hereto: (a) by deleting each term thereof which is lined-out and (b) by
inserting each term thereof which is double-underlined, in each case in the
place where such term appears therein. For the avoidance of doubt,
notwithstanding anything to the contrary contained in any prior amendment or
amendments to the Receivables Purchase Agreement, the Receivables Purchase
Agreement set forth in Exhibit A hereto reflects the current agreement of the
parties hereto as to all of the terms and provisions of the Receivables Purchase
Agreement as of the Effective Date. On or after the Effective Date, WFB as
successor Agent is hereby authorized to prepare and file such amendments to the
Uniform Commercial Code financing statements being assigned to is by the UCC-3’s
described in Section 4(d) below, as it may reasonably deem necessary to reflect
any changes in definitions embodied in the attached version of the Receivables
Purchase Agreement.

SECTION 2. Amendments to the Receivables Sale Agreement. Subject to the
fulfillment of the conditions precedent set forth in Section 4 below, the
Receivables Sale Agreement is hereby amended in accordance with Exhibit B
hereto: (a) by deleting each term thereof which is lined-out and (b) by
inserting each term thereof which is double-underlined, in each case in the
place where such term appears therein. For the avoidance of doubt,
notwithstanding anything to the contrary contained in any prior amendment or
amendments to the Receivables Sale Agreement, the Receivables Sale Agreement set
forth in Exhibit B hereto reflects the current agreement of the parties hereto
as to all of the terms and provisions of the Receivables Sale Agreement as of
the Effective Date.

SECTION 3. Amendments to the Undertaking. Subject to the fulfillment of the
conditions precedent set forth in Section 4 below, the Undertaking is hereby
amended in accordance with Exhibit C hereto: (a) by deleting each term thereof
which is lined-out and (b) by inserting each term thereof which is
double-underlined, in each case in the place where such term appears therein.
For the avoidance of doubt, notwithstanding anything to the contrary contained
in any prior amendment or amendments to the Undertaking, the Undertaking set
forth in Exhibit C hereto reflects the current agreement of the parties hereto
as to all of the terms and provisions of the Undertaking as of the Effective
Date.

SECTION 4. Conditions Precedent. This Amendment shall become effective as of the
close of business on the Effective Date, subject to the satisfaction of the
conditions precedent that the Managing Agents shall have received:

(a) Counterparts of the Instrument of Resignation and Appointment of Agent and
Termination and Reallocation Agreement, dated as of the date hereto, duly
executed by Insight Receivables, the Servicer, each of the Conduits, Financial
Institutions and Managing Agents signatory thereto, JPMorgan Chase Bank, N.A. as
resigning Agent and Wells Fargo Bank, National Association as successor Agent;

(b) Counterparts of this Amendment executed by each of the parties hereto;

(c) Counterparts of a Seventh Amended and Restated Fee Letter, dated as of the
date hereof, duly executed by duly executed by WFB, PNC and Insight Receivables;

(d) UCC-3 Assignments in favor of the WFB as successor Agent with respect to the
financing statements previously filed by JPMorgan Chase Bank, N.A., as resigning
Agent, against Insight Direct, Insight Public, and Insight Receivables.

(e) Secretary’s or Assistant Secretary’s Certificate for each of the Performance
Guarantor, Insight Direct, Insight Public and Insight Receivables as to an
attached copy of its resolutions authorizing the execution and delivery of the
Transaction Documents, and the names, incumbency and specimen signatures of its
officers or other representatives authorized to sign the Transaction Documents
and documents to be delivered thereunder.

(f) Notice of Termination of Blocked Account Control Agreement duly executed by
Insight Receivables and JPMorgan Chase Bank, N.A., as resigning agent and as
depositary bank.

(g) Blocked Account Control Agreements by and among each of Insight Direct and
Insight Receivables, Insight Public and Insight Receivables, WFB as successor
Agent and JPMorgan Chase Bank, N.A., with respect to each of the following
accounts:

         
Original Owner of
Lock-Box and
Collection Account
 

Collection Account  

Related Lock-Box
Insight Direct USA, Inc.
  #
#
#   #
#
N/A
Insight Public Sector, Inc.
  #   #

SECTION 5. Representations and Warranties. Each of Insight Receivables, Insight
(as the Servicer and as Performance Guarantor), Insight Direct and Insight
Public hereby represents and warrants that (i) this Amendment constitutes its
legal, valid and binding obligation, enforceable against such party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealing; and (ii) after giving effect
to this Amendment, the representations and warranties of each such party,
respectively, set forth in Article V of the Receivables Purchase Agreement and
Article II of the Receivables Sale Agreement, as applicable, are true and
correct in all material respects with the same effect as if made on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date. Insight Receivables further represents and warrants
that after giving effect to this Amendment, no event has occurred and is
continuing that constitutes an Amortization Event or a Potential Amortization
Event.

SECTION 6. Reference to and Effect on the Receivables Purchase Agreement,
Receivables Sale Agreement and Undertaking.

6.1 Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.

6.2 Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Sale Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”
or words of like import shall mean and be a reference to the Receivables Sale
Agreement, as amended hereby, and (ii) each reference to the Receivables Sale
Agreement in any other Transaction Document or any other document, instrument or
agreement executed and/or delivered in connection therewith, shall mean and be a
reference to the Receivables Sale Agreement as amended hereby.

6.3 Upon the effectiveness of this Amendment, (i) each reference in the
Undertaking to “this Undertaking”, “hereunder”, “hereof”, “herein” or words of
like import shall mean and be a reference to the Undertaking, as amended hereby,
and (ii) each reference to the Undertaking in any other Transaction Document or
any other document, instrument or agreement executed and/or delivered in
connection therewith, shall mean and be a reference to the Undertaking as
amended hereby.

6.4 Except as specifically amended hereby, the terms and conditions of the
Receivables Purchase Agreement, of the Receivables Sale Agreement, of the
Undertaking, of all other Transaction Documents and any other documents,
instruments and agreements executed and/or delivered in connection therewith,
shall remain in full force and effect and are hereby ratified and confirmed.

6.5 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Insight Receivables, the
Agent, any Purchaser or any Managing Agent under the Receivables Purchase
Agreement, the Receivables Sale Agreement, the Undertaking or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.

SECTION 7. Costs and Expenses. Insight Receivables agrees to pay on demand all
reasonable costs and expenses of the Agent, the Managing Agents and the
Purchasers party hereto in connection with the preparation, execution and
delivery of this Amendment and the other instruments and documents to be
delivered in connection herewith, including, without limitation, the reasonable
fees and out-of-pocket expenses of counsel for the Agent, the Managing Agents
and the Purchasers party hereto with respect thereto and with respect to
advising the Agent, the Managing Agents and the Purchasers party hereto as to
their respective rights and responsibilities hereunder and thereunder.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (i.e., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart hereof and deemed an original.

SECTION 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING, BUT NOT LIMITED TO, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.

SECTION 10. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

[Remainder of page left intentionally blank]

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

INSIGHT RECEIVABLES, LLC

By: Insight Receivables Holding, LLC, its Sole Member

By: /s/ Helen K. Johnson
Name: Helen K. Johnson
Title: Treasurer


INSIGHT ENTERPRISES, INC., as Servicer and Performance

Guarantor

By: /s/ Glynis Bryan
Name: Glynis Bryan
Title: CFO


INSIGHT DIRECT USA, INC.

By: /s/ Helen K. Johnson
Name: Helen K. Johnson
Title: Treasurer


INSIGHT PUBLIC SECTOR, INC.

By: /s/ Helen K. Johnson
Name: Helen K. Johnson
Title: Treasurer


PNC BANK, NATIONAL ASSOCIATION

as a Financial Institution and a Managing Agent

By: /s/ Mark Falcione
Name: Mark Falcione
Title: Executive Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Financial

Institution, a Managing Agent and as the successor Agent

By: /s/ Elizabeth R. Wagner
Name: Elizabeth R. Wagner
Title: Vice President


EXHIBIT A

1

RECEIVABLES PURCHASE AGREEMENT
dated as of December 31, 2002
Among
INSIGHT RECEIVABLES, LLC, as Seller,
INSIGHT ENTERPRISES, INC., as Servicer,

THE ENTITIES PARTY HERETO FROM TIME TO TIME AS

PURCHASERS,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as successor Agent

RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement dated as of December 31, 2002 is among
Insight Receivables, LLC, an Illinois limited liability company (“Seller”),
Insight Enterprises, Inc., a Delaware corporation (“Insight”), as initial
Servicer (the Servicer together with Seller, the “Seller Parties” and each a
“Seller Party”), PNC Bank, National Association (“PNC”), Wells Fargo Bank,
National Association (“Wells Fargo”), each of the other financial institutions
from time to time party hereto (together with PNC and Wells Fargo, the
“Purchasers”), and Wells Fargo Bank, National Association, as successor agent
for the Purchasers hereunder or any further successor agent hereunder (together
with its successors and assigns hereunder, the “Agent”). Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

Seller desires to transfer and assign Purchaser Interests to the Agent for the
benefit of the Purchasers from time to time.

The Purchasers severally agree that they shall, subject to the terms and
conditions of this Agreement, purchase Purchaser Interests through the Agent
from time to time.

ARTICLE I
PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Agent for the ratable benefit
of the Purchasers. In accordance with the terms and conditions set forth herein,
each of the Purchasers severally agrees to purchase, through the Agent, such
Purchaser’s Percentage of such Purchaser Interests from time to time in an
aggregate amount not to exceed (i) for all Purchasers, the Purchase Limit at
such time, and (ii) for any Purchaser, its Commitment at such time.

(b) Seller may, upon at least 5 Business Days’ notice to the Purchasers,
terminate in whole or reduce in part the unused portion of the Purchase Limit.
Upon any reduction of the Purchase Limit, the Commitments shall be permanently
reduced by a corresponding aggregate amount in accordance with their respective
Percentages. Each reduction in the Purchase Limit shall be in an aggregate
amount equal to $5,000,000 or a larger multiple of $1,000,000.

Section 1.2 Increases. Seller shall provide the Purchasers with notice, in
accordance with Section 14.2, in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”) no later than 11:00 a.m. (Chicago
time) on the date of such Incremental Purchase. Each Purchase Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $5,000,000 in the aggregate) and the date of purchase. A Purchase
Notice received after 11:00 a.m. (Chicago time) shall be deemed received on the
next Business Day. On the date of each Incremental Purchase, upon satisfaction
of the applicable conditions precedent set forth in Article VI, each Purchaser
shall wire transfer to the Facility Account, in immediately available funds, no
later than 11:00 a.m. (Chicago time), an amount equal to such Purchaser’s
Percentage of the aggregate Purchase Price for such Incremental Purchase.

Section 1.3 Decreases. Seller shall provide the Purchasers with written notice,
in accordance with Section 14.2 (a “Reduction Notice”), of any proposed
reduction of Aggregate Capital from Collections no later than 12:00 noon
(Chicago time) on the Business Day of each proposed reduction. Such Reduction
Notice shall designate (i) the date (the “Proposed Reduction Date”) upon which
any such reduction of Aggregate Capital shall occur (which date shall give
effect to the notice period set forth above), and (ii) the amount of Aggregate
Capital to be reduced (the “Aggregate Reduction”), which reduction shall be
distributed ratably to each Purchaser in accordance with its Percentage. Only
one (1) Reduction Notice shall be outstanding at any time. A Reduction Notice
received after 12:00 noon (Chicago time) shall be deemed received on the next
Business Day.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than noon (Chicago time)
on the day when due in immediately available funds, and if not received before
noon (Chicago time) shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to a Purchaser they shall be paid to
such Purchaser at its address listed beneath its signature on its signature page
to this Agreement until otherwise notified by such Purchaser. All computations
of Yield, per annum fees hereunder and per annum fees under the Fee Letters
shall be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

ARTICLE II
PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to the Purchasers when due, on a
full recourse basis, (i) such fees as set forth in the applicable Fee Letters
(which fees shall be sufficient to pay all fees owing to the Purchasers),
(ii) all amounts payable as Yield, (iii) all amounts payable as Deemed
Collections (which shall be immediately due and payable by Seller and applied to
reduce outstanding Aggregate Capital hereunder in accordance with Sections 2.2
and 2.3 hereof), (iv) all amounts required pursuant to Section 2.6, (v) all
amounts payable pursuant to Article X, if any, (vi) except as otherwise provided
in Section 8.6 of this Agreement, all Servicer costs and expenses, including the
Servicing Fee, in connection with servicing, administering and collecting the
Receivables, (vii) all Broken Funding Costs and (viii) all Default Fees
(collectively, the “Obligations”). If any Person fails to pay any of the
Obligations when due, such Person agrees to pay, on demand, the Default Fee in
respect thereof until paid. Notwithstanding the foregoing, no provision of this
Agreement or the Fee Letters shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller shall immediately pay such Collections or Deemed Collections
to the Servicer for application in accordance with the terms and conditions
hereof and, at all times prior to such payment, such Collections or Deemed
Collections shall be held in trust by Seller for the exclusive benefit of the
Purchasers and the Agent.

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If at any time any Collections are received by the Servicer prior to the
Amortization Date, (i) the Servicer shall set aside the Termination Percentage
(hereinafter defined) of Collections evidenced by the Purchaser Interests of
each Terminating Purchaser and (ii) Seller hereby requests and the Purchasers
(other than any Terminating Purchasers) hereby agree to make, simultaneously
with such receipt, a reinvestment (each a “Reinvestment”) with that portion of
the balance of each and every Collection received by the Servicer that is part
of any Purchaser Interest (other than any Purchaser Interests of Terminating
Purchasers), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt. On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicer shall remit to each Purchaser’s respective
account the amounts set aside during the period since the immediately prior
Settlement Date that have not been subject to a Reinvestment and apply such
amounts (if not previously paid in accordance with Section 2.1) first, to reduce
unpaid Obligations and second, to reduce the Capital of all Purchaser Interests
of Terminating Purchasers, applied ratably to each Terminating Purchaser
according to its respective Termination Percentage. If such Capital and
Obligations shall be reduced to zero, any additional Collections received by the
Servicer (i) if applicable, shall be remitted to each Purchaser’s respective
account no later than noon (Chicago time) to the extent required to fund any
Aggregate Reduction on such Settlement Date and (ii) any balance remaining
thereafter shall be remitted from the Servicer to Seller on such Settlement
Date. Each Terminating Purchaser shall be allocated a ratable portion of
Collections from the date of its becoming a Terminating Purchaser (the
“Termination Date”) until such Terminating Financing Institution’s Capital shall
be paid in full. This ratable portion shall be calculated on the Termination
Date of each Terminating Purchaser as a percentage equal to (i) Capital of such
Terminating Purchaser outstanding on its Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date (the “Termination
Percentage”). Each Terminating Purchaser’s Termination Percentage shall remain
constant prior to the Amortization Date. On and after the Amortization Date,
each Termination Percentage shall be disregarded, and each Terminating
Purchaser’s Capital shall be reduced ratably with all Purchasers in accordance
with Section 2.3.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Obligations owed by
Seller and not previously paid by Seller in accordance with Section 2.1. On and
after the Amortization Date, the Servicer shall, at any time upon the request
from time to time by (or pursuant to standing instructions from) the Agent or
any Purchaser (i) remit to each Purchaser’s respective account, in accordance
with the Percentages of the Purchasers, the amounts set aside pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Capital associated
with each such Purchaser Interest and any other Aggregate Unpaids.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its Affiliates is
not then acting as the Servicer,

second, to the reimbursement of the Agent’s and the Purchaser’s costs and
expenses (including reasonable fees of legal counsel) of collection and
enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letters, Yield,

fourth, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fifth, for the ratable payment of all other unpaid Obligations, provided that to
the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Seller or one of its Affiliates is
acting as the Servicer, such costs and expenses will not be paid until after the
payment in full of all other Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Agent and the Purchasers in accordance with the amount of
such Aggregate Unpaids owing to each of them in respect of each such priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay each Purchaser who
suffered such rescission, return or refund the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.

Section 2.6 Maximum Purchaser Interests and Aggregate Capital. Seller shall
ensure that at no time shall (i) the Purchaser Interests of the Purchasers
exceed in the aggregate 100% or (ii) the Aggregate Capital exceeds the Purchase
Limit. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay to the Purchasers within one (1) Business Day after
Seller’s knowledge thereof, an amount to be applied to reduce the Aggregate
Capital (allocated to each Purchaser based on its Percentage), such that after
giving effect to such payment (and the application thereof to reduce the
Aggregate Capital) the aggregate of the Purchaser Interests equals or is less
than 100%. If the Aggregate Capital exceeds the Purchase Limit, Seller shall pay
to the Purchasers within one (1) Business Day, an amount to be applied to reduce
the Aggregate Capital (allocated to each Purchaser based on its Percentage),
such that after giving effect to such payment the Aggregate Capital equals or is
less than the Purchase Limit.

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing two (2) Business Days
written notice to the Purchasers), at any time following the reduction of the
Aggregate Capital to a level that is less than 25.0% of the original Purchase
Limit, to repurchase from the Purchasers all, but not less than all, of the then
outstanding Purchaser Interests. The purchase price in respect thereof shall be
an amount equal to the Aggregate Unpaids through the date of such repurchase,
payable in immediately available funds. Such repurchase shall be without
representation, warranty or recourse of any kind, on the part of, or against any
Purchaser or the Agent.

ARTICLE III
[RESERVED]

ARTICLE IV
FUNDING

Section 4.1 Funding. Each Purchaser Interest shall accrue Yield for each day
during its Tranche Period at a rate equal to the Discount Rate in accordance
with the terms and conditions hereof. Until any Purchaser gives notice to Seller
of the suspension of the LIBO Rate in accordance with Section 4.3, and prior to
the occurrence and continuation of an Amortization Event, the Discount Rate for
any Purchaser Interest pursuant to the terms and conditions hereof shall be the
LIBO Rate. From and after the giving of the notice described in Section 4.3, and
after the occurrence and continuation of an Amortization Event, the Discount
Rate for any Purchaser Interest shall be the Alternate Base Rate.

Section 4.2 Yield Payments. On the Monthly Settlement Date for each Purchaser
Interest, Seller shall pay to the applicable Purchaser an aggregate amount equal
to the accrued and unpaid Yield for the most recently ended Accrual Period in
respect of the portion of Capital held by such Purchaser during such Accrual
Period in accordance with Article II.

Section 4.3 Suspension of the LIBO Rate. (a) If any Purchaser notifies Seller
that it has determined that funding its Percentage of the Purchaser Interests at
a LIBO Rate would violate any applicable law, rule, regulation, or directive of
any governmental or regulatory authority, whether or not having the force of
law, or that (i) deposits of a type and maturity appropriate to match fund its
Purchaser Interests at such LIBO Rate are not available or (ii) such LIBO Rate
does not accurately reflect the cost of acquiring or maintaining a Purchaser
Interest at such LIBO Rate, then such Purchaser shall suspend the availability
of such LIBO Rate and any Purchaser Interest accruing Yield at such LIBO Rate
shall accrue interest at the Alternate Base Rate.

(b) If less than all of the Purchasers give a notice to Seller pursuant to
Section 4.3(a), each Purchaser which gave such a notice shall be obliged, at the
request of Seller, to assign all of its rights and obligations hereunder to
another funding entity nominated by Seller and willing to participate in this
Agreement through the Stated Termination Date in the place of such notifying
Purchaser; provided that (i) the notifying Purchaser receives payment in full,
pursuant to an Assignment Agreement, of an amount equal to such notifying
Purchaser’s share of the Capital and Yield owing to it and all accrued but
unpaid fees and other costs and expenses payable in respect of its Purchaser
Interests, and (ii) the replacement Purchaser otherwise satisfies the
requirements of Section 12.1(b).

ARTICLE V
REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of The Seller Parties. Each Seller
Party hereby represents and warrants to the Agent and the Purchasers, as to
itself, as of the date hereof and as of the date of each Incremental Purchase
and the date of each Reinvestment that:

(a) Corporate Existence and Power. Such Seller Party is a corporation or limited
liability company duly organized, validly existing and in good standing under
the laws of its state of incorporation or formation. Such Seller Party is duly
qualified to do business and is in good standing as a foreign corporation or
limited liability company, and has and holds all corporate or limited liability
company power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or to so have or
hold could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate or company
powers and authority and have been duly authorized by all necessary corporate or
company action on its part. This Agreement and each other Transaction Document
to which such Seller Party is a party has been duly executed and delivered by
such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws or
certificate of formation or limited liability company agreement, (ii) any law,
rule or regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound that is material to the operation of its business, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Seller Party is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such Seller
Party or any of its Affiliates to the Agent or the Purchasers for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Seller Party or any of its Affiliates to the Agent
or the Purchasers will be, true and accurate in every material respect on the
date such information is stated or certified and does not and will not knowingly
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading;
provided, that any such information constituting projections or pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the party providing the same to be
reasonable at the time made, it being recognized by the Agent and the Purchasers
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

(h) Use of Proceeds. No proceeds of any purchase hereunder will be used (i) for
a purpose that violates, or would be inconsistent with, Regulation T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction which is subject to
Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Agent for the benefit of the Purchasers (and the
Agent for the benefit of such Purchasers shall acquire from Seller) a valid and
perfected first priority undivided percentage ownership or security interest in
each Receivable existing or hereafter arising and in the Related Security and
Collections with respect thereto, free and clear of any Adverse Claim, except as
created by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (on
behalf of the Purchasers) ownership or security interest in the Receivables, the
Related Security and Collections.

(k) Places of Business and Locations of Records; Jurisdiction of Organization.
The principal places of business and chief executive office of such Seller Party
and the offices where it keeps all of its Records are located at the address(es)
listed on Exhibit III or such other locations of which the Agent and the
Purchasers have been notified in accordance with Section 7.2(a) in jurisdictions
where all action required by Section 14.4(a) has been taken and completed.
Seller is an Illinois limited liability company. Seller’s Federal Employer
Identification Number and Illinois organizational number are correctly set forth
on Exhibit III.

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit IV. Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since June 30, 2002, no event has occurred that could reasonably be
expected to have a material adverse effect on the financial condition or
operations of the initial Servicer and its Subsidiaries or the ability of the
initial Servicer to perform its obligations under this Agreement, and
(ii) Seller represents and warrants that since the date of this Agreement, no
event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. In the past five (5) years, Seller has not used any company names,
trade names or assumed names other than the name in which it has executed this
Agreement.

(o) Ownership of Seller. The Member owns, directly or indirectly, 100% of the
issued and outstanding membership interests of Seller, free and clear of any
Adverse Claim other than the Adverse Claim in favor of (i) the Administrative
Agent as contemplated by the Credit Agreement and (ii) the Floorplan Collateral
Agent as contemplated by the Floorplan Credit Agreement.

(p) Not an Investment Company. Such Seller Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. Such Seller Party has complied in all material respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation.

(r) Compliance with Credit and Collection Policy. Such Seller Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the
Purchasers have been notified in accordance with Section 7.1(a)(vii).

(s) Payments to Originators. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to the applicable Originator in consideration therefor and such
transfer was not made for or on account of an antecedent debt. No transfer by
any Originator of any Receivable under the Receivables Sale Agreement is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Eligible
Receivables Balance as an Eligible Receivable on the date of its purchase under
the Receivables Sale Agreement was an Eligible Receivable on such purchase date
and, as of the date of each Report or any other report delivered pursuant to
Section 8.5 or Section 6.2(a)(ii), each Receivable included in the Net Eligible
Receivables Balance on such Report or other report was an Eligible Receivable.

(v) Net Eligible Receivables Balance. Seller has determined that, immediately
after giving effect to each purchase hereunder, the Net Eligible Receivables
Balance is equal to or greater than the sum of (i) the Aggregate Capital, plus
(ii) the Aggregate Reserves.

(w) Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

(x) Purpose. Seller has determined that, from a business viewpoint, the purchase
of the Receivables and related interests thereto from Insight under the
Receivables Sale Agreement, and the sale of Purchaser Interests to the
Purchasers and the other transactions contemplated herein, are in the best
interests of Seller.

(y) Financial Statements. The September 30, 2002 consolidated financial
statements of Insight and its Subsidiaries heretofore delivered to the Agent and
the Purchasers were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared (except for the
absence of footnotes and subject to year-end audit adjustments) and fairly
present in all material respects the consolidated financial condition and
operations of Insight and its Subsidiaries at such date and the consolidated
results of their operations for the period then ended.

(z) Payments in Ordinary Course. Each remittance of Collections by the Seller to
the Agent or the Purchasers hereunder will have been made (i) in payment of a
debt incurred in the ordinary course of business or financial affairs and
(ii) in the ordinary course of business or financial affairs.

(aa) OFAC. No Seller Party (i) is an “enemy” or an “ally of the enemy” within
the meaning of Section 2 of the Trading with the Enemy Act of the United States
(50 U.S.C. App. §§ 1 et seq.), as amended, (ii) is in violation of (A) the
Trading with the Enemy Act, as amended, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act, (iii) is a Sanctioned Person or Sanctioned
Country, (ii) has its assets located in Sanctioned Countries, or (iii) derives
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any of the purchases, including
without limitation, Incremental Purchases and Reinvestments, made hereunder will
be used directly or indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.

ARTICLE VI
CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Agent and the Purchasers shall have
received on or before the date of such purchase those documents listed on
Schedule B and (b) the Agent and the Purchasers shall have received all fees and
expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letters.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
Incremental Purchase and each Reinvestment shall be subject to the further
conditions precedent that (a) in the case of each such Incremental Purchase or
Reinvestment: (i) the Servicer shall have delivered to the Agent and the
Purchasers on or prior to the date of such purchase, in form and substance
satisfactory to the Agent, all Reports as and when due under Section 8.5 and
(ii) upon the Agent’s or any Purchaser’s reasonable request, the Servicer shall
have delivered to the Agent and the Purchasers at least three (3) days prior to
such purchase or Reinvestment an interim report in the form of a Monthly Report,
Weekly Report or Daily Report showing the amount of Eligible Receivables;
(b) the Facility Termination Date shall not have occurred; (c) each Purchaser
shall have received such other approvals, opinions or documents as it may
reasonably request and (d) on the date of each such Incremental Purchase or
Reinvestment, the following statements shall be true (and acceptance of the
proceeds of such Incremental Purchase or Reinvestment shall be deemed a
representation and warranty by Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date);

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event; and

(iii) the Aggregate Capital does not exceed the Purchase Limit and the aggregate
Purchaser Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the Agent
or any Purchaser, which right may be exercised at any time on demand of the
Agent or any such Purchaser within thirty (30) days after the Agent or any such
Purchaser shall have obtained knowledge of such failure, to rescind the related
purchase and direct Seller to pay to the applicable Purchaser an amount equal to
the Collections prior to the Amortization Date that shall have been applied to
the affected Reinvestment.

ARTICLE VII
COVENANTS

Section 7.1 Affirmative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent and the
Purchasers:

(i) Annual Reporting. Within 90 days after the end of each of its respective
fiscal years, audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows for Insight and its consolidated
subsidiaries as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Insight and its
consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied; provided, that the Seller Parties shall be deemed to have
delivered the foregoing to the Agent and the Purchasers if such information has
been filed with the Securities and Exchange Commission and is available on the
EDGAR site at www.sec.gov or any successor government site that is freely and
readily available to the Agent and the Purchasers without charge, or has been
made available on Insight’s website , and the delivery date therefor shall be
deemed to be the first day on which such information is available to the Agent
and the Purchasers on one of such web pages; provided, further, that Insight
will promptly notify the Agent and the Purchasers of each posting to such sites
upon the occurrence thereof. In order to provide such notices promptly, Insight
agrees that it shall register the Agent and the Purchasers in the appropriate
Insight databases necessary to cause such notices to be sent automatically
(including, without limitation, by e-mail to e-mail addresses agreed upon by the
Agent and the Purchasers) on the applicable filing dates, and Purchasers agree
to self-subscribe to receive such notices on Insight’s website.

(ii) Within 45 days after the end of each of the first three fiscal quarters of
its respective fiscal years, unaudited consolidated balance sheets of Insight
and related unaudited consolidated statements of operations, and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, together with internally prepared balance
sheets and statements of income for Seller, all certified by an Authorized
Officer of Insight or Seller, as applicable, as presenting fairly in all
material respects the financial condition and results of operations of Insight
and its consolidated Subsidiaries on a consolidated basis or Seller, as
applicable, in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes; provided, that the
foregoing shall be deemed to have been delivered to the Agent and the Purchasers
if such information has been filed with the Securities and Exchange Commission
and is available on the EDGAR site at www.sec.gov or any successor government
site that is freely and readily available to the Agent and the Purchasers
without charge, or has been made available on Insight’s website www.insight.com,
and the delivery date therefor shall be deemed to be the first day on which such
information is available to the Agent and the Purchasers on one of such web
pages; provided, further, that Insight will promptly notify the Agent and the
Purchasers of each posting to such sites upon the occurrence thereof. In order
to provide such notices promptly, Insight agrees that it shall register the
Agent and the Purchasers in the appropriate Insight databases necessary to cause
such notices to be sent automatically (including, without limitation, by e-mail
to e-mail addresses agreed upon by the Agent and the Purchasers) on the
applicable filing dates, and Purchasers agree to self-subscribe to receive such
notices on Insight’s website.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibits V-A
and V-B, as applicable, signed by such Seller Party’s Authorized Officer and
dated the date of such annual financial statement or such quarterly financial
statement, as the case may be.

(iv) Statements and Reports. Promptly upon the furnishing thereof to the
shareholders or members of such Seller Party copies of all financial statements,
reports and proxy statements so furnished; provided, that the Seller Parties
shall be deemed to have delivered the foregoing to the Agent and the Purchasers
if such information has been filed with the Securities and Exchange Commission
and is available on the EDGAR site at www.sec.gov or any successor government
site that is freely and readily available to the Agent and the Purchasers
without charge, or has been made available on Insight’s website www.insight.com,
and the delivery date therefor shall be deemed to be the first day on which such
information is available to the Agent and the Purchasers on one of such web
pages; provided, further, that Insight will promptly notify the Agent and the
Purchasers of each posting to such sites upon the occurrence thereof. In order
to provide such notices promptly, Insight agrees that it shall register the
Agent and the Purchasers in the appropriate Insight databases necessary to cause
such notices to be sent automatically (including, without limitation, by e-mail
to e-mail addresses agreed upon by the Agent and the Purchasers) on the
applicable filing dates, and Purchasers agree to self-subscribe to receive such
notices on Insight’s website.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which Insight
or any of its Subsidiaries files with the Securities and Exchange Commission;
provided, that the Seller Parties shall be deemed to have delivered the
foregoing to the Agent and the Purchasers if such information has been filed
with the Securities and Exchange Commission and is available on the EDGAR site
at www.sec.gov or any successor government site that is freely and readily
available to the Agent and the Purchasers without charge, or has been made
available on Insight’s website www.insight.com, and the delivery date therefor
shall be deemed to be the first day on which such information is available to
the Agent and the Purchasers on one of such web pages; provided, further, that
Insight will promptly notify the Agent and the Purchasers of each posting to
such sites upon the occurrence thereof. In order to provide such notices
promptly, Insight agrees that it shall register the Agent and the Purchasers in
the appropriate Insight databases necessary to cause such notices to be sent
automatically (including, without limitation, by e-mail to e-mail addresses
agreed upon by the Agent and the Purchasers) on the applicable filing dates, and
Purchasers agree to self-subscribe to receive such notices on Insight’s website.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or any Purchaser, copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting each Purchaser’s consent thereto.

(viii) [Reserved].

(ix) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent or any
Purchaser may from time to time reasonably request in order to protect the
interests of the Agent and the Purchasers under or as contemplated by this
Agreement.

(b) Notices. Such Seller Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer and
its Subsidiaries exceeds $15,000,000, and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer which, if
adversely determined to the Servicer, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(v) Defaults Under Other Agreements. (A) The occurrence of a default or an event
of default under any other financing arrangement pursuant to which the Seller is
a debtor or an obligor or (B) the occurrence of a default or an event of default
under any financing arrangement pursuant to which the Servicer is a debtor or an
obligor and relating to Specified Indebtedness.

(vi) Appointment of Independent Director. The decision to appoint a new director
of the Seller as an “Independent Director” for purposes of this Agreement, such
notice to (A) be issued not less than ten (10) days prior to the effective date
of such appointment and (B) certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with (i) all applicable laws, rules and
regulations to which it may be subject except (A) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
(B) where the failure to comply could not reasonably be expected to have a
Material Adverse Effect, and (ii) all applicable orders, writs, judgments,
injunctions, decrees and awards to which it may be subject which have not been
stayed by appropriate proceedings. Such Seller Party will preserve and maintain
its corporate or limited liability company existence, rights, franchises and
privileges in the jurisdiction of its incorporation, and qualify and remain
qualified in good standing or active status as a foreign corporation or limited
liability company in each jurisdiction where its business is conducted except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agent and each Purchaser from
time to time such information with respect to it and the Receivables as the
Agent or any Purchaser may reasonably request. Such Seller Party will, from time
to time during regular business hours as requested by the Agent or any Purchaser
upon reasonable notice and at the sole cost of such Seller Party, permit the
Agent, the Purchasers or their agents or representatives (and cause each
Originator to permit the Agent, the Purchasers or their agents or
representatives), (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of Seller or the Servicer
having knowledge of such matters. To the extent it is reasonably possible to do
so, any such visitations, examinations and discussions shall be conducted
concurrently so as to minimize interference with the operations of such Seller
Party.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agent and each Purchaser notice of
any material change in the administrative and operating procedures referred to
in the previous sentence.

(ii) Such Seller Party will (and will cause each Originator to) (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Agent and the Purchasers, describing the Purchaser Interests and (B) upon the
request of the Agent or any Purchaser (x) mark each Contract with a legend
describing the Purchaser Interests and (y) deliver to the Agent all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause each Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreement. Seller will
perform its obligations and undertakings under and pursuant to the Receivables
Sale Agreement, will purchase Receivables thereunder in strict compliance with
the terms thereof and will enforce the rights and remedies accorded to Seller
under the Receivables Sale Agreement. Seller will take all actions to perfect
and enforce its rights and interests (and the rights and interests of the Agent
and the Purchasers as assignees of Seller) under the Receivables Sale Agreement
as the Agent or any Purchaser may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in the Receivables
Sale Agreement.

(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased by Seller under the Receivables Sale
Agreement irrevocably in Seller, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent and the Purchasers (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Seller’s interest in such Receivables, Related Security
and Collections and such other action to perfect, protect or more fully evidence
the interest of Seller therein as the Agent or any Purchaser may reasonably
request), and (ii) establish and maintain, in favor of the Agent, for the
benefit of Purchasers, a valid and perfected first priority undivided percentage
ownership interest (and/or a valid and perfected first priority security
interest) in all Receivables, Related Security and Collections to the full
extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Agent for the benefit of the Purchasers
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Agent for the benefit of the Purchasers as the Agent or any Purchaser may
reasonably request).

(i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller’s
identity as a legal entity that is separate from Insight, each Originator and
any Affiliate thereof (each an “Insight Entity”). Therefore, from and after the
date of execution and delivery of this Agreement, Seller shall take all
reasonable steps, including, without limitation, all steps that the Agent or any
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of any
Insight Entity and not just a division of an Insight Entity. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any Insight Entity (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller’s employees);

(B) compensate all employees, consultants and agents, if any, directly, from
Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of an Insight Entity, allocate
the compensation of such employee, consultant or agent between Seller and such
Insight Entity, as applicable, on a basis that reflects the services rendered to
Seller and such Insight Entity, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of an Insight Entity, Seller shall
lease such office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with each Insight Entity (including, without
limitation, any delegation of its obligations hereunder as Servicer) strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and such Insight Entity on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;

(G) observe all limited liability company formalities as a distinct entity, and
ensure that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Seller or (C) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);

(H) maintain Seller’s books and records separate from those of any Insight
Entity and otherwise readily identifiable as its own assets rather than assets
of any Insight Entity;

(I) prepare its financial statements separately from those of any Insight Entity
and insure that any consolidated financial statements of each Insight Entity
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate corporate entity and that its assets will be available
first and foremost to satisfy the claims of the creditors of Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of any
Insight Entity and only maintain bank accounts or other depository accounts to
which Seller alone is the account party, into which Seller alone makes deposits
and from which Seller alone (or the Agent hereunder) has the power to make
withdrawals;

(K) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by an Insight Entity or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to the Originators thereunder for the purchase
of Receivables from the Originators under the Receivables Sale Agreement, and
(4) the incurrence of operating expenses in the ordinary course of business of
the type otherwise contemplated by this Agreement;

(M) maintain its limited liability company agreement in conformity with this
Agreement, such that (1) it does not amend, restate, supplement or otherwise
modify its certificate of formation or limited liability company agreement in
any respect that would impair its ability to comply with the terms or provisions
of any of the Transaction Documents, including, without limitation,
Section 7.1(i) of this Agreement and (2) at all times that this Agreement is in
effect, it provides for (x) not less than ten (10) days’ prior written notice to
the Agent of the replacement or appointment of any director that is to serve as
an Independent Director for purposes of this Agreement, and (y) the condition
precedent to giving effect to such replacement or appointment that the Seller
certify that the designated Person satisfied the criteria set forth in the
definition herein of “Independent Director”;

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the Receivables Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent and each Purchaser;

(O) maintain its limited liability company separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary;

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of membership interests or payment of any subordinated indebtedness
which would cause the Required Capital Amount to cease to be so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Quarles & Brady LLP, as
counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

(j) Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes (other than collections with respect to Excluded Receivables, which
such Seller Party will cause to be directly deposited into a separate account of
Insight Direct identified by Insight Direct) to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect. In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers. Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement. Each Seller Party will cause each payment
under an Excluded Receivable to be made to an account other than a Collection
Account.

(k) Taxes.

(i) Seller will (A) file all tax returns and reports required by law to be filed
by it and will promptly pay all taxes and governmental charges at any time
owing, except for taxes being diligently contested in good faith and for which
adequate reserves have been established and (B) pay when due any taxes payable
in connection with the Receivables, exclusive of taxes on or measured by income
or gross receipts of the Agent or any Purchaser.

(ii) Servicer will file all tax returns and reports required by law to be filed
by it and will promptly pay all taxes and governmental charges at any time owing
that, if not filed or paid, would result in a Material Adverse Effect, except
for taxes being diligently contested in good faith and for which adequate
reserves have been established.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment. The Agent, for the
benefit of the Purchasers, shall be named as an additional insured with respect
to all such liability insurance maintained by Seller. Seller will pay or cause
to be paid, the premiums therefor and deliver to the Agent and each Purchaser
evidence satisfactory to the Agent and the Purchasers of such insurance
coverage. Copies of each policy shall be furnished to the Agent and any
Purchaser in certificated form upon the Agent’s or such Purchaser’s request. The
foregoing requirements shall not be construed to negate, reduce or modify, and
are in addition to, Seller’s obligations hereunder.

(m) Payment to the Originators. With respect to any Receivable purchased by
Seller from any Originator, such sale shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.

Section 7.2 Negative Covenants of The Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Offices and Records. Such Seller Party will not change its
name, identity, corporate or limited liability company structure (within the
meaning of Section 9-507 of the UCC) or jurisdiction of organization or relocate
its chief executive office or any office where Records are kept unless it shall
have: (i) given the Agent and the Purchasers at least thirty (30) days’ prior
written notice thereof (or such shorter period as the Agent shall agree) and
(ii) delivered to the Agent and the Purchasers all financing statements,
instruments and other documents requested by the Agent or any Purchaser in
connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent and the Purchasers shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables
without each Purchaser’s prior written consent. Except as provided in
Section 8.2(d), the Servicer will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises (other than rights to payments and related proceeds
under any Contract, which rights have been sold to a Contract Payment Purchaser
in connection with a Contract Payment Sale transaction), or any Lock-Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of the
Agent and the Purchasers provided for herein), and Seller will defend the right,
title and interest of the Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Seller or any Originator. Seller will not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the financing or lease of which gives rise
to any Receivable.

(e) Net Eligible Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Eligible Receivables Balance to be less than an
amount equal to the sum of (i) the Aggregate Capital plus (ii) the Aggregate
Reserves.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to the Originators in respect thereof, without the prior written consent of the
Agent and each Purchaser, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

ARTICLE VIII
ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Insight is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. The Agent may, at any time following the occurrence and
during the continuance of an Amortization Event or Potential Amortization Event,
designate as Servicer any Person to succeed Insight or any successor Servicer.

(b) Without the prior written consent of the Agent and each Purchaser, Insight
shall not be permitted to delegate any of its duties or responsibilities as
Servicer to any Person other than (i) Seller, (ii) the applicable Originator
with respect to the Receivables originated by such Originator and (iii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices. Neither Seller nor any Originator shall
be permitted to further delegate to any other Person any of the duties or
responsibilities of the Servicer delegated to it by Insight. If at any time the
Agent, in accordance with Section 8.1(a), shall designate as Servicer any Person
other than Insight, all duties and responsibilities theretofore delegated by
Insight to Seller may, at the discretion of the Agent, be terminated forthwith
on notice given by the Agent to Insight and to Seller.

(c) Notwithstanding the foregoing subsection (b), (i) unless the Agent shall
have designated a Person other than Insight to act as Servicer pursuant to this
Section 8.1, Insight shall be and remain primarily liable to the Agent and the
Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder and (ii) the Agent and the Purchasers
shall be entitled to deal exclusively with Insight in matters relating to the
discharge by the Servicer of its duties and responsibilities hereunder. The
Agent and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than Insight in order for communication to the
Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished. Insight, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank party to a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances, and
in the case of Excluded Receivables, to a collection account of Insight Direct
identified by Insight Direct. From and after the date the Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, the Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Agent and, at all times thereafter,
Seller and the Servicer shall not deposit or otherwise credit, and shall not
permit any other Person to deposit or otherwise credit to such new depositary
account any cash or payment item other than Collections. The Servicer will
instruct all Obligors with respect to all Excluded Receivables to make all
payments with respect to Excluded Receivables to locations other than a Lock-Box
or Collection Account.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Agent or the Purchasers under this
Agreement. Notwithstanding anything to the contrary contained herein, after the
occurrence and during the continuation of an Amortization Event, the Agent shall
have the absolute and unlimited right to direct the Servicer to commence or
settle any legal action with respect to any Receivable or to foreclose upon or
repossess any Related Security.

(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Agent, deliver
or make available to the Agent all such Records, at a place selected by the
Agent. The Servicer shall, as soon as practicable following receipt thereof turn
over to Seller any cash collections or other cash proceeds received with respect
to Indebtedness not constituting Receivables. The Servicer shall, from time to
time at the request of any Purchaser, furnish to the Purchasers (promptly after
any such request) a calculation of the amounts set aside for the Purchasers
pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to any
Originator, Insight or Seller shall, except as otherwise specified by such
Obligor or otherwise required by contract or law and unless otherwise instructed
by the Agent, be applied as a Collection of any Receivable of such Obligor
(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices. Following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event, the
Agent is authorized at any time to date and to deliver to the Collection Banks
the Collection Notices. Seller hereby transfers to the Agent for the benefit of
the Purchasers, effective when the Agent delivers such notice, the exclusive
ownership and control of each Lock-Box and the Collection Accounts. In case any
authorized signatory of Seller whose signature appears on a Collection Account
Agreement shall cease to have such authority before the delivery of such notice,
such Collection Notice shall nevertheless be valid as if such authority had
remained in force. Seller hereby authorizes the Agent, and agrees that the Agent
shall be entitled to (i) endorse Seller’s name on checks and other instruments
representing Collections, (ii) enforce the Receivables, the related Contracts
and the Related Security and (iii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Agent rather than
Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release the Servicer, any of the Originators, Insight or
Seller from any of their duties or obligations with respect to any Receivables
or under the related Contracts. The Purchasers shall have no obligation or
liability with respect to any Receivables or related Contracts, nor shall any of
them be obligated to perform the obligations of Seller.

Section 8.5 Reports. The Servicer shall prepare and forward to the Agent and
each Purchaser (i) upon not less than ten (10) Business Days’ notice by the
Agent, on Wednesday of each week, a Weekly Report, (ii) on the fifteenth (15th)
day of each month (or if such day is not a Business Day, the immediately
succeeding Business Day) and, following the occurrence and during the
continuance of an Amortization Event or a Potential Amortization Event (but not
before), at such times as the Agent or any Purchaser shall request, a Monthly
Report, (iii) at such times as the Agent or any Purchaser shall request, a
listing by Obligor of all Receivables together with an aging of such Receivables
and (iv) upon not less than ten (10) Business Days’ notice by the Agent, on each
Business Day, a Daily Report.

Section 8.6 Servicing Fees. In consideration of Insight’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Insight shall
continue to perform as Servicer hereunder, Seller shall pay over to Insight a
fee (the “Servicing Fee”) on the first day of each month, in arrears for the
immediately preceding month, equal to 1.0% per annum times the average daily Net
Eligible Receivables Balance during such period, as compensation for its
servicing activities.

ARTICLE IX
AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Seller Party shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a) and paragraph 9.1(e)) and such failure shall continue for three
(3) consecutive Business Days after such Seller Party has notice thereof.

(b) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c) (i) The failure of Seller to pay any Indebtedness when due; or (ii) the
failure of the Servicer, Insight or any Originator to pay any Specified
Indebtedness (hereinafter defined) when due; or the default by any Seller Party,
Insight or any Originator in the performance of any term, provision or condition
contained in any agreement under which any Specified Indebtedness was created or
is governed, the effect of which is to cause, or to permit the holder or holders
of such Specified Indebtedness to cause, such Specified Indebtedness to become
due prior to its stated maturity; or any such Specified Indebtedness of the
Servicer, Insight or any Originator shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof. As used herein, “Specified Indebtedness” means
Indebtedness which, individually or in the aggregate with other Indebtedness,
has an aggregate principal amount or face value in excess of $25,000,000.

(d) (i) Any Seller Party, any Originator or any of its Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding shall be instituted by or
against any Seller Party, any Originator or any of its Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and, in the case of any such proceeding
instituted against such Person, either such proceeding shall remain undismissed
or unstayed for a period of sixty (60) days or an order for relief shall have
been entered in such proceedings or a receiver, trustee or similar official
shall have been appointed in such proceedings; or (iii) any Seller Party, any
Originator or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (d).

(e) Seller, Insight or any Originator shall (i) fail to perform or observe any
term, covenant or agreement under the Receivables Sale Agreement, or (ii) fail
to enforce its rights under the Receivables Sale Agreement after the occurrence
of any such failure described in clause (i).

(f) Seller shall fail to comply with the terms of Section 2.6 hereof.

(g) As at the end of any Fiscal Month:

(i) the weighted average of the Default Ratios for the three most recently ended
Fiscal Months shall exceed 0.5%;



  (ii)   the weighted average of the Delinquency Ratios for the three most
recently ended Fiscal Months shall exceed (x) 13.5%;



  (iii)   the weighted average of the Dilution Trigger Ratios for the three most
recently ended Fiscal Months shall exceed 6.00%.

For purposes of this Section 9.1(g), the “weighted average” of each of the
ratios referenced above for any three Fiscal Month Period shall be determined by
adding the numerators of such ratio for each of such three Fiscal Months and
dividing that sum by the sum of the denominators of such ratio for each of such
three Fiscal Months.

(h) A Change of Control shall occur.

(i) (i) (w) One or more judgments for the payment of money shall be rendered
against Seller, (x) one or more nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect shall be rendered against Seller, (y) one or more
judgments for the payment of money in an aggregate amount in excess of
$15,000,000 (to the extent not covered by a valid and binding policy of
insurance in favor of the Servicer, the applicable Originator or the applicable
Subsidiary with respect to which the related insurer has been notified of a
claim for payment and has not disputed such claim) shall be rendered against the
Servicer, any Originator, any of their Subsidiaries or any combination of the
foregoing and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Servicer, any Originator or any of their Subsidiaries to enforce any such
judgment, or (z) one or more nonmonetary judgments or orders which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, shall be rendered against the Servicer, any Originator, any of their
Subsidiaries or any combination of the foregoing and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Servicer, any Originator or
any of their Subsidiaries to enforce any such judgment.

(j) A “Termination Date” under and as defined in the Receivables Sale Agreement
shall occur under the Receivables Sale Agreement or any Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to Seller under the
Receivables Sale Agreement.

(k) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or the Agent for the benefit of
the Purchasers shall cease to have a valid and perfected first priority security
interest in the Receivables, the Related Security and the Collections with
respect thereto and the Collection Accounts.

(l) The Total Leverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall exceed 2.75 to 1.00.

(m) The Fixed Charge Coverage Ratio, as of the last day of each Fiscal Quarter
of Insight, shall be less than 1.25 to 1.00.

(n) The Asset Coverage Ratio, as of the last day of each Fiscal Quarter of
Insight, shall be less than 1.75 to 1.00.

(o) Any Person shall be appointed as an Independent Director of the Seller
without prior notice thereof having been given to the Agent in accordance with
Section 7.1(b)(vi).

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Purchasers shall, take any of the following actions: (i) replace the Person then
acting as Servicer, (ii) declare the Amortization Date to have occurred,
whereupon the Amortization Date shall forthwith occur, without demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Seller Party; provided, however, that upon the occurrence of an Amortization
Event described in Section 9.1(d)(ii), or of an actual or deemed entry of an
order for relief with respect to any Seller Party under the Federal Bankruptcy
Code, the Amortization Date shall automatically occur, without demand, protest
or any notice of any kind, all of which are hereby expressly waived by each
Seller Party, (iii) to the fullest extent permitted by applicable law, declare
that the Default Fee shall accrue with respect to any of the Aggregate Unpaids
outstanding at such time, (iv) deliver the Collection Notices to the Collection
Banks, and (v) notify Obligors of the Purchasers’ interest in the Receivables.
The aforementioned rights and remedies shall be without limitation, and shall be
in addition to all other rights and remedies of the Agent and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

ARTICLE X
INDEMNIFICATION

Section 10.1 Indemnities by The Seller Parties. Without limiting any other
rights that the Agent or any Purchaser may have hereunder or under applicable
law, (A) Seller hereby agrees to indemnify (and pay upon demand to) the Agent
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from bad faith, gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the United States or the jurisdiction in which such
Indemnified Party’s principal executive office is located, on or measured by the
overall net income of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the acquisition by the Purchasers of Purchaser Interests as a loan or loans by
the Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement. Without limiting the generality
of the foregoing indemnification, Seller or Servicer, as applicable, shall
indemnify each Indemnified Party for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of
whether reimbursement therefor would constitute recourse to Seller or the
Servicer) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

(ii) the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
an Obligor) of an Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(d);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from Insight, free and clear of any Adverse Claim (other than as
created hereunder); or any failure of Seller to give reasonably equivalent value
to an Originator under the Receivables Sale Agreement in consideration of the
transfer by such Originator of any Receivable, or any attempt by any Person to
void such transfer under statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Eligible Receivables Balance as an Eligible Receivable to be an Eligible
Receivable at the time so included.

Section 10.2 Increased Cost and Reduced Return. (a) If any Regulatory Change
(i) subjects any Purchaser to any charge or withholding on or with respect to
this Agreement or a Purchaser’s obligations under this Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to any
Purchaser of any amounts payable under this Agreement (except for changes in the
rate of tax on the overall net income of a Purchaser or taxes excluded by
Section 10.1 and attributed to a Purchaser’s failure to comply with
Section 12.7) or (ii) imposes, modifies or deems applicable any reserve,
assessment, fee, tax, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or liabilities of a
Purchaser, or credit extended by a Purchaser pursuant to this Agreement or
(iii) imposes any other condition the result of which is to increase the cost to
a Purchaser of performing its obligations under this Agreement, or to reduce the
rate of return on a Purchaser’s capital as a consequence of its obligations
under this Agreement, or to reduce the amount of any sum received or receivable
by a Purchaser under this Agreement, or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon demand by the applicable Purchaser, Seller shall pay to such
Purchaser, such amounts charged to such Purchaser or such amounts to otherwise
compensate such Purchaser for such increased cost or such reduction. The term
“Regulatory Change” shall mean (i) the adoption after the date hereof of any
applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after the date
hereof, (ii) any change after the date hereof in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after the date hereof, by any Purchaser with
(x) the final rule titled Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues, adopted by the United
States bank regulatory agencies on December 15, 2009, or any rules or
regulations promulgated in connection therewith by any such agency, (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder, issued in connection therewith or in
implementation thereof, and (z) all requests, rules, guidelines and directives
(collectively, “Basel Directives”) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or by the United States or foreign regulatory authorities to
implement any Basel Directives.

(b) A certificate of the applicable Purchaser setting forth the amount or
amounts necessary to compensate such Purchaser pursuant to paragraph (a) of this
Section 10.2 shall be delivered to the Seller and shall be conclusive absent
manifest error.

(c) If any Purchaser has or anticipates having any claim for compensation from
the Seller pursuant to clause (iii) of the definition of Regulatory Change
appearing in paragraph (a) of this Section 10.2, and such Purchaser believes
that having the facility publicly rated by one credit rating agency would reduce
the amount of such compensation by an amount deemed by such Purchaser to be
material, such Purchaser shall provide written notice to the Seller and the
Servicer (a “Ratings Request”) that such Purchaser intends to request a public
rating of the facility from one credit rating agency selected by such Purchaser
and reasonably acceptable to the Seller, of at least “A”, or its equivalent (the
“Required Rating”). The Seller and the Servicer agree that they shall cooperate
with such Purchaser’s efforts to obtain the Required Rating, and shall provide
the applicable credit rating agency (either directly or through distribution to
the Agent or the applicable Purchaser), any information requested by such credit
rating agency for purposes of providing and monitoring the Required Rating. The
Purchasers shall pay (i) the initial fees payable to the credit rating agency
for providing the rating, (ii) reasonable attorneys’ fees of counsel for
Purchasers and the Seller, payable in connection with obtaining the rating,
subject to a cap of $10,000 in the aggregate, and (iii) all ongoing fees payable
to the credit rating agency for their continued monitoring of the rating, in
each case allocated among the Purchasers based on their Percentages. Nothing in
this Section 10.2(c) shall preclude any Purchaser from demanding compensation
from the Seller pursuant to Section 10.2(a) hereof at any time and without
regard to whether the Required Rating shall have been obtained, or shall require
any Purchaser to obtain any rating on the facility prior to demanding any such
compensation from the Seller.

Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent and the
Purchasers all reasonable costs and out-of-pocket expenses in connection with
the preparation, execution, delivery, amendment and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder, including without limitation, the cost of auditors auditing
the books, records and procedures of Seller (provided, that prior to the
occurrence of any Amortization Event or Potential Amortization Event, Seller
shall only be required to pay for the cost of one such audit per calendar year),
reasonable fees and out-of-pocket expenses of legal counsel for each Purchaser
and the Agent (which such counsel may be employees of such Purchaser or the
Agent) with respect thereto and with respect to advising such Purchaser and the
Agent as to their respective rights and remedies under this Agreement. Seller
shall pay to the Agent and each Purchaser any and all reasonable costs and
expenses of the Agent and such Purchaser, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.

ARTICLE XI
THE AGENT

Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints Wells Fargo to act as its agent hereunder and under each other
Transaction Document, authorizes the Agent to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Agent by the terms of
this Agreement and the other Transaction Documents together with such powers as
are reasonably incidental thereto. The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents,
(i) the Agent shall act solely as agent for the Purchasers, and (ii) the Agent
shall not be deemed to have assumed any obligation or relationship of trust or
agency with or for any Seller Party or any of such Seller Party’s successors or
assigns. The Agent shall not be required to take any action that exposes the
Agent to personal liability or that is contrary to this Agreement, any other
Transaction Document or applicable law. The appointment and authority of the
Agent hereunder shall terminate upon the indefeasible payment in full of all
Aggregate Unpaids. Each Purchaser hereby authorizes the Agent to file each of
the Uniform Commercial Code financing statements and to execute the Collection
Account Agreements on behalf of such Purchaser (the terms of which shall be
binding on such Purchaser).

Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3 Exculpatory Provisions. None of the Agent or any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person’s own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from a Seller Party or a
Purchaser.

Section 11.4 Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of the Required Purchasers (or all Purchasers, as applicable), as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Agent shall have received such
advice, the Agent may take or refrain from taking any action, as the Agent shall
deem advisable and in the best interests of the Purchasers. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of the Purchasers, and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the
Purchasers.

Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that none of the Agent, any other Purchaser nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent or any other Purchaser hereafter taken, including, without limitation,
any review of the affairs of any Seller Party, shall be deemed to constitute any
representation or warranty by the Agent or such other Purchaser. Each Purchaser
represents and warrants to the Agent and the other Purchasers that it has and
will, independently and without reliance upon the Agent or any other Purchaser
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

Section 11.6 Reimbursement and Indemnification. The Purchasers agree to
reimburse and indemnify the Agent and its officers, directors, employees,
representatives and agents ratably according to their Percentages, to the extent
not paid or reimbursed by the Seller Parties (i) for any amounts for which the
Agent, in its capacity as Agent, is entitled to reimbursement by the Seller
Parties hereunder and (ii) for any other expenses incurred by the Agent, in its
capacity as Agent, in connection with the administration and enforcement of this
Agreement and the other Transaction Documents.

Section 11.7 Agent in its Individual Capacity. The Agent and each of its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Seller or any Affiliate of Seller as though it were not
the Agent hereunder. With respect to the acquisition of Purchaser Interests
pursuant to this Agreement, the Agent shall have the same rights and powers
under this Agreement in its individual capacity as any other Purchaser and may
exercise the same as though it were not the Agent, and the terms “Purchaser” and
“Purchasers” shall include the Agent in its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon five days’ notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Purchasers during such five-day
period shall appoint from among the remaining Purchasers a successor Agent. If
for any reason no successor Agent is appointed by the Required Purchasers during
such five-day period, then effective upon the termination of such five day
period, the Purchasers shall perform all of the duties of the Agent hereunder
and under the other Transaction Documents and Seller and the Servicer (as
applicable) shall make all payments in respect of the Aggregate Unpaids directly
to the applicable Purchasers and for all purposes shall deal directly with the
Purchasers. After the effectiveness of any retiring Agent’s resignation
hereunder as Agent, the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) Neither Seller nor the Servicer shall have the right to assign its rights or
obligations under this Agreement.

(b) Any Purchaser may at any time and from time to time assign to one or more
Persons (each a “Purchasing Purchaser”) all or any part of its rights and
obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (an “Assignment
Agreement”) executed by such Purchasing Purchaser and such selling Purchaser.
Each assignee of a Purchaser must have a short-term debt rating of A-1 or better
by S&P and P-1 by Moody’s. Upon delivery by a Purchaser of the executed
Assignment Agreement to the Agent, such selling Purchaser shall be released from
its obligations hereunder to the extent of such assignment. Thereafter the
Purchasing Purchaser shall for all purposes be a Purchaser party to this
Agreement and shall have all the rights and obligations of a Purchaser under
this Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers or the Agent shall be
required.

(c) Each of the Purchasers agrees that in the event that it shall cease to have
a short-term debt rating of A-1 or better by S&P and P-1 by Moody’s (an
“Affected Purchaser”), such Affected Purchaser shall be obliged, at the request
of a Seller Party, to assign all of its rights hereunder to (x) another
Purchaser or (y) another funding entity nominated by such Seller Party and
willing to participate in this Agreement in the place of the Affected Purchaser;
provided that the Affected Purchaser receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Purchaser’s Pro Rata Share of
the Aggregate Capital and Yield owing to the Purchaser and all accrued by unpaid
fees and other costs and expenses payable in respect of its Pro Rata Share of
the Purchaser Interests of the Purchasers.

Section 12.2 Participations. Any Purchaser may, in the ordinary course of its
business at any time sell to one or more Persons (each a “Participant”)
participating interests in the Purchaser Interests of such Purchaser or any
other interest of such Purchaser hereunder. Notwithstanding any such sale by a
Purchaser of a participating interest to a Participant, such Purchaser’s rights
and obligations under this Agreement shall remain unchanged, such Purchaser
shall remain solely responsible for the performance of its obligations
hereunder, and Seller, the Purchasers and the Agent shall continue to deal
solely and directly with such Purchaser in connection with such Purchaser’s
rights and obligations under this Agreement. Each Purchaser agrees that any
agreement between such Purchaser and any such Participant in respect of such
participating interest shall not restrict such Purchaser’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).

Section 12.3 Extension of Stated Termination Date. Seller may advise the
Purchasers in writing of its desire to extend the Stated Termination Date for an
additional 364 days, provided such request is made not more than 60 days prior
to, and not less than 45 days prior to, the then current Stated Termination
Date. Each Purchaser, upon being so advised by Seller, shall notify Seller and
the Agent of its decision to accept or decline the request for such extension no
later than 30 days prior to the then current Stated Termination Date (it being
understood that each Purchaser may accept or decline such request in its sole
discretion and on such terms as it may elect, and the failure to so notify
Seller and the Agent shall be deemed an election not to extend by such
Purchaser). In the event that at least one Purchaser agrees to extend the Stated
Termination Date, the Seller Parties, the Agent and the extending Purchaser or
Purchasers shall enter into such documents as such extending Purchasers may deem
necessary or appropriate to reflect such extension, and all reasonable costs and
expenses incurred by such extending Purchasers and the Agent (including
reasonable attorneys’ fees and disbursements) shall be paid by Seller. In the
event that any Purchaser declines the request to extend the Stated Termination
Date (each such Purchaser being referred to herein as a “Non-Renewing
Purchaser”), and the Commitment of such Non-Renewing Purchaser is not assigned
to another Person in accordance with the terms of this Article XII prior to the
then current Stated Termination Date, the Purchase Limit shall be reduced by an
amount equal to each such Non-Renewing Purchaser’s Commitment on the then
current Stated Termination Date.

Section 12.4 Terminating Purchasers.

(a) Any Affected Purchaser or Non-Renewing Purchaser which has not assigned its
rights and obligations hereunder if requested pursuant to this Article XII shall
be a “Terminating Purchaser” for purposes of this Agreement as of the then
current Stated Termination Date (or, in the case of any Affected Purchaser, such
earlier date as declared by the Agent).

(b) The Commitment of any Purchaser shall terminate on the date it becomes a
Terminating Purchaser. Upon reduction to zero of the Capital of all of the
Purchaser Interests of a Terminating Purchaser (after application of Collections
thereto pursuant to Sections 2.2 and 2.4) all rights and obligations of such
Terminating Purchaser hereunder shall be terminated and such Terminating
Purchaser shall no longer be a “Purchaser” hereunder; provided, however, that
the provisions of Article X shall continue in effect for its benefit with
respect to Purchaser Interests or the Commitment held by such Terminating
Purchaser prior to its termination as a Purchaser.

Section 12.5 Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Yield) under this Agreement to secure obligations of such Purchaser to a Federal
Reserve Bank, without notice to or consent of Seller or the Agent; provided that
no such pledge or grant of a security interest shall release a Purchaser from
any of its obligations hereunder, or substitute any such pledgee or grantee for
such Purchaser as a party hereto.

Section 12.6 Additional Purchasers. Upon Seller’s request with approval of the
Agent and each Purchaser, an additional Purchaser may be added to this Agreement
at any time by the execution and delivery of a Joinder Agreement by such
proposed additional Purchaser, Seller, the Servicer, the Agent and each existing
Purchaser, and execution and delivery of a reaffirmation of the Performance
Undertaking, which execution and delivery shall not be unreasonably refused by
such parties. Upon the effective date of such Joinder Agreement, (i) each Person
specified therein as a “Purchaser” shall become a party hereto as a Purchaser,
entitled to the rights and subject to the obligations of a Purchaser hereunder
and (i) the Purchase Limit shall be increased by an amount equal to the
Commitment of the Purchaser party to such Joinder Agreement.

Section 12.7 Withholding Tax Exemption. (a) At least five (5) Business Days
prior to the first date on which any amount is payable hereunder for the account
of any Purchaser, each Purchaser that is not a “United States person” for United
States federal income tax purposes agrees that it will deliver to each of Seller
and the Agent a copy of a completed United States Internal Revenue Service Form
W-8BEN-E, W-8ECI or W-8IMY with all necessary attachments or applicable
successor forms, certifying in each case that such Purchaser is entitled to
receive payments under this Agreement without deduction or withholding of any
United States federal income taxes. Each such Purchaser further undertakes to
deliver to each of Seller and the Agent a copy of such form (or a successor
form) on or before the date that such form expires or becomes obsolete or after
the occurrence of any event requiring a change in the most recent forms so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by Seller or the Agent, in each case certifying
that such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless any
change in any treaty, law or regulation has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which prevents such Purchaser from duly completing and
delivering any such form with respect to it and such Purchaser advises Seller
and the Agent that it is not capable of receiving payments without any deduction
or withholding of United States federal income tax.

(b) Each Purchaser that is not a “United States person” for U.S. federal income
tax purposes agrees to indemnify and hold Seller, the Purchasers and the Agent
harmless in respect of any loss, cost or expense incurred by Seller or the Agent
as a result of, and agrees that, notwithstanding any other provision hereof,
payments hereunder to such Purchaser may be subject to deduction or withholding
without indemnification by Seller for, any United States federal income taxes,
penalties, interest and other costs and losses incurred or payable by Seller or
the Agent as a result of, (i) such Purchaser’s failure to submit any form that
is required pursuant to this Section 12.7 or (ii) Seller’s, any Purchaser’s or
the Agent’s reliance on any form that such Purchaser has provided pursuant to
this Section 12.7 that is determined to be inaccurate in any material respect.

(c) If a payment made to a Purchaser under this Agreement would be subject to
U.S. federal withholding tax imposed by FATCA if such Purchaser were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such
Purchaser shall deliver to the Seller and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Seller
or the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the IRC) and such additional
documentation reasonably requested by the Seller or the Agent as may be
necessary for the Seller or the Agent to comply with their obligations under
FATCA and to determine that such Purchaser has complied with such Purchaser’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

ARTICLE XIII
[RESERVED]

ARTICLE XIV
MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of the Agent or any Purchaser in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Seller, the Servicer and the Agent, at the direction of the
Required Purchasers, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Stated
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield (or
any component of Yield), (C) reduce any fee payable to any Purchaser, (D) except
pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Purchaser’s Percentage or its Commitment, (E) amend, modify or
waive any provision of the definition of Required Purchasers or this
Section 14.1(b), (F) consent to or permit the assignment or transfer by Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of “Eligible Receivable,” “Loss Horizon Ratio,” “Loss Percentage
Floor,” “Loss Ratio,” “Loss Reserve,” “Loss Reserve Percentage,” “Dilution
Horizon Ratio,” “ Dilution Ratio,” “Dilution Reserve,” “Dilution Reserve Floor,”
“Dynamic Dilution Reserve Ratio, “ “Dilutions,” “Delinquency Ratio,” “Default
Proxy Ratio,” “Default Ratio,” “Delinquent Receivable,” “Servicer Reserve” or
“Yield Reserve” or (H) amend or modify any defined term (or any defined term
used directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses; or

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of the Agent.

Notwithstanding the foregoing, (i) without the consent of the Purchasers, but
with the consent of Seller, the Agent may amend this Agreement solely to add
additional Persons as Purchasers hereunder and (ii) the Agent and the Required
Purchasers may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, Section 14.13 or any other provision of this Agreement
without the consent of Seller; provided that such amendment has no negative
impact upon Seller. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers and the Agent.

Section 14.2 Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy, electronic facsimile
transmission, electronic mail or similar writing) and shall be given to the
other parties hereto at their respective addresses, telecopy numbers or email
addresses set forth on the signature pages hereof or at such other address,
telecopy number or email address as such Person may hereafter specify for the
purpose of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy or electronic mail,
upon the receipt thereof, if given by mail, three (3) Business Days after the
time such communication is deposited in the mail with first class postage
prepaid or if given by any other means, when received at the address specified
in this Section 14.2. Seller hereby authorizes the Agent and each Purchaser to
effect purchases and Tranche Period selections based on telephonic notices made
by any Person whom the Agent or such Purchaser in good faith believes to be
acting on behalf of Seller. Seller agrees to deliver promptly to the Agent and
each Purchaser a written confirmation of each telephonic notice signed by an
authorized officer of Seller via mail, electronic mail or telecopy; provided,
however, the absence of such confirmation shall not affect the validity of such
notice. If the written confirmation differs from the action taken by the Agent
or any Purchaser, the records of the Agent or such Purchaser shall govern absent
manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3 or repayments of Capital to a Terminating Purchaser prior to an
Amortization Date pursuant to Section 2.2) in a greater proportion than that
received by any other Purchaser entitled to receive a ratable share of such
Aggregate Unpaids, such Purchaser agrees, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Aggregate Unpaids held by
the other Purchasers so that after such purchase each Purchaser will hold its
ratable proportion of such Aggregate Unpaids; provided that if all or any
portion of such excess amount is thereafter recovered from such Purchaser, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 14.4 Protection of Ownership Interests of the Purchasers.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary, or that the Agent may reasonably request, to perfect, protect
or more fully evidence the Purchaser Interests, or to enable the Agent or the
Purchasers to exercise and enforce their rights and remedies hereunder. At any
time following the occurrence and during the continuance of an Amortization
Event or a Potential Amortization Event, the Agent may, or the Agent may direct
Seller or the Servicer to, notify the Obligors of Receivables, at Seller’s
expense, of the ownership or security interests of the Purchasers under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Agent or its designee.
Seller or the Servicer (as applicable) shall, at any Purchaser’s request,
withhold the identity of such Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause the
performance of, such obligations, and the Agent’s or such Purchaser’s costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to file
financing statements identifying Seller as debtor which are necessary or
desirable in the Agent’s sole discretion to perfect and to maintain the
perfection and priority of the interest of the Purchasers in the Receivables and
(ii) to file a carbon, photographic or other reproduction of this Agreement or
any financing statement with respect to the Receivables as a financing statement
in such offices as the Agent in its sole discretion deems necessary or desirable
to perfect and to maintain the perfection and priority of the interests of the
Purchasers in the Receivables. This appointment is coupled with an interest and
is irrevocable.

Section 14.5 Confidentiality.

(a) Each Seller Party and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent and
the other Purchasers and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Seller Party and such Purchaser and its
officers and employees may disclose such information to such Seller Party’s and
such Purchaser’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding (including,
without limitation, filings with the Securities and Exchange Commission and
disclosures made to regulators and investors).

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to the Agent and the Purchasers by each other, and (ii) by the Agent and the
Purchasers to any prospective or actual assignee or participant of any of them.
In addition, the Purchasers and the Agent may disclose any such nonpublic
information pursuant to any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law).

Section 14.6 Limitation of Liability. Except with respect to any claim arising
out of the bad faith, willful misconduct or gross negligence of the Agent or any
Purchaser, no claim may be made by any Seller Party or any other Person against
the Agent or any Purchaser or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 14.7 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING, BUT NOT
LIMITED TO, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
PURCHASERS’ SECURITY INTEREST IN THE PURCHASER INTERESTS IS GOVERNED BY THE LAW
OF ANOTHER STATE, AS REQUIRED BY THE LAWS OF THE STATE OF ILLINOIS.

Section 14.8 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT NECESSARY TO
REALIZE ON THE INTERESTS OF THE PURCHASERS AND THE AGENT IN ANY RECEIVABLES,
RELATED SECURITY OR PROCEEDS THEREOF. ANY JUDICIAL PROCEEDING BY ANY SELLER
PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY SUCH PARTIES
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER
PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A UNITED STATES
FEDERAL COURT OR AN ILLINOIS STATE COURT SETTING IN CHICAGO, ILLINOIS.

Section 14.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.10 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X and
Section 14.3, and the provisions of Section 14.6, shall be continuing and shall
survive any termination of this Agreement.

Section 14.11 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.12 Characterization.

(a) Except as specifically provided in this Agreement, each sale of a Purchaser
Interest hereunder is made without recourse to Seller; provided, however, that
(i) Seller shall be liable to each Purchaser and the Agent for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by any Purchaser or the Agent or any
assignee thereof of any obligation of Seller, Insight, any Originator or any
other person arising in connection with the Receivables, the Related Security,
or the related Contracts, or any other obligations of Seller, Insight or any
Originator.

(b) In addition to any ownership interest which the Agent and the Purchasers may
from time to time acquire pursuant hereto, Seller hereby grants to the Agent for
the ratable benefit of the Purchasers a valid and perfected security interest in
all of Seller’s right, title and interest in, to and under all Receivables now
existing or hereafter arising, the Collections, each Lock-Box, each Collection
Account, all Related Security, all other rights and payments relating to such
Receivables and the Receivables Sale Agreement (including, without limitation,
(a) all rights to indemnification arising thereunder, and (b) all UCC financing
statements filed pursuant thereto), all proceeds of any thereof and all other
assets in which the Agent on behalf of the Purchasers has acquired, may
hereafter acquire and/or purports to have acquired an interest under this
Agreement prior to all other liens on and security interests therein to secure
the prompt and complete payment of the Aggregate Unpaids. The Agent and the
Purchasers shall have, in addition to the rights and remedies that they may have
under this Agreement, all other rights and remedies provided to a secured
creditor under the UCC and other applicable law, which rights and remedies shall
be cumulative. Seller hereby assigns its security interests against the
Originators under the Receivables Sale Agreement to the Agent for the benefit of
the Purchasers.

(c) In connection with Seller’s transfer of its right, title and interest in, to
and under the Receivables Sale Agreement, Seller agrees that the Agent on behalf
of the Purchasers shall have the right to enforce Seller’s rights and remedies
under the Receivables Sale Agreement to receive all amounts payable thereunder
or in connection therewith, to consent to amendments, modifications or waivers
thereof, and to direct, instruct or request any action thereunder, but in each
case without any obligation on the part of the Agent or any Purchaser or any of
its or their respective Affiliates to perform any of the obligations of Seller
under the Receivables Sale Agreement. To the extent that Seller enforces
Seller’s rights and remedies under the Receivables Sale Agreement from and after
the occurrence of an Amortization Event, and during the continuance thereof, the
Agent shall have the exclusive right to direct such enforcement by Seller.

Section 14.13 USA PATRIOT Act. The Agent and each Purchaser hereby notifies the
Seller that pursuant to the requirements of the PATRIOT Act, it is required to
obtain, verify and record information that identifies the Seller, which
information includes the name and address of the Seller and other information
that will allow the Agent or such Purchaser to identify the Seller in accordance
with the PATRIOT Act.

SIGNATURE PAGES FOLLOW

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

                      INSIGHT RECEIVABLES, LLC By: Insight Receivables Holding,
LLC, its sole member             By: Name: Title: Address:  
444 Scott Drive Bloomingdale, IL 60108 (Prior to 11/2014)
                   
2250 Pinehurst Boulevard, Suite 200 Addison, IL 60101 (After 11/2014)
            Copy to:  
Insight Receivables, LLC 6820 South Harl Avenue Tempe, AZ 85283
  Fax:  
(480) 760-7287

      INSIGHT ENTERPRISES, INC.

By:
 

Name:
 

Title:
 

Address:
  6820 South Harl Avenue

Tempe, Arizona 85283



      Attention: General Counsel and Chief Financial Officer

Fax: (480) 760-7162 and (480) 760-7003

2

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and as a Purchaser

     
By:
 

Name:
 

Title:
 

Address:
Suite 1500
  Wells Fargo Bank, National Association
1100 Abernathy Rd., N.E.

Atlanta, GA 30328-5657
Attn: Ryan Tozier

Fax: (866) 972-3558PNC BANK, NATIONAL ASSOCIATION
as a Purchaser

By:      
Name:
Title:


Address:

PNC Bank, National Association


225 Fifth Avenue, Floor 4
Pittsburgh, PA 15222
Attention: Mark Falcione
Fax: 412-705-1225

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means each Fiscal Month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the Fiscal Month
thereafter.

“Acquired Entity” means the assets or Person acquired in connection with a
Permitted Acquisition or other investment permitted under Section 6.04 of the
Credit Agreement.

“Acquired Entity EBITDA” means, with respect to any Acquired Entity subject to a
Permitted Acquisition, for any period, the net income (or loss) of such Person
and its Subsidiaries calculated on a consolidated basis for such period plus, to
the extent deducted from revenues in determining the net income (or loss) of
such Person and its Subsidiaries as described above, (i) for any period, the
interest expense of such Person and its Subsidiaries calculated on a
consolidated basis for such period, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization and (v) any extraordinary non-cash or
nonrecurring non-cash charges or losses incurred other than in the ordinary
course of business minus to the extent added to revenues in determining the net
income (or loss) of such Person and its Subsidiaries as described above, any
extraordinary non-cash or nonrecurring non-cash gains realized other than in the
ordinary course of business. Such amounts shall be derived by Insight from
financial statements of the Acquired Entity that, in the case of a Permitted
Acquisition with respect to which the aggregate consideration exceeds
$100,000,000, shall have been delivered to the Agent, the Purchasers and the
Administrative Agent prior to the consummation of such Permitted Acquisition,
which financial statements shall be audited through the end of the most recently
ended fiscal year ended at least 90 days prior to the consummation of such
Permitted Acquisition and, for each subsequent fiscal quarter ended at least
45 days prior to the consummation of such Permitted Acquisition, shall be
prepared by the Acquired Entity on a basis consistent with such audited
financial statements.

“Adjusted Consolidated EBITDA” means, as of any date of determination and
without duplication: (i) Consolidated EBITDA for Insight and its consolidated
Subsidiaries for the four fiscal quarter period then most recently ended, plus
(ii) Acquired Entity EBITDA for such period for each Permitted Acquisition
consummated on or after the Effective Date. Effective upon the consummation of a
Permitted Acquisition, Adjusted Consolidated EBITDA shall be adjusted to include
Acquired Entity EBITDA for the applicable Acquired Entity.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent under the Credit
Agreement.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Purchaser” has the meaning specified in Section 12.1(c).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Aged Credit Ineligible Amount” means, for each Obligor and Former Obligor on
any day, (i) the amount of outstanding unapplied credits due to such Person from
the applicable Originator on such day multiplied by (ii) the Aged Credit
Ineligible Percentage with respect to such Person on such day.

“Aged Credit Ineligible Percentage” means, for each Obligor and Former Obligor,
on any day (as determined by the Purchasers, in good faith and in their sole
discretion):

(i) with respect to each Obligor with respect to any outstanding Receivable on
such day, 100%;

(ii) with respect to each Former Obligor which has purchased goods or services
from any Originator at any time during the two (2) year period immediately
preceding such day, 75%;

(iii) with respect to each Former Obligor which has purchased goods or services
from any Originator at any time during the five (5) year period immediately
preceding such day, but not at any time during the two (2) year period
immediately preceding such day, 50%;

(iv) with respect to each Former Obligor which has not purchased goods or
services from any Originator at any time during the five (5) year period
immediately preceding such day, 25%; and

(v) with respect to each Former Obligor which has not purchased goods or
services from any Originator at any time during the one (1) year period
immediately preceding such day, and which is deceased, has dissolved or has
otherwise ceased business operations, 0%.

“Agent” has the meaning set forth in the preamble to this Agreement.

“Aggregate Aged Credit Ineligible Amount” means, on any day, the aggregate of
the Aged Credit Ineligible Amounts for all Obligors and Former Obligors on such
day.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Yield Reserve, the Dilution Reserve and the Servicer Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all,
Aggregate Capital and all other unpaid Obligations (whether due or accrued) at
such time.

“Agreement” means this Receivables Purchase Agreement, as it may be amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day plus 3.90%, (b) the Federal Funds
Effective Rate in effect on such day plus 4.40% and (c) the one-month LIBO Rate
in effect on such day (or, in each case, if such day is not a Business Day, the
immediately preceding Business Day).  Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the one-month
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Agent following the occurrence of any other Amortization Event
pursuant to Section 9.2 hereof, (iv) the Business Day specified in a written
notice from the Agent following the failure to obtain the Required Rating within
90 days following delivery of a Ratings Request to the Seller and the Servicer,
and (iv) the date which is 30 days after the Agent’s receipt of written notice
from Seller that it wishes to terminate the facility evidenced by this
Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Asset Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a) the aggregate total book value of Insight’s and its
Subsidiaries’ Receivables and inventory (including, without limitation,
Receivables and inventory subject to Permitted Receivables Facilities, Vendor
Trade Programs, the Floorplan Loan Documents and Contract Payment Sale
transactions) as of such date to (b) the sum of (i) the aggregate principal
amount of Indebtedness or other obligations outstanding under the Loan
Documents, all Permitted Receivables Facilities, the Floorplan Credit Agreement
and all Vendor Trade Programs as of such date and (ii) the aggregate Contract
Payment Sale Indebtedness of the Loan Parties as of such date.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Attributable Debt” in respect of a Sale and Leaseback Transaction that is a
Capitalized Lease Obligation means, at any date of determination, the amount of
Indebtedness represented thereby according to the definition of “Capitalized
Lease Obligation.”

“Attributable Receivables Indebtedness” at any time, means the principal amount
of Indebtedness which (a) if a Permitted Receivables Facility is structured as a
secured lending agreement, constitutes the principal amount of such Indebtedness
or (b) if a Permitted Receivables Facility is structured as a purchase
agreement, would be outstanding at such time under the Permitted Receivables
Facility if the same were structured as a secured lending agreement rather than
a purchase agreement.

“Authorized Officer” means, with respect to any Person, its chief executive
officer, president, chief financial officer, treasurer, chief accounting officer
or senior vice president of finance.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder or (ii) does not become subject to an Aggregate Reduction following
the delivery of any Reduction Notice or (iii) is terminated prior to the date on
which it was originally scheduled to end; an amount equal to the excess, if any,
of (A) the Yield that would have accrued during the remainder of Tranche Periods
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest, the
amount of Yield actually accrued during the remainder of such period on such
Capital for the new Purchaser Interest, and (y) to the extent such Capital is
not allocated to another Purchaser Interest, the income, if any, actually
received during the remainder of such period by the holder of such Purchaser
Interest from investing the portion of such Capital not so allocated; as such
computations in clause (B) are set forth in reasonable detail in a certificate
delivered to Seller by the applicable Purchaser. All Broken Funding Costs shall
be due and payable hereunder upon demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois, and, if the applicable
Business Day relates to any computation or payment to be made with respect to
the LIBO Rate, any day on which dealings in dollar deposits are carried on in
the London interbank market.

“California Contingent Receivable” means a Receivable, the Obligor of which is
the State of California, during any period wherein the Obligor thereof retains
the contractual right to return the goods which are the subject of such
Receivable to the applicable Originator for credit.

“Canadian Receivable” means a Receivable the Obligor of which is a resident of
Canada.

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the applicable Purchaser which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Capital Expenditures” means, without duplication, any expenditures for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of Insight and its Subsidiaries
prepared in accordance with GAAP, excluding (i) expenditures of insurance
proceeds to rebuild or replace any asset after a casualty loss and (ii)
leasehold improvement expenditures for which Insight or a Subsidiary is
reimbursed promptly by the lessor.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.

“Change of Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 50% or more of the outstanding shares of voting stock
of Insight, or (ii) the failure of Insight to maintain ownership (directly or
indirectly) of 100% of the outstanding shares of voting stock of each Originator
or (iii) the failure of the Member to maintain ownership of 100% of the
membership interests of Seller.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(d) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible, (iv) which has been identified by Seller as
uncollectible or (v) as to which any payment, or part thereof, remains unpaid
for more than 90 days from the original due date for such payment.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account maintained in the name of the Borrower in
which any Collections are collected or deposited and which is listed on
Exhibit IV.

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI among the applicable Originator, Insight, Seller, the Agent and a
Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit VI, from the Agent to a Collection Bank.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.

“Commitment” means, for each Purchaser, the commitment of such Purchaser to
purchase Purchaser Interests from Seller, in an amount not to exceed (a) in the
aggregate, the amount set forth opposite such Purchaser’s name under the
Commitment column on Schedule A to this Agreement or for any Purchaser party
hereto pursuant to a Joinder Agreement or Assignment Agreement, the “Commitment”
set forth therein, as such amount may be modified in accordance with the terms
hereof (including, without limitation, any termination of Commitments pursuant
to Section 12.3) and (b) with respect to any individual purchase from Seller
hereunder, the lesser of (i) its Percentage of the Purchase Price therefor and
(ii) its Unused Commitment.

“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments at such
time minus (b) the Aggregate Capital at such time.

“Concentration Limit” means, at any time, for any Obligor, an amount equal to
the greater of (i) the Outstanding Balance of all Eligible Receivables at such
time multiplied by 5.00% and (ii) such other amount (a “Special Concentration
Limit”), if any, for such Obligor as indicated on Exhibit XI hereto; provided,
that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor; and provided, further, that any Purchaser may, upon not less
than three Business Days’ notice to Seller, cancel any Special Concentration
Limit with respect to any Obligor.

“Consolidated Capital Expenditures” means, with reference to any period, the
Capital Expenditures of Insight and its Subsidiaries calculated on a
consolidated basis for such period.

“Consolidated EBITDA” means the sum of (a) Consolidated Net Income plus (b) to
the extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) expense for taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) any extraordinary non-cash or nonrecurring non-cash
charges or losses incurred other than in the ordinary course of business,
(vi) any non-cash compensation charge arising from any grant of stock, stock
options or other equity-based awards and (vii) costs, expenses and fees incurred
in connection with the Transactions (as defined in the Credit Agreement)
consummated on the Effective Date, minus (c)(i) to the extent included in
Consolidated Net Income, any extraordinary non-cash or nonrecurring non-cash
gains realized other than in the ordinary course of business and (ii) the amount
of any subsequent cash payments in respect of any non-cash charges described in
the preceding clause (b)(vi), all calculated for Insight and its Subsidiaries on
a consolidated basis.

“Consolidated Funded Indebtedness” means, at any time, the sum (without
duplication) of (i) the aggregate principal amount of Consolidated Indebtedness
owing by Insight and its Subsidiaries which has actually been funded and is
outstanding at such time, whether or not such amount is due or payable at such
time, plus (ii) the aggregate stated or face amount of all letters of credit at
such time for which any of Insight and its Subsidiaries is the account party
(unless cash collateralized with cash and/or cash equivalents in a manner
permitted hereunder) plus (iii) the aggregate amount of Capitalized Lease
Obligations owing by Insight and its Subsidiaries (it being understood that
Consolidated Funded Indebtedness shall not include amounts outstanding under the
Floorplan Credit Agreement or any Vendor Trade Program or any Contract Payment
Sale Indebtedness, in each case, so long as such amounts are not bearing
interest payable by a Loan Party).

“Consolidated Indebtedness” means, at any time, the Indebtedness of Insight and
its Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of Insight and its Subsidiaries calculated on a consolidated
basis for such period, including, without limitation, yield or any other
financing costs resembling interest which are payable under any Permitted
Receivables Facility.

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Insight and its Subsidiaries calculated on a consolidated basis for
such period.

“Consolidated Rentals” means, with reference to any period, the Rentals of
Insight and its Subsidiaries calculated on a consolidated basis for such period.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract, application of a Letter of Credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.

“Contract Payment Sale” means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which
(i) such Loan Party will lease certain equipment, provide certain managed
services or license certain software to such Governmental Authority or other
Person, (ii) such Governmental Authority or other Person is obligated to make a
series of payments to such Loan Party during the term of such lease, managed
services arrangement or software license (each such payment, a “Contract
Payment”), (iii) such Loan Party sells or assigns a portion or all of such
Contract Payments (and, in the case of a lease or managed services arrangement,
the related equipment) and related proceeds to a third-party (a “Contract
Payment Purchaser”) and (iv) such Loan Party is involved in the administration
and servicing of such Contract Payments for such Contract Payment Purchaser
during the term of such lease, managed services arrangement or software license.

“Contract Payment Sale Indebtedness” shall mean any remaining obligations of any
Loan Party in respect of any Contract Payment Sale transaction that are recorded
as a liability on the consolidated balance sheet of Insight and its
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of April 26, 2012, among Insight, as borrower, the “European
Borrowers” party thereto, the “Lenders” from time to time party thereto, Wells
Fargo Bank, National Association, as Syndication Agent, and the Administrative
Agent, as amended, restated, supplemented or otherwise modified from time to
time.

“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Exhibit VIII hereto, as modified from time to time in accordance
with this Agreement.

“Daily Report” means a report, in substantially the form of Exhibit XII attached
hereto (appropriately completed), furnished by the Servicer to the Agent and
each Purchaser pursuant to clause (iv) of Section 8.5.

“Deducted Receivables” means, collectively, the California Contingent
Receivables, the Software Spectrum Government Receivables, and all Receivables
the Obligor of which is Microsoft Corporation or any of its subsidiaries.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received a Collection in full of a Receivable if at any time (i) the
Outstanding Balance of any such Receivable is either (x) reduced as a result of
any defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.

“Default” has the meaning set forth in the Credit Agreement.

“Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to interest on any such unpaid
Aggregate Unpaids at a rate per annum equal to 2.00% plus the Alternate Base
Rate in effect on such day (or if such day is not a Business Day, the
immediately preceding Business Day).

“Default Proxy Balance” means, as of the last day of any Fiscal Month, the
aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 90 days but less than 121 days after the due date thereof.

“Default Proxy Ratio” means, for any Fiscal Month, the ratio (expressed as a
percentage) equal to (a) the greater of (i) zero and (ii) the sum of (A) the
Default Proxy Balance as of the last day of such Fiscal Month plus (B) the
aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) that would have been classified during such Fiscal Month as
Charged-Off Receivables in accordance with clauses (i), (ii), (iii) or (iv) of
the definition of “Charged-Off Receivable” plus (C) write-offs during such
Fiscal Month, minus Recoveries during such Fiscal Month divided by (b) the
aggregate Outstanding Balance (in each case, at the time of creation) of
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date four (4) Fiscal Months prior to the last day of the
current Fiscal Month.

“Default Ratio” means, for any Fiscal Month, a percentage equal to (a) the
greater of (i) zero and (ii) the sum of (A) the aggregate Outstanding Balance of
all Receivables (other than Deducted Receivables) that would have been
classified during such Fiscal Month as Charged-Off Receivables in accordance
with clauses (i), (ii), (iii) or (iv) of the definition of “Charged-Off
Receivable” plus (B) write-offs during such Fiscal Month, minus Recoveries
during such Fiscal Month divided by (b) the aggregate amount of Collections
(other than Collections received for Deducted Receivables) during such Fiscal
Month.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the sum of
(a) the aggregate Outstanding Balance of all Receivables (other than Deducted
Receivables) as to which any payment, or part thereof, remains unpaid for more
than 60 days after the due date thereof as at the last day of the most recently
ended Fiscal Month plus (b) the aggregate absolute value of the amount of
credits and credit memos with respect to any Receivable which remain unapplied
for more than 60 days after the due date of such Receivable as at the last day
of the most recently ended Fiscal Month, divided by (ii) the aggregate
Outstanding Balance of all Receivables (other than Deducted Receivables) as at
the last day of the most recently ended Fiscal Month.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 60 days after the due date therefor.

“Designated Obligor” means an Obligor indicated by the Purchasers to Seller in
writing.

“Dilution Horizon Ratio” means, on any date, a percentage equal to (i) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the two most
recently ended Fiscal Months, divided by (ii) the Net Eligible Receivables
Balance as at the last day of the most recently ended Fiscal Month.

“Dilution Ratio” means, for any Fiscal Month, a percentage equal to (i) the
aggregate amount of Dilutions (other than Dilutions with respect to Deducted
Receivables) which occurred during such Fiscal Month, divided by (ii) the
aggregate Outstanding Balance (in each case, at the time of creation) of all
Receivables (other than Deducted Receivables) created during the Fiscal Month
which ended on the date three (3) Fiscal Months prior to the last day of the
current Fiscal Month; provided, however, that for purposes of calculating the
Dynamic Dilution Reserve Ratio, the Dilution Ratio shall exclude Dilutions with
respect to reductions for credited sales taxes.

“Dilution Reserve” means, on any date, an amount equal to (i) the greater of
(a) the Dynamic Dilution Reserve Ratio or (b) the Dilution Reserve Floor,
multiplied by (ii) the Net Eligible Receivables Balance as of such date.

“Dilution Reserve Floor” means 11%.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”.

“Dilution Trigger Ratio” means, for any Fiscal Month, a percentage equal to
(i) the aggregate amount of Dilutions (other than Dilutions with respect to
Deducted Receivables) which occurred during such Fiscal Month, divided by
(ii) the aggregate Outstanding Balance (in each case, at the time of creation)
of all Receivables (other than Deducted Receivables) created during the Fiscal
Month which ended on the date two (2) Fiscal Months prior to the last day of the
current Fiscal Month.

“Discount Rate” means, with respect to each Purchaser Interest, either the LIBO
Rate or the Alternate Base Rate (as determined in accordance with Sections 4.1
and 4.3).

“Disqualified Equity Interests” means Equity Interests that (a) require the
payment of any cash dividends prior to the date that is 91 days after the
Maturity Date (as defined in the Credit Agreement), (b) mature or are
mandatorily redeemable (other than solely for Qualified Equity Interests) or
subject to mandatory repurchase or redemption or repurchase at the option of the
holders thereof (other than solely for Qualified Equity Interests), in each case
in whole or in part and whether upon the occurrence of any event, pursuant to a
sinking fund obligation on a fixed date or otherwise, prior to the date that is
91 days after the Maturity Date (as defined in the Credit Agreement) (other than
(i) upon termination of the Commitments (as defined in the Credit Agreement) and
payment in full of the Obligations (as defined in the Credit Agreement) then due
and owing or (ii) upon a “change in control” or asset sale, provided, that any
payment required pursuant to this clause (ii) is subject to the prior repayment
in full of the Obligations (as defined in the Credit Agreement) or is otherwise
contractually subordinated in right of payment to the Obligations (as defined in
the Credit Agreement) on terms reasonably satisfactory to the Administrative
Agent) or (c) are convertible or exchangeable, automatically or at the option of
any holder thereof, into any Indebtedness, Equity Interests or other assets
other than Qualified Equity Interests prior to the date that is 91 days after
the Maturity Date (as defined in the Credit Agreement); provided, however, that
if an Equity Interest in any Person is issued pursuant to any plan for the
benefit of employees of Insight or any of its Subsidiaries or by any such plan
to such employees, such Equity Interest shall not constitute a Disqualified
Equity Interest solely because it may be required to be repurchased by Insight
or any of its Subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

“Dollar”, “dollar” and “$” means the lawful currency of the United States of
America.

“Domestic Subsidiary” means any Subsidiary of any Person organized under the
laws of any state of the United States.

“Dynamic Dilution Reserve Ratio” means, on any date, the amount determined
pursuant to the following formula:

{(2.00 x ED) + ((DS — ED) x (DS/ED))} x DHR



      where:



      ED = on such date, the average of the Dilution Ratios for the twelve
(12) Fiscal Months then most recently ended.



      DS = on such date, the highest three (3) month average Dilution Ratio for
any Fiscal Month during the twelve (12) Fiscal Months then most recently ended.



      DHR = the Dilution Horizon Ratio on such date.



      “Effective Date” has the meaning set forth in the Credit Agreement.

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) is (1) a resident of the United States or Canada,
(2) a corporation or other business organization organized under the laws of the
United States or Canada or any political subdivision thereof and has its chief
executive office in the United States or Canada, or (3) is a government of any
state (or any governmental subdivision or agency thereof) of the United States
other than an Ineligible State; (b) is not an Affiliate of any of the parties
hereto; and (c) is not a Designated Obligor;

(ii) the Obligor of which is not the Obligor of any Delinquent Receivables which
in the aggregate constitute more than 35% of all Receivables (measured by
Outstanding Balance) of such Obligor;

(iii) which is not a Charged-Off Receivable, a Delinquent Receivable or a
Canadian Receivable; provided, that, Canadian Receivables with Outstanding
Balances which, in the aggregate, constitute no more than 1% of the aggregate
Outstanding Balance of all Receivables, may be Eligible Receivables;

(iv) which is not a WM Receivable; provided, that, WM Receivables with
Outstanding Balances which, in the aggregate, constitute no more than 5% of the
aggregate Outstanding Balance of all Receivables, may be Eligible Receivables;

(v) which by its terms is due and payable within 90 days of the original invoice
date therefor and has not had its payment terms extended; provided, however,
that (i) no more than 50% of the aggregate Outstanding Balance of all
Receivables may be due and payable more than 30 days and within 60 days after
the original invoice date thereof and (ii) no more than 10% of the aggregate
Outstanding Balance of all Receivables may be due and payable more than 60 days
and within 90 days after the original invoice date thereof;

(vi) which is an “account” or “chattel paper” within the meaning of
Section 9-105 and Section 9-106, respectively, of the UCC of all applicable
jurisdictions and in respect of which the perfection of a security interest
therein is governed by Article 9 of the UCC of all applicable jurisdictions;

(vii) which is denominated and payable only in United States dollars in the
United States;

(viii) which arises under a Contract in writing, which (a) together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms subject to no offset, counterclaim or other defense
and (b) is governed by the laws of any state of the United States;

(ix) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights and
duties of the applicable Originator or any of its assignees under such Contract
and (B) does not contain a confidentiality provision that purports to restrict
the ability of any Purchaser to exercise its rights under this Agreement,
including, without limitation, its right to review the Contract;

(x) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator;

(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation;

(xii) which satisfies all applicable requirements of the Credit and Collection
Policy;

(xiii) which was generated in the ordinary course of the applicable Originator’s
business;

(xiv) which arises solely from the sale and licensing of goods or general
intangibles (such as software) or the provision of services to the related
Obligor by the applicable Originator, and not by any other Person (in whole or
in part);

(xv) as to which no Purchaser has notified Seller that such Purchaser has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under a Contract that is not acceptable to such Purchaser;

(xvi) which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against the applicable Originator or any other Adverse
Claim, and the Obligor thereon holds no right as against such Originator to
cause such Originator to repurchase the goods or merchandise the sale of which
shall have given rise to such Receivable (except with respect to sale discounts
effected pursuant to the Contract, or defective goods returned in accordance
with the terms of the Contract);

(xvii) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor;

(xviii) all right, title and interest to and in which has been validly
transferred by the Originators to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim (other than Adverse Claims created by the
Transaction Documents);

(xix) no portion of which constitutes sales tax or late fees or similar charges;
and

(xx) which is not an FOB Destination Receivable or a Deducted Receivable.

“Equity Interests” means shares of capital stock, partnership interests and
entitlements, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

“Excluded Receivables” means any indebtedness or obligations owed to the Insight
Global Finance division of Insight Direct USA, Inc. (formerly Insight Global
Finance, Inc., an Arizona corporation), whether constituting an account, chattel
paper, instrument or general intangible, arising in connection with the sale of
goods and the rendering of services thereby and receivables from or with
“bill-to” locations outside the United States that are remitted to a bank
account outside the United States.

“Facility Account” means Seller’s Account No. 0060 9027 at JPMorgan Chase Bank,
N.A.

“Facility Termination Date” means the earlier of (i) the Stated Termination
Date, and (iii) the Amortization Date.

“FATCA” means Sections 1471 through 1474 of the IRC and all regulations or
official interpretations thereof.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to (a) the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 10:30 a.m.
(Chicago time) for such day on such transactions received by the Agent from
three federal funds brokers of recognized standing selected by it.

“Fee Letter” means (i) that certain Seventh Amended and Restated Fee Letter,
dated as of June 25, 2014, among Seller, the Agent and the Purchasers and
(ii) any other letter designated as a “Fee Letter” therein and entered into
between Seller and any of the parties hereto from time to time, in each case as
such letter may be amended, restated, supplemented or otherwise modified and in
effect from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Fiscal Month” means each calendar month.

“Fiscal Quarter” means each calendar quarter.

“Fiscal Year” means each calendar year.

“Fixed Charge Coverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of (a)(i) Consolidated EBITDA during the four Fiscal Quarter
period then ended minus (ii) Consolidated Capital Expenditures during such
period minus (iii) cash dividends or distributions (excluding any repurchase of
its Equity Interests made by Insight in accordance with Section 6.06 of the
Credit Agreement) paid by Insight on its Equity Interests during such period
plus (iv) Consolidated Rentals during such period to (b)(i) Consolidated
Interest Expense during such period plus (ii) Consolidated Rentals during such
period plus (iii) expenses for taxes paid or taxes accrued during such period
(calculated for Insight and its Subsidiaries on a consolidated basis) plus
(iv) any scheduled amortization of the principal portion of Indebtedness during
such period (other than amounts owing in connection with Permitted Receivables
Facilities), including, without limitation, Capitalized Lease Obligations
(calculated for Insight and its Subsidiaries on a consolidated basis).

“Floorplan Collateral Agent” means Wells Fargo Capital Finance, LLC (successor
to Wells Fargo Foothill, LLC), in its capacity as collateral agent under the
Floorplan Credit Agreement.

“Floorplan Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 26, 2012, by and among Insight Public Sector, Inc., Insight
Direct USA, Inc., Calence, LLC, the lenders party thereto from time to time,
Castle Pines Capital, LLC, as an administrative agent, Wells Fargo Capital
Finance, LLC (successor to Wells Fargo Foothill, LLC), as an administrative
agent, and the Floorplan Collateral Agent, as amended, restated, supplemented or
otherwise modified from time to time.

“Floorplan Loan Documents” has the meaning set forth in the Credit Agreement.

“FOB Destination Receivable” means a Receivable as to which the goods have not
been delivered to the applicable Obligor.

“Former Obligor” means, on any day, any Person who was previously an obligor
with respect to any accounts receivable of any Originator, but who is not on
such day an Obligor with respect to any outstanding Receivables and has not
purchased any goods or services from any Originator within 12 months.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of obligations, liabilities or indebtedness of the type described in
clauses (a) through (e) and (g) through (l) of this definition, (g) all
Capitalized Lease Obligations of such Person, (h) the principal component of all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty (unless cash collateralized
with cash and/or cash equivalents in a manner permitted hereunder), (i) the
principal component of all obligations, contingent or otherwise, of such Person
in respect of bankers’ acceptances, (j) Attributable Receivables Indebtedness,
(k) all Attributable Debt of such Person under Sale and Leaseback Transactions,
(l) with respect to any Subsidiary of Insight, any Disqualified Equity Interests
of such Person and (m) all Net Mark-to-Market Exposure of such Person under all
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

“Independent Director” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Director has not been, and during
the continuation of his or her service as Independent Director is not: (i) an
employee, director, stockholder, partner or officer of Seller or any of its
Affiliates (other than his or her service as an Independent Director of Seller);
(ii) a customer or supplier of Seller or any of its Affiliates; or (iii) any
member of the immediate family of a person described in clause (i) or (ii), and
(B) has (i) prior experience as an independent director for a corporation whose
charter documents required the unanimous consent of all independent directors
thereof before such corporation could consent to the institution of bankruptcy
or insolvency proceedings against it or could file a petition seeking relief
under any applicable federal or state law relating to bankruptcy and (ii) at
least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management or placement services to issuers of securitization or structured
finance instruments, agreements or securities.

“Ineligible State” means, unless otherwise consented to in writing by the
Purchasers, with respect to any Receivable, (i) Delaware, (ii) the District of
Columbia, (iii) Hawaii, (iv) Kansas, (v) Maine, (vi) Maryland, (vii) Minnesota,
(viii) New York, (ix) North Carolina and (x) any state in respect of which
(a) there are restrictions on the assignment of a Receivable owing by such state
(or on the assignment of any Related Security with respect to such Receivable)
or any governmental subdivision or agency of such state pursuant to statute,
judicial precedent, the related Contract or otherwise, or (b) there are any
actions required to be taken or conditions required to be satisfied, whether
pursuant to statute, judicial precedent, the related Contract or otherwise,
before such Receivable (or any Related Security with respect to such Receivable)
may be assigned that have not yet been taken or satisfied.

“Information Memorandum” has the meaning set forth in the Credit Agreement.

“Insight” has the meaning set forth in the preamble to this Agreement.

“Insight Entity” has the meaning set forth in Section 7.1(i).

“Intercreditor Agreement” means that certain Second Amended and Restated
Intercreditor Agreement, dated as of September 17, 2008, by and among the
Administrative Agent, the Agent, IBM Credit LLC, Hewlett Packard Company and the
Floorplan Collateral Agent (as acknowledged by Insight and certain of its
Subsidiaries) as amended, restated, supplemented or otherwise modified from time
to time.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“Joinder Agreement” means a joinder agreement, substantially in the form of
Exhibit XIII attached hereto, pursuant to which a new Purchaser becomes party to
this Agreement.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“LIBO Rate” means, on any day, LMIR on such day. The LIBO Rate shall be rounded,
if necessary, to the next higher 1/16 of 1%.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge in the nature of a security interest
or security interest in, on or of such asset and (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

“LMIR” means, for any day, the one-month “Eurodollar Rate” for U.S. dollar
deposits as reported on the Reuters Screen LIBOR01 Page (or such other page as
may replace Reuters Screen LIBOR01 Page).

“Loan Documents” has the meaning set forth in the Credit Agreement.

“Loan Party” has the meaning set forth in the Credit Agreement.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV.

“Loss Horizon Ratio” means, as of any date, a ratio equal to (i) the aggregate
Outstanding Balance (in each case, at the time of creation) of all Receivables
(other than Deducted Receivables) created during the three and one-half (3.5)
Fiscal Months most recently ended divided by (ii) the Net Eligible Receivables
Balance as at the last day of the most recently ended Fiscal Month.

“Loss Percentage Floor” means 15.0%.

“Loss Ratio” means, as of any date, a percentage equal to the highest average
Default Proxy Ratio for any three consecutive Fiscal Months during the twelve
(12) Fiscal Months then most recently ended.

“Loss Reserve” means, on any date, an amount equal to the Loss Reserve
Percentage multiplied by the Net Eligible Receivables Balance as of such date.

“Loss Reserve Percentage” means, as of any date, the greater of (i) the Loss
Percentage Floor and (ii) the percentage obtained by multiplying (a) 2.00 times
(b) the Loss Ratio (as determined as of the last day of the Fiscal Month then
most recently ended) times (c) the Loss Horizon Ratio (as determined as of the
last day of the Fiscal Month then most recently ended).

“Purchaser” means each of the Persons listed on Schedule A hereto as a
“Purchaser” or in any Assignment Agreement or Joinder Agreement as a
“Purchaser”, together with its respective successors and permitted assigns.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Seller Party and its Subsidiaries taken as a
whole, (ii) the ability of any Seller Party to perform its obligations under
this Agreement, (iii) the legality, validity or enforceability of this Agreement
or any other Transaction Document, (iv) any Purchaser’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

“Member” means Insight Receivables Holding, LLC, an Illinois limited liability
company and its successors.

“Monthly Report” means a report, in substantially the form of Exhibit X hereto
(appropriately completed), furnished by the Servicer to the Agent and the
Purchasers pursuant to clause (ii) of Section 8.5.

“Monthly Settlement Date” means (A) the sixteenth (16th) day of each month (or
if such day is not a Business Day, the next succeeding Business Day), and
(B) other than with respect to Wells Fargo, the last day of the relevant Tranche
Period in respect of each Purchaser Interest.

“Moody’s” means Moody’s Investors Service and its successors.

“Net Eligible Receivables Balance” means, at any time, (i) the aggregate
Outstanding Balance of all Eligible Receivables at such time minus (ii) the
Aggregate Aged Credit Ineligible Amount at such time minus (iii) the aggregate
amount by which the Outstanding Balance of all Eligible Receivables of each
Obligor and its Affiliates exceeds the Concentration Limit for such Obligor at
such time minus (iv) the aggregate amount by which the Outstanding Balance of
all Eligible Receivables originated by the Top Four Obligors exceeds the Top
Four Concentration Limit at such time.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Agreements. “Unrealized losses” means
the fair market value of the cost to such Person of replacing such Swap
Agreement as of the date of determination (assuming such Swap Agreement were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Agreement as of the date
of determination (assuming such Swap Agreement were to be terminated as of that
date).

“Non-Investment Grade Obligor” means any Obligor, the long-term senior unsecured
debt of which is unrated by either S&P or Moody’s, or rated BB+ or less by S&P
or Ba1 or less by Moody’s.

“Non-Renewing Purchaser” has the meaning set forth in Section 12.3(a).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Operating Lease” of a Person means any lease of an asset (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Originator” means each of Insight Direct USA, Inc., an Illinois corporation,
and Insight Public Sector, Inc., an Illinois corporation, or any other
Subsidiary or Affiliate of Insight approved in writing by the Agent from time to
time.

“Outstanding Balance” means, with respect to any Receivable at any time, the
then outstanding principal balance thereof; provided, that with respect to a WM
Receivable, “Outstanding Balance” means an amount equal to the product of 1.07
and the actual cost to the applicable Originator of providing warranty or
maintenance services to an Obligor.

“Participant” has the meaning set forth in Section 12.2.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

“Percentage” means, with respect to any Purchaser, a percentage equal to the
Commitment of such Purchaser divided by the aggregate Commitments of all
Purchasers; provided, however, that from and after the date of termination of
the Commitments, “Percentage” for each Purchaser shall mean a percentage equal
to (x) the Capital of such Purchaser divided by (y) Aggregate Capital.

“Performance Undertaking” means that certain Amended and Restated Performance
Undertaking dated as of September 3, 2003 by Insight in favor of the Agent for
the benefit of the Purchasers, as amended, restated, supplemented or otherwise
modified from time to time.

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by Insight or any Subsidiary of all or
substantially all the assets of, or more than fifty percent (50%) of the Equity
Interests in, a Person or division or line of business of a Person if, at the
time of and immediately after giving effect thereto, (i) no Default has occurred
and is continuing or would arise after giving effect thereto, (ii) such Person
or division or line of business is engaged in a type of business that complies
with the requirements of the last sentence of Section 6.03 of the Credit
Agreement, (iii) the Total Leverage Ratio shall not exceed 2.50 to 1.00, the
Fixed Charge Coverage Ratio shall not be less than 1.25 to 1.00 and the Asset
Coverage Ratio shall be not less than 1.75 to 1.00, in each case determined on a
pro forma basis (excluding any synergies or cost savings contemplated to occur
pursuant to such Permitted Acquisition) after giving effect to such acquisition,
recomputed as of the last day of the most recently ended Fiscal Quarter of
Insight for which financial statements are available, as if such acquisition
(and any related incurrence or repayment of Indebtedness, with any new
Indebtedness being deemed to be amortized over the applicable testing period in
accordance with its terms) had occurred on the first day of each relevant period
for testing such compliance and (iv) in the case of any acquisition with respect
to which the aggregate consideration exceeds $100,000,000, Insight shall have
delivered a Compliance Certificate (as defined in the Credit Agreement) not less
than five (5) days (or such shorter period as the Administrative Agent shall
agree) prior to the consummation of such acquisition demonstrating compliance
with the foregoing clause (iii).

“Permitted Receivables Facilities” has the meaning set forth in the Credit
Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Wells Fargo or its parent (which is not
necessarily the lowest rate charged to any customer), changing when and as said
prime rate changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Purchase Limit” means $200,000,000.

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Eligible Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Aggregate Capital determined as of the date of
the most recent Report, taking into account such proposed Incremental Purchase.

“Purchaser” has the meaning set forth in the preamble to this Agreement.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

  C
NRB-AR

         
where:
 
 

C
AR
NRB
  =
=
=   the Capital of such Purchaser Interest.
the Aggregate Reserves.
the Net Eligible Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasing Purchaser” has the meaning set forth in Section 12.1(b).

“Qualified Equity Interests” means any Equity Interests that do not constitute
Disqualified Equity Interests.

“Ratings Request” has the meaning set forth in Section 10.2(c).

“Receivable” means all indebtedness and other obligations (other than
indebtedness or obligations constituting Excluded Receivables) owed to Seller or
any Originator (at the time it arises, and before giving effect to any transfer
or conveyance under the Receivables Sale Agreement or hereunder) or in which
Seller or such Originator has a security interest or other interest, including,
without limitation, any indebtedness, obligation or interest constituting an
account, chattel paper, instrument or general intangible, arising in connection
with the sale or licensing of goods or general intangibles (such as software),
or the rendering of services by the applicable Originator, and further includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto. Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Sale Agreement” means that certain Amended and Restated Receivables
Sale Agreement dated as of September 3, 2003, among Insight Direct USA, Inc.,
Insight Public Sector, Inc. and Seller, as the same may be amended , restated or
otherwise modified from time to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Recoveries” means, with respect to a Receivable that (a) would have been
classified during any Fiscal Month as a Charged-Off Receivable in accordance
with clauses (i), (ii), (iii) or (iv) of the definition of “Charged-Off
Receivable” or (b) has been written off by Seller, all amounts received or
collected by the Servicer or Seller with respect to such Receivable after such
classification or write-off.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

“Related Security” means, with respect to any Receivable:

(i) all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by the applicable Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable , and

(vii) all proceeds of any of the foregoing.

“Rentals” of a Person means the aggregate fixed amounts payable by such Person
under any Operating Lease.

“Report” means each Monthly Report, Weekly Report and Daily Report.

“Required Purchasers” means (a) at any time there are two or fewer Purchasers,
all Purchasers, and (b) at all other times, the Purchasers with Commitments in
excess of 66-2/3% of the aggregate of all Commitments.

“Required Rating” has the meaning set forth in Section 10.2(c).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and its successors.

“Sale and Leaseback Transaction” means any sale or other transfer of any asset
by a Person with the intent to lease such asset as lessee.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII to service, administer and collect Receivables.

“Servicer Reserve” means, on any date, an amount equal to 0.75% multiplied by
the Net Eligible Receivables Balance as of the close of business of the Servicer
on such date.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means (A) the Business Day following receipt of each Daily
Report or Weekly Report (as applicable) and (B) each Monthly Settlement Date.

“Settlement Period” means, in respect of each Purchaser Interest, the
immediately preceding Accrual Period.

“Software Spectrum Government Receivable” means any indebtedness or obligations
owed by the federal government of the United States (or any governmental
subdivision or agency thereof) to the Software Spectrum division of Insight
Direct USA, Inc. (formerly Software Spectrum, Inc., a Delaware corporation).

“Specified Indebtedness” has the meaning set forth in Section 9.1(c).

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of the Credit Agreement.

“Stated Termination Date” means June 23, 2017 or such later date to which the
Stated Termination Date may be extended in accordance with Section 12.3.

“Subsidiary” means any subsidiary of Insight; provided, that Persons that would
be required in accordance with GAAP to be consolidated with Insight, but which
are not otherwise controlled by Insight shall be “Subsidiaries” hereunder solely
for the purpose of making calculations under Section 9.1(l) and (m) hereof, but
shall not be “Subsidiaries” hereunder for purposes of any representation,
warranty or other covenant hereunder.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Insight or the
Subsidiaries shall be a Swap Agreement.

“Termination Date” has the meaning set forth in Section 2.2.

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Purchaser” has the meaning set forth in Section 12.3(a).

“Top Four Concentration Limit” means, at any time, for the Top Four Obligors, an
amount equal to the aggregate Outstanding Balance of all Eligible Receivables at
such time multiplied by 15.0%.

“Top Four Obligors” means the four Non-Investment Grade Obligors which, among
all other Non-Investment Grade Obligors, have originated the highest Outstanding
Balance of Receivables at such time.

“Total Leverage Ratio” means, as of the last day of any Fiscal Quarter of
Insight, the ratio of Consolidated Funded Indebtedness at such time to Adjusted
Consolidated EBITDA for the four Fiscal Quarter period then most recently ended.

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, the Collection Account Agreement, the
Intercreditor Agreement, any Fee Letter, the Performance Undertaking, the
Subordinated Note (as defined in the Receivables Sale Agreement) and all other
instruments, documents and agreements executed and delivered in connection
herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unused Commitment” means, with respect to any Purchaser at any time, such
Purchaser’s Commitment at such time minus such Purchaser’s Capital outstanding
at such time.

“Vendor Trade Programs” means those certain inventory finance transactions from
time to time entered into by Insight or its Affiliates with IBM Credit
Corporation or its Affiliates, Hewlett Packard Corporation or its Affiliates or
any other Person reasonably acceptable to the Agent.

“Weekly Report” means a report, in substantially the form of Exhibit IX hereto
(appropriately completed), furnished by the Servicer to the Agent pursuant to
clause (i) of Section 8.5.

“WM Receivable” means a Receivable which arises under a Contract relating to the
provision by an Originator of warranty or maintenance services to an Obligor.

“Yield” means, for each Purchaser Interest for each day elapsed during such
Accrual Period, an amount equal to the product of the Discount Rate multiplied
by the Capital of such Purchaser Interest, annualized on a 360-day basis.

“Yield Reserve” means, on any date, an amount equal to 0.75% multiplied by the
Net Eligible Receivables Balance as of the close of business of the Servicer on
such date.

All terms used in Article 9 of the UCC in the State of Illinois, and not
specifically defined herein, are used herein as defined in such Article 9.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if Insight notifies the Agent that Insight and
Seller request an amendment to any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Agent notifies Insight and Seller
that the Required Purchasers request an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]

Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 1500
Atlanta, GA 30328-5657
Attn: Ryan Tozier

PNC Bank, National Association
225 Fifth Avenue, Floor 4
Pittsburgh, PA 15222
Attn: Michael Ferragonio



      Re: PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Purchasers from time to time party thereto and Wells Fargo Bank, National
Association, as successor Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”). Capitalized
terms used herein shall have the meanings assigned to such terms in the
Receivables Purchase Agreement.

The Agent is hereby notified of the following Incremental Purchase:

         
Purchase Price:
    $  
 
       
Date of Purchase:
 

 
 

Requested Rate:
  LIBO Rate [LMIR]
 
       

Please wire-transfer the Purchase Price in immediately available funds to the
Facility Account:

[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. ( )

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), Seller hereby certifies that the following
statements are true on the date hereof, and will be true on the Purchase Date
(before and after giving effect to the proposed Incremental Purchase):



1.   the representations and warranties of Seller set forth in Section 5.1 of
the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;



2.   no event has occurred and is continuing, or would result from the proposed
Incremental Purchase, that will constitute an Amortization Event or a Potential
Amortization Event;



3.   the Facility Termination Date has not occurred, the Aggregate Capital does
not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and



4.   the amount of Aggregate Capital is $      after giving effect to the
Incremental Purchase to be made on the Purchase Date.

Very truly yours,

INSIGHT RECEIVABLES, LLC

By:
Name:

Title:EXHIBIT III

PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)
ORGANIZATIONAL IDENTIFICATION NUMBER(S)

Places of Business and Location of Records:

Insight Receivables, LLC
444 Scott Drive
Bloomingdale, IL 60108
(Prior to 11/2014)

2250 Pinehurst Boulevard, Suite 200
Addison, IL 60101
(After 11/2014)

Illinois Organizational Number: 0082933-1

FEIN: 43-1988544

Places of Business and Location of Records:

Insight Enterprises, Inc.
6820 South Harl Avenue
Tempe, Arizona 85283

Delaware Organizational Number: 2264818

FEIN: 86-0766246

EXHIBIT IV

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

         
Collection Bank
  Lock-Box   Related Collection Account
 
       
JPMorgan Chase Bank, N.A.
  #   #
 
       
JPMorgan Chase Bank, N.A.
  #   #
 
       
JPMorgan Chase Bank, N.A.
  #   #
 
       
JPMorgan Chase Bank, N.A.
  N/A   #
 
       

EXHIBIT V-A
FORM OF MONTHLY COMPLIANCE CERTIFICATE

To:

Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 1500
Atlanta, GA 30328-5657
Attn: Ryan Tozier

PNC Bank, National Association
225 Fifth Avenue, Floor 4
Pittsburgh, PA 15222



      Attn: Michael Ferragonio

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of December 31, 2002 among Insight Receivables, LLC
(the “Seller”), Insight Enterprises, Inc. (the “Servicer”), the Purchasers from
time to time party thereto and Wells Fargo Bank, National Association, as
successor Agent for such Purchasers (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected [      ] of Seller.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with Section 9.1(g) of the Agreement, all of which
data and computations are true, complete and correct.

5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .

INSIGHT RECEIVABLES, LLC

      

Name:

Title:

SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of       ,        with Section        of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:EXHIBIT V-B
FORM OF QUARTERLY COMPLIANCE CERTIFICATE

To:

Wells Fargo Bank, National Association, individually and as Agent
1100 Abernathy Rd., N.E.
Suite 1500
Atlanta, GA 30328-5657
Attn: Ryan Tozier

PNC Bank, National Association
225 Fifth Avenue, Floor 4
Pittsburgh, PA 15222



      Attn: Michael Ferragonio

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of December 31, 2002 among Insight Receivables, LLC
(the “Seller”), Insight Enterprises, Inc. (the “Servicer”), the Purchasers from
time to time party thereto and Wells Fargo Bank, National Association, as
successor agent for such Purchasers (as amended, restated, supplemented or
otherwise modified from time to time, the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

6. I am the duly elected [      ] of Seller.

7. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

8. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

9. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with Sections 9.1(l), (m) and (n) of the Agreement,
all of which data and computations are true, complete and correct.

10. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this day of , .

INSIGHT RECEIVABLES, LLC

      

Name:

Title:

SCHEDULE I TO COMPLIANCE CERTIFICATE

Schedule of Compliance as of       ,        with Sections        of the
Agreement. Unless otherwise defined herein, the terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT1
[On letterhead of Originator] ,

      [Lock-Box Bank/Concentration Bank/Depositary Bank]

Re:
  [Name of Originator]

Ladies and Gentlemen:

Reference is hereby made to each of the departmental post office boxes listed on
Schedule I hereto (each a, “Lock-Box”) of which you have exclusive control for
the purpose of receiving mail and processing payments therefrom pursuant to that
certain [name of lock-box agreement) between you and the undersigned (the
“Company”) dated (the “Agreement”). You hereby confirm your agreement to perform
the services described therein. Among the services you have agreed to perform
therein, is to endorse all checks and other evidences of payment received in
each of the Lock-Boxes, and credit such payments to the Company’s checking
account no. maintained with you in the name of the Company (the “Lock-Box
Account”).

The Company hereby informs you that pursuant to that certain Receivables Sale
Agreement, dated as of              ,        between the Company and [Seller]
(the “Seller”), the Company has transferred all of its right, title and interest
in and to, and exclusive ownership and control of, the Lock-Box and the Lock-Box
Account to Seller. The Company and Seller hereby request that the name of the
Lock-Box Account be changed to “Insight Receivables, LLC”

The Company and Seller hereby irrevocably instruct you, and you hereby agree,
that upon receiving notice from Wells Fargo Bank, National Association (“Wells
Fargo”) in the form attached hereto as Annex A: (i) the name of the Lock-Box
Account will be changed to Wells Fargo for itself and as agent (or any designee
of Wells Fargo) and Wells Fargo will have exclusive ownership of and access to
the Lock-Box and the Lock-Box Account, and neither the Company, Seller, nor any
of their respective affiliates will have any control of the Lock-Box or the
Lock-Box Account or any access thereto, (ii) you will either continue to send
the funds from the Lock-Box to the Lock-Box Account, or will redirect the funds
as Wells Fargo may otherwise request, (iii) you will transfer monies on deposit
in the Lock-Box Account, at any time, as directed by Wells Fargo, (iv) all
services to be performed by you under the Agreement will be performed on behalf
of Wells Fargo, and (v) all correspondence or other mail which you have agreed
to send to the Company or Seller will be sent to Wells Fargo at the following
address:

Wells Fargo Bank, National Association
1100 Abernathy Rd., N.E.
Suite 1500
Atlanta, GA 30328-5657
Attn: Ryan Tozier

Moreover, upon such notice, Wells Fargo for itself and as agent will have all
rights and remedies given to the Company (and Seller, as the Company’s assignee)
under the Agreement. Seller agrees, however, to continue to pay all fees and
other assessments due thereunder at any time.

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by Wells Fargo for the purpose of receiving
funds from the Lock-Box are subject to the liens of Wells Fargo for itself and
as agent, and will not be subject to deduction, set-off, banker’s lien or any
other right you or any other party may have against the Company or Seller,
except that you may debit the Lock-Box Account for any items deposited therein
that are returned or otherwise not collected and for all charges, fees,
commissions and expenses incurred by you in providing services hereunder, all in
accordance with your customary practices for the charge back of returned items
and expenses.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. This letter agreement may be executed in any number of
counterparts and all of such counterparts taken together will be deemed to
constitute one and the same instrument.

This letter agreement contains the entire agreement between the parties, and may
not be altered, modified, terminated or amended in any respect, nor may any
right, power or privilege of any party hereunder be waived or released or
discharged, except upon execution by all parties hereto of a written instrument
so providing. In the event that any provision in this letter agreement is in
conflict with, or inconsistent with, any provision of the Agreement, this letter
agreement will exclusively govern and control. Each party agrees to take all
actions reasonably requested by any other party to carry out the purposes of
this letter agreement or to preserve and protect the rights of each party
hereunder.

1Before using this form, check with the Law Department to determine whether the
applicable Purchaser has agreed to an alternative form.

3

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

                 
Very truly yours,
[ORIGINATOR]
By:
       
Name:
       
Title:
       
INSIGHT RECEIVABLES, LLC
By:
       
Name:
       
Title:
Acknowledged and agreed to     this   day of  



[COLLECTION BANK]

By:
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

By:
Name:
Title:


4

ANNEX A
FORM OF NOTICE
[On letterhead of Wells Fargo] ,

      [Collection Bank/Depositary Bank/Concentration Bank]

Re:
  [Originator/Insight Receivables, LLC]

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among [Originator], Insight Receivables, LLC, you and us, to
have the name of, and to have exclusive ownership and control of, account number
       (the “Lock-Box Account”) maintained with you, transferred to us.
[Lock-Box Account will henceforth be a zero-balance account, and funds deposited
in the Lock-Box Account should be sent at the end of each day to .] You have
further agreed to perform all other services you are performing under that
certain agreement dated between you and [Originator] on our behalf.

We appreciate your cooperation in this matter.

Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION, (for itself and as Agent)

By:       
Title:


EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the        day of      ,       , by and between        (“Assignor”) and      
(“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Receivables Purchase Agreement dated as of
December 31, 2002 by and among Insight Receivables, LLC, as Seller, Insight
Enterprises, Inc., as Servicer, the Purchasers from time to time party thereto
and Wells Fargo Bank, National Association, as successor Agent (as amended,
modified or restated from time to time, the “Purchase Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings set forth
or incorporated by reference in the Purchase Agreement.

B. Assignor is a Purchaser party to the Purchase Agreement, and Assignee wishes
to become a Purchaser thereunder; and

C. Assignor is selling and assigning to Assignee an undivided      % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Purchase Agreement and the Transaction Documents, including, without
limitation, Assignor’s Commitment and (if applicable) the Capital of Assignor’s
Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Agent in its sole discretion) following the date on which a
notice substantially in the form of Schedule II to this Assignment Agreement
(“Effective Notice”) is delivered by the Agent to the Purchasers, Assignor and
Assignee. From and after the Effective Date, Assignee shall be a Purchaser party
to the Purchase Agreement for all purposes thereof as if Assignee were an
original party thereto and Assignee agrees to be bound by all of the terms and
provisions contained therein.

2. If Assignor has no outstanding Capital under the Purchase Agreement, on the
Effective Date, Assignor shall be deemed to have hereby transferred and assigned
to Assignee, without recourse, representation or warranty (except as provided in
paragraph 6 below), and the Assignee shall be deemed to have hereby irrevocably
taken, received and assumed from Assignor, the Transferred Percentage of
Assignor’s Commitment and all rights and obligations associated therewith under
the terms of the Purchase Agreement, including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under
Section 4.1 of the Purchase Agreement.

3. If Assignor has any outstanding Capital under the Purchase Agreement, at or
before 12:00 noon, local time of Assignor, on the Effective Date Assignee shall
pay to Assignor, in immediately available funds, an amount equal to the sum of
(i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 4.1 of the Purchase
Agreement.

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Purchase Agreement.

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agent and the Purchasers as follows:
(a) other than the representation and warranty that it has not created any
Adverse Claim upon any interest being transferred hereunder, Assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with the Purchase Agreement or the Transaction Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of Assignee, the Purchase Agreement or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of Seller,
any Obligor, any Seller Affiliate or the performance or observance by Seller,
any Obligor, any Seller Affiliate of any of their respective obligations under
the Transaction Documents or any other instrument or document furnished pursuant
thereto or in connection therewith; (c) Assignee confirms that it has received a
copy of the Purchase Agreement and copies of such other Transaction Documents,
and other documents and information as it has requested and deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement; (d) Assignee will, independently and without reliance upon the Agent,
Seller or any other Purchaser and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Purchase Agreement and the Transaction
Documents; (e) Assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers under the Transaction Documents
as are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto; and (f) Assignee agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Purchaser.

7. Each party hereto represents and warrants to and agrees with the Agent that
it is aware of and will comply with the provisions of the Purchase Agreement,
including, without limitation, Sections 4.1 and 13.1 thereof.

8. Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

[ASSIGNOR]

By:
Title:


[ASSIGNEE]

By:
Title:


SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS

      Date:       ,       

Transferred Percentage:
       %

                      A-1   A-2   B-1   B-2 Assignor   Commitment (prior  
Commitment (after   Outstanding Capital   Ratable Share of     to giving effect
to   giving effect to   (if any)   Outstanding Capital     the Assignment   the
Assignment             Agreement)   Agreement)                
A-2
  B-1   B-2        
 
        Assignee      
Commitment (after
giving effect to
the Assignment
Agreement)
  Outstanding Capital
(if any)


  Ratable Share of
Outstanding Capital


       
 
       

Address for Notices

Attention:
Phone:
Fax:

SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE



    TO:       , Assignor

     
     
     



    TO:       , Assignee

     
     
     

The undersigned, as Agent under the Receivables Purchase Agreement dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company, Insight Enterprises, Inc., as Servicer, the Purchasers from
time to time party thereto and Wells Fargo Bank, National Association, as
successor Agent hereby acknowledges receipt of executed counterparts of a
completed Assignment Agreement dated as of       ,        between       , as
Assignor, and       , as Assignee. Terms defined in such Assignment Agreement
are used herein as therein defined.

Pursuant to such Assignment Agreement, you are advised that the Effective Date
will be      ,       .

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$      to Assignor at or before 12:00 noon (local time of Assignor) on the
Effective Date in immediately available funds.]

Very truly yours,

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as Agent

By:
Title:


[PURCHASER], as a Purchaser

By:      

Title:_________________________EXHIBIT VIII

CREDIT AND COLLECTION POLICY
Attached.EXHIBIT IX
FORM OF WEEKLY REPORT
Attached
EXHIBIT X
FORM OF MONTHLY REPORT
Attached

EXHIBIT XI
SPECIAL CONCENTRATION LIMITS

For any Obligor, at any time, an amount equal to (i) the Outstanding Balance of
Eligible Receivables at such time multiplied by (ii) the highest applicable
“Special Concentration Percentage” determined by reference to such Obligor’s
long-term, senior unsecured rating at such time as set forth below:

     
At any time the long-term, senior
  Special Concentration Percentage:
unsecured debt of such Obligor is rated:
 

 
   
A+ or higher by S&P and A1 or higher by
Moody’s
  11.25%


 
   
BBB- or higher by S&P and
Baa3 or higher by Moody’s
  7.50%


 
   
Less than BBB- or unrated by S&P or S&P
has withdrawn its rating on such debt or
less than Baa3 or unrated by Moody’s or
Moody’s has withdrawn its rating on such
debt
  5.00%





 
   

EXHIBIT XII
FORM OF DAILY REPORT
(Attached)

EXHIBIT XIII
FORM OF JOINDER AGREEMENT

Reference is hereby made to the Receivables Purchase Agreement, dated as of
December 31, 2002 by and among Insight Receivables, LLC, an Illinois limited
liability company (the “Seller”), Insight Enterprises, Inc., as Servicer, the
Purchasers from time to time party thereto, and Wells Fargo Bank, National
Association, as successor Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Receivables Purchase Agreement”). To the extent
not defined herein, capitalized terms used herein have the meanings assigned to
such terms in the Receivables Purchase Agreement.

       (the “New Purchaser”), Seller, the Servicer and the Agent agree as
follows:

1. Pursuant to Section 12.6 of the Agreement, Seller has requested that the New
Purchaser agree to become a “Purchaser” under the Agreement.

2. The effective date (the “Effective Date”) of this Joinder Agreement shall be
the later of (i) the date on which a fully executed copy of this Joinder
Agreement is delivered to the Agent and (ii) the date of this Joinder Agreement.

3. By executing and delivering this Joinder Agreement, the New Purchaser
confirms to and agrees with each other party to the Agreement that (i) it has
received a copy of the Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement; (ii) it will, independently and without reliance
upon the Agent, the other Purchasers or any of their respective Affiliates, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Agreement or any Transaction Document; (iii) it appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Agreement, the Transaction Documents and any other
instrument or document pursuant thereto as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto
and to enforce its respective rights and interests in and under the Agreement,
the Transaction Documents, the Receivables, the Related Security and the
Collections; (iv) it will perform all of the obligations which by the terms of
the Agreement and the Transaction Documents are required to be performed by it
as a Purchaser; (v) its address for notices shall be the office set forth
beneath its name on the signature pages of this Joinder Agreement; and (vi) it
is duly authorized to enter into this Joinder Agreement .

4. On the Effective Date of this Joinder Agreement, the New Purchaser shall join
in and be a party to the Agreement and, to the extent provided in this Joinder
Agreement, shall have the rights and obligations of a Purchaser the Receivables
Purchase Agreement.

5. This Joinder Agreement may be executed by one or more of the parties on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.

6. This Joinder Agreement shall be governed by, and construed in accordance
with, the laws of the State of Illinois.

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written, such execution being made on Schedule I hereto.

[Remainder of page left intentionally blank]

5

Schedule I
to
Joinder Agreement
Dated ______ __, 20__

          The “Commitment” with respect to the New Purchaser is:

[New Purchaser]
  $[      ]  

NEW PURCHASER:
      [NEW PURCHASER]

By:       Name:
Title:


Address for notices:

[Address]

6

Consented to this        day of       , 20       by:

INSIGHT RECEIVABLES, LLC, as Seller

By:      
Name:
Title:


INSIGHT ENTERPRISES, INC., as Servicer

By:      
Name:
Title:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

By:      
Name:
Title:


[SIGNATURE BLOCK FOR EACH PURCHASER]

as a Purchaser

By:     
Name:

Title:SCHEDULE A
COMMITMENTS

         
Purchaser
  Commitment
 
       
PNC Bank, National Association
  $ 90,000,000  
 
       
Wells Fargo Bank, National Association
  $ 110,000,000  
 
       
TOTAL
  $ 200,000,000  
 
       

SCHEDULE B
DOCUMENTS TO BE DELIVERED TO THE AGENT AND THE PURCHASERS
ON OR PRIOR TO THE INITIAL PURCHASE

Attached

      ARTICLE I PURCHASE ARRANGEMENTS

Section 1.1
Section 1.2
Section 1.3
Section 1.4
  Purchase Facility.
Increases.
Decreases. .
Payment Requirements.

      ARTICLE II PAYMENTS AND COLLECTIONS

Section 2.1
Section 2.2
Section 2.3
Section 2.4
  Payments.
Collections Prior to Amortization. .
Collections Following Amortization. .
Application of Collections.:
Section 2.5
Section 2.6
Section 2.7
  Payment Rescission.
Maximum Purchaser Interests and Aggregate Capital..
Clean Up Call.

      ARTICLE III [RESERVED]
ARTICLE IV FUNDING

Section 4.1
Section 4.2
Section 4.3
  Funding. .
Yield Payments..
Suspension of the LIBO Rate.

      ARTICLE V REPRESENTATIONS AND WARRANTIES

Section 5.1
  Representations and Warranties of The Seller Parties.

      ARTICLE VI CONDITIONS OF PURCHASES

Section 6.1
Section 6.2
  Conditions Precedent to Initial Incremental Purchase.
Conditions Precedent to All Purchases and Reinvestments. ARTICLE VII COVENANTS

Section 7.1
Section 7.2
  Affirmative Covenants of The Seller Parties.
Negative Covenants of The Seller Parties.

          ARTICLE VIII ADMINISTRATION AND COLLECTION

Section 8.1
  Designation of Servicer.
Section 8.2
  Duties of Servicer.
Section 8.3
  Collection Notices. .
Section 8.4
  Responsibilities of Seller. .
Section 8.5
  Reports. .
Section 8.6
  Servicing Fees. .

          ARTICLE IX AMORTIZATION EVENTS

Section 9.1
  Amortization Events.
Section 9.2
  Remedies. .

          ARTICLE X INDEMNIFICATION

Section 10.1
  Indemnities by The Seller Parties.
Section 10.2
  Increased Cost and Reduced Return. .
Section 10.3
  Other Costs and Expenses. .

          ARTICLE XI THE AGENT

Section 11.1
  Authorization and Action. .
Section 11.2
  Delegation of Duties. .
Section 11.3
  Exculpatory Provisions. .
Section 11.4
  Reliance by Agent.
Section 11.5
  Non-Reliance on Agent and Other Purchasers..
Section 11.6
  Reimbursement and Indemnification.
Section 11.7
  Agent in its Individual Capacity.
Section 11.8
  Successor Agent. .

      ARTICLE XII ASSIGNMENTS; PARTICIPATIONS

Section 12.1
Section 12.2
Section 12.3
Section 12.4
Section 12.5
Section 12.6
Section 12.7
  Assignments.
Participations.
Extension of Stated Termination Date. .
Terminating Purchasers.
Federal Reserve.
Additional Purchasers. .
Withholding Tax Exemption.

      ARTICLE XIII [RESERVED]
ARTICLE XIV MISCELLANEOUS

Section 14.1
Section 14.2
Section 14.3
Section 14.4
Section 14.5
Section 14.6
Section 14.7
Section 14.8
Section 14.9
Section 14.10
Section 14.11
Section 14.12
Section 14.13
  Waivers and Amendments.
Notices.
Ratable Payments. .
Protection of Ownership Interests of the Purchasers.
Confidentiality.
Limitation of Liability. .
CHOICE OF LAW. .
CONSENT TO JURISDICTION. .
WAIVER OF JURY TRIAL.
Integration; Binding Effect; Survival of Terms.
Counterparts; Severability; Section References.
Characterization.
USA PATRIOT Act.

Exhibits and Schedules

     
Exhibit I
Exhibit II
  Definitions
Form of Purchase Notice



      Exhibit III Places of Business of the Seller Parties; Locations of
Records; Federal Employer Identification Number(s)

     
Exhibit IV
Exhibit V-A
Exhibit V-B
Exhibit VI
Exhibit VII
Exhibit VIII
Exhibit IX
Exhibit X
Exhibit XI
Exhibit XII
Exhibit XIII
  Names of Collection Banks; Collection Accounts
Form of Monthly Compliance Certificate
Form of Quarterly Compliance Certificate
Form of Collection Account Agreement
Form of Assignment Agreement
Credit and Collection Policy
Form of Weekly Report
Form of Monthly Report
Special Concentration Limits
Form of Daily Report
Form of Joinder Agreement
Schedule A
Schedule B
Schedule 9.1(n)
  Commitments
Closing Documents
Methodology of Calculating Consolidated Tangible Net Worth

7

EXHIBIT B

8

AMENDED AND RESTATED

RECEIVABLES SALE AGREEMENT

Dated as of September 3, 2003

by and among

INSIGHT DIRECT USA, INC.

and

INSIGHT PUBLIC SECTOR, INC.,
as Originators

and

INSIGHT RECEIVABLES, LLC,
as Buyer
AMENDED AND RESTATED

RECEIVABLES SALE AGREEMENT

THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of September 3,
2003, is by and among Insight Direct USA, Inc., an Illinois corporation, Insight
Public Sector, Inc., an Illinois corporation, and Insight Receivables, LLC, an
Illinois limited liability company (“Buyer”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I and, to the extent not defined therein, the meanings
attributed to such terms in the Purchase Agreement (hereinafter defined).

PRELIMINARY STATEMENTS

Reference is hereby made to that certain Receivables Sale Agreement dated as of
December 31, 2002 (the “Original Receivables Sale Agreement”), by and among
Insight Direct USA, Inc., an Arizona corporation (“Insight Direct Arizona”),
Comark Corporate Sales, Inc., an Illinois corporation (“Comark Corporate
Sales”), Insight Services Corporation, an Arizona corporation (“ISC”), Comark
Government and Education Sales, Inc., an Illinois corporation (“CGE”), Comark,
Inc., an Illinois corporation (“Comark”) (each of Insight Direct Arizona, Comark
Corporate Sales, ISC, CGE and Comark, an “Original Originator” and collectively,
the “Original Originators”), and Buyer.

On or prior to the date hereof, (i) Insight Public Sector, Inc., an Arizona
corporation, merged with and into CGE with the surviving entity being CGE, and
CGE has changed its name to Insight Public Sector, Inc. (“Insight Public”), and
(ii) Insight Direct Arizona, ISC and Comark merged with and into Comark
Corporate Sales, with the surviving entity being Comark Corporate Sales, and
Comark Corporate Sales has changed its name to Insight Direct USA, Inc.
(“Insight Direct”) (each of Insight Direct and Insight Public, an “Originator”
and collectively, the “Originators”). The Originators and the Buyer have agreed
to amend and restate the Original Receivables Sale Agreement on the terms and
subject to the conditions set forth herein.

Each Originator now owns, and from time to time hereafter will own, Receivables.
Each Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase
from each Originator, all of such Originator’s right, title and interest in and
to such Receivables (to the extent not already sold and assigned pursuant to the
Original Receivables Sale Agreement), together with the Related Security and
Collections with respect thereto.

The Originators and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from the Originators to Buyer, providing Buyer with the
full benefits of ownership of the Receivables, and the Originators and Buyer do
not intend these transactions to be, or for any purpose to be characterized as,
loans from Buyer to the Originators.

Following the purchase of Receivables from the Originators, Buyer will sell
undivided interests therein and in the associated Related Security and
Collections pursuant to that certain Receivables Purchase Agreement dated as of
December 31, 2002 (as amended as of the date hereof and as the same may from
time to time be amended, supplemented, restated or otherwise modified, the
“Purchase Agreement”) among Buyer, Insight Enterprises, Inc., as Servicer, the
financial institutions from time to time party thereto as “Purchasers,” and
Wells Fargo Bank, National Association or any successor agent appointed pursuant
to the terms of the Purchase Agreement, as agent for such Purchasers (in such
capacity, the “Agent”).

ARTICLE I
AMOUNTS AND TERMS

Section 1.1 Purchase of Receivables.

(a) Pursuant to the Original Receivables Sale Agreement, in consideration for
the Purchase Price and upon the terms and subject to the conditions set forth
therein, the Original Originators sold, assigned, transferred, set-over and
otherwise conveyed to Buyer, without recourse (except to the extent expressly
provided therein), all of their respective right, title and interest in and to
all Receivables existing as of the close of business on the Business Day
immediately prior to the closing date of the Original Receivables Sale Agreement
and all Receivables thereafter arising, together, in each case, with all Related
Security relating thereto and all Collections thereof. Each Originator (as an
Original Originator and as successor to other Original Originators) hereby
reaffirms such purchases and sales, and in consideration for the Purchase Price
and upon the terms and subject to the conditions set forth herein, each
Originator does hereby sell, assign, transfer, set-over and otherwise convey to
Buyer, without recourse (except to the extent expressly provided herein) and
Buyer does hereby purchase from each Originator, all of such Originator’s right,
title and interest in and to all Receivables originated by such Originator
existing as of the close of business on the Business Day immediately prior to
the date hereof and thereafter arising through and including the Amortization
Date, together with all Related Security relating thereto and all Collections
thereof; provided that Buyer shall be obligated to pay the Purchase Price
therefor in accordance with Section 1.2. In connection with the payment of the
Purchase Price for any Receivables purchased hereunder, Buyer may request that
each Originator deliver, and each Originator shall deliver, such approvals,
opinions, information, reports or documents as Buyer may reasonably request.

(b) It is the intention of the parties hereto that the Purchase of Receivables
made hereunder shall constitute a “sale of accounts” (as such term is used in
Article 9 of the UCC), which sale is absolute and irrevocable and provides Buyer
with the full benefits of ownership of the Receivables. Except for the Purchase
Price Credits owed to such Originator pursuant to Section 1.3, the sale of
Receivables hereunder is made without recourse to such Originator; provided,
however, that (i) each Originator shall be liable to Buyer for all
representations, warranties and covenants made by such Originator pursuant to
the terms of the Transaction Documents to which such Originator is a party, and
(ii) such sale does not constitute and is not intended to result in an
assumption by Buyer or any assignee thereof of any obligation of such Originator
or any other Person arising in connection with the Receivables originated by
such Originator, the related Contracts and/or other Related Security or any
other obligations of such Originator. In view of the intention of the parties
hereto that the Purchase of Receivables made hereunder shall constitute a sale
of such Receivables rather than loans secured thereby, each Originator agrees
that it will, on or prior to the date hereof and in accordance with
Section 4.1(e)(ii), mark its master data processing records relating to the
Receivables originated by it with a legend acceptable to Buyer and to the Agent
(as Buyer’s assignee), evidencing that Buyer has purchased such Receivables as
provided in this Agreement and to note in its financial statements that its
Receivables have been sold to Buyer. Upon the request of Buyer or the Agent (as
Buyer’s assignee), each Originator will execute and file such financing or
continuation statements, or amendments thereto or assignments thereof, and such
other instruments or notices, as may be necessary or appropriate to perfect and
maintain the perfection of Buyer’s ownership interest in the Receivables and the
Related Security and Collections with respect thereto, or as Buyer or the Agent
(as Buyer’s assignee) may reasonably request.

Section 1.2 Payment for the Purchase.

(a) The Purchase Price for each Receivable coming into existence on or after the
Restatement Date shall be due and owing in full by Buyer to the Originator of
such Receivable or its designee on the date each such Receivable comes into
existence (except that Buyer may, with respect to any such Purchase Price,
offset against such Purchase Price any amounts owed by such Originator to Buyer
hereunder and which have become due but remain unpaid) and shall be paid to such
Originator in the manner provided in the following paragraphs (b), (c), (d) and
(e).

(b) With respect to any Receivables coming into existence on or after the
Restatement Date, Buyer shall pay the Purchase Price therefor in the following
manner:

(i) first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Agent for the benefit of the Purchasers under the Purchase Agreement or
other cash on hand; and

(ii) second, the balance of such Purchase Price by delivery of the proceeds of a
Subordinated Loan, in an amount not to exceed the least of (A) the remaining
unpaid portion of such Purchase Price and (B) the maximum Subordinated Loan that
could be borrowed without rendering Buyer’s Net Worth less than the Required
Capital Amount. Each Originator is hereby authorized by Buyer to endorse on the
schedule attached to the Subordinated Note an appropriate notation evidencing
the date and amount of each advance thereunder, as well as the date of each
payment with respect thereto, provided that the failure to make such notation
shall not affect any obligation of Buyer thereunder.

Subject to the limitations set forth in Section 1.2(b)(ii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Amortization Date. The Subordinated Loans shall be evidenced by,
and shall be payable in accordance with the terms and provisions of the
Subordinated Note and shall be payable solely from funds which Buyer is not
required under the Purchase Agreement to set aside for the benefit of, or
otherwise pay over to, the Purchasers.

(c) From and after the Amortization Date, no Originator shall be obligated to
(but may, at its option) sell Receivables to Buyer unless such Originator
reasonably determines that the Purchase Price therefor will be satisfied with
funds available to Buyer from sales of interests in the Receivables pursuant to
the Purchase Agreement, Collections, proceeds of Subordinated Loans or
otherwise.

(d) On each day prior to the Amortization Date (unless Buyer or the Agent shall
otherwise direct), the Collections received in respect of Receivables
theretofore transferred by the Originators to Buyer hereunder (“Applied
Collections”), shall, on and as of the date of receipt thereof, be (i) deemed
applied toward the Purchase Price of any Receivables of the Originators arising
on such date and then being transferred to Buyer pursuant to the terms hereof,
to the extent of any such Purchase Price, (ii) then, in respect of any balance
remaining, deemed applied toward the Purchase Price of any other Receivables of
any of the Originators arising during such Calculation Period and in respect of
which the Purchase Price shall not theretofore have been paid, to the extent of
any such Purchase Price, and (iii) in respect of any balance remaining, held by
or for the benefit of Buyer until the earlier to occur of (A) application toward
the Purchase Price for any Purchase occurring on any later date and (B) the next
following Settlement Date, in which case such amount shall be remitted to Buyer.

(e) Although the Purchase Price for each Receivable originated by an Originator
shall be due and payable in full by Buyer to such Originator on the date hereof
(in the case of each Receivable purchased on the date hereof) or on the date
such Receivable came into existence (in the case of each subsequent purchase),
and payment of such Purchase Price shall be made from Applied Collections, to
the extent available, as provided in Section 1.2(d), final settlement of the
Purchase Price between Buyer and such Originator shall be effected on a monthly
basis on Settlement Dates with respect to all Receivables coming into existence
during the same Calculation Period and based on the information contained in the
Monthly Report delivered by the Servicer pursuant to Article VIII of the
Purchase Agreement for the Calculation Period then most recently ended. On each
Monthly Settlement Date, Buyer and each Originator shall cause a reconciliation
to be made in respect of all Purchases that shall have been made during the
Calculation Period then most recently ended. To the extent that the aggregate
amount of Applied Collections during such Calculation Period shall have been
less than the aggregate Purchase Price in respect of all Purchases made by Buyer
from such Originator during such month, Buyer shall pay the balance due in
respect of such aggregate Purchase Price in the manner described in
Section 1.2(b). To the extent that the aggregate amount of Applied Collections
with respect to such Originator during such Calculation Period shall have been
greater than the aggregate Purchase Price in respect of all Purchases made by
Buyer from such Originator during such Calculation Period, such excess shall be
applied to a reduction in the outstanding balance of the Subordinated Loan owing
by Buyer to such Originator in an amount equal to such excess, and any remaining
portion of such excess shall be retained by or paid over to Buyer. Although
settlement shall be effected on Settlement Dates, increases or decreases in the
amount owing under the Subordinated Loans made pursuant to Section 1.2(b) shall
be deemed to have occurred and shall be effective as of the last Business Day of
the Calculation Period to which such settlement relates.

(f) At all times prior to the Amortization Date, notwithstanding any delay in
the making of any payment of the Purchase Price in respect of any Purchase, all
right, title and interest of each Originator in and to each Receivable
originated by it shall be sold, assigned and otherwise transferred to Buyer
effective immediately and automatically upon the creation of such Receivable,
without any further action of any type or kind being required on the part of any
Person. The monthly settlement and reconciliation contemplated in this
Section 1.2 has been devised solely for the administrative convenience of the
parties hereto. Buyer and each Originator may at any time, as may be agreed
between themselves, elect to effect settlement and reconciliation on a more (but
not less) frequent basis.

Section 1.3 Purchase Price Credit Adjustments. If on any day:

(a) the Outstanding Balance of a Receivable is:

(i) reduced as a result of any defective or rejected goods or services, any
discount or any adjustment or otherwise by the applicable Originator (other than
cash Collections on account of such Receivable),

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

(b) any of the representations and warranties set forth in Article II were not
true with respect to any Receivable at the time of its sale hereunder,

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable to the applicable
Originator hereunder equal to (A) in the case of any reduction, discount or
adjustment pursuant to Section 1.3(a)(i) or any reduction (but not cancellation)
pursuant to Section 1.3(a)(ii), the amount of such reduction, discount or
adjustment, and (B) in all other circumstances set forth in Sections 1.3(a) or
(b), the Outstanding Balance of such Receivable. If such Purchase Price Credit
exceeds the Original Balance of the Receivables originated by the applicable
Originator coming into existence on any day, then such Originator shall pay the
remaining amount of such Purchase Price Credit in cash not later than the next
Monthly Settlement Date, provided that if the Amortization Date has not
occurred, such Originator shall be allowed to deduct the remaining amount of
such Purchase Price Credit from any indebtedness owed to it under its
Subordinated Note.

Section 1.4 Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of each
Originator designated from time to time by such Originator or as otherwise
directed by such Originator. In the event that any payment owed by any Person
hereunder becomes due on a day that is not a Business Day, then such payment
shall be made on the next succeeding Business Day. If any Person fails to pay
any amount hereunder when due, such Person agrees to pay, on demand, the Default
Fee in respect thereof until paid in full; provided, however, that such Default
Fee shall not at any time exceed the maximum rate permitted by applicable law.
All computations of interest payable hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed.

Section 1.5 Transfer of Records.

(a) In connection with the Purchase of Receivables hereunder, each Originator
hereby sells, transfers, assigns and otherwise conveys to Buyer all of such
Originator’s right and title to and interest in the Records relating to all
Receivables sold hereunder, without the need for any further documentation in
connection with the Purchase. In connection with such transfer, each Originator
hereby grants to each of Buyer, the Agent and the Servicer an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all
software used by such Originator to account for the Receivables, to the extent
necessary to administer the Receivables, whether such software is owned by such
Originator or is owned by others and used by such Originator under license
agreements with respect thereto, provided that should the consent of any
licensor of such software to such grant of the license described herein be
required, such Originator hereby agrees that upon the request of Buyer (or the
Agent as Buyer’s assignee), such Originator will use its reasonable efforts to
obtain the consent of such third-party licensor. The license granted hereby
shall be irrevocable, and shall terminate on the date that the Aggregate Unpaids
have been repaid in full and this Agreement terminates in accordance with its
terms.

(b) Each Originator (i) shall take such action requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from such Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

Section 1.6 Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.1(b), any sale by an Originator to Buyer of Receivables
hereunder shall be characterized as a secured loan and not a sale or such sale
shall for any reason be ineffective or unenforceable (any of the foregoing being
a “Recharacterization”), then this Agreement shall be deemed to constitute a
security agreement under the UCC and other applicable law. For this purpose and
without being in derogation of the parties’ intention that the sale of
Receivables hereunder shall constitute a true sale thereof, each Originator
hereby grants to Buyer a duly perfected security interest in all of such
Originator’s right, title and interest in, to and under all Receivables now
existing and hereafter arising, all Collections, Related Security and Records
with respect thereto, all other rights and payments relating to the Receivables,
each Lock-Box and Collection Account, all proceeds of the foregoing and all
other assets in which the Buyer has acquired, may hereafter acquire and/or
purports to have acquired an interest under this Agreement, to secure the prompt
and complete payment of a loan deemed to have been made in an amount equal to
the Purchase Price of the Receivables generated by such Originator together with
all of the other obligations of such Originator hereunder, which security
interest shall be prior to all other Adverse Claims thereto. After the
occurrence and during the continuance of an Amortization Event, Buyer and its
assigns shall have, in addition to the rights and remedies which they may have
under this Agreement, all other rights and remedies provided to a secured
creditor after default under the UCC and other applicable law, which rights and
remedies shall be cumulative. In the case of any Recharacterization, each of
Originator and Buyer represents and warrants as to itself that each remittance
of Collections by Originator to Buyer hereunder will have been (i) in payment of
a debt incurred by Originator in the ordinary course of business or financial
affairs of Originator and Buyer and (ii) made in the ordinary course of business
or financial affairs of Originator and Buyer.

ARTICLE II
REPRESENTATIONS AND WARRANTIES

Section 2.1 Representations and Warranties of Originators. On the date of the
initial Purchase and on each subsequent date that any Receivable is originated
by such Originator, each Originator hereby represents and warrants to Buyer as
to such Originator and the Receivables then being transferred by such Originator
to Buyer hereunder that:

(a) Corporate Existence and Power. Such Originator is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation, and is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in its which its business is conducted
except where the failure to so qualify could not reasonably be expected to have
a Material Adverse Effect, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted
(collectively, “Approvals”) other than such Approvals the failure of which to
obtain could not reasonably be expected to have a Material Adverse Effect.

(b) Power and Authority; Due Authorization Execution and Delivery. The execution
and delivery by such Originator of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder and, such Originator’s use of the proceeds of the
Purchase made hereunder, are within its corporate powers and authority and have
been duly authorized by all necessary corporate action on its part. This
Agreement and each other Transaction Document to which such Originator is a
party has been duly executed and delivered by such Originator.

(c) No Conflict. The execution and delivery by such Originator of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws (or equivalent
organizational documents), (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound that is material to
the operation of its business, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on assets of such
Originator or its Subsidiaries (except as created hereunder); and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder and as set forth on Schedule 2.1(d), no
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by such Originator of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Originator’s knowledge, threatened, against or affecting such
Originator, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Originator is not in default with respect to any order of any court,
arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Originator is a party constitute the legal, valid and binding obligations
of such Originator enforceable against such Originator in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not, at the time the
same is so furnished, be otherwise misleading in light of the circumstances
under which such information was furnished; provided, that any such information
constituting projections or pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by the
party providing the same to be reasonable at the time made, it being recognized
by the Buyer that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.

(h) Use of Proceeds. No proceeds of any Purchase Price payment to such
Originator hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction which is subject to Section 13 or 14 of the Securities Exchange
Act of 1934, as amended.

(i) Good Title. Immediately prior to each purchase of a Receivable hereunder
from such Originator, such Originator shall be the legal and beneficial owner of
each such Receivable and Related Security with respect thereto, free and clear
of any Adverse Claim, except as created by the Transaction Documents. There have
been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect such Originator’s ownership interest in each
Receivable, its Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator) legal and equitable title to, with the right
to sell and encumber each Receivable existing and hereafter arising, together
with the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents. There
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Buyer’s ownership interest in the Receivables, the
Related Security and the Collections.

(k) Places of Business. The principal places of business and chief executive
office of such Originator and the offices where it keeps all of its Records are
located at the address(es) listed on Exhibit II or such other locations of which
Buyer has been notified in accordance with Section 4.2(a) in jurisdictions where
all action required by Section 4.2(a) has been taken and completed. Insight
Direct is an Illinois corporation. Insight Public is an Illinois corporation.
The Federal Employer Identification Number and organizational identification
number of each Originator is correctly set forth on Exhibit II.

(l) Collections. The conditions and requirements set forth in Section 4.1(j)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of such Originator at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit III.

(m) Material Adverse Effect. Since June 30, 2002, no event has occurred that
could reasonably be expected to have a Material Adverse Effect.

(n) Names. In the past five (5) years, such Originator has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement, other than as listed on Exhibit II.

(o) Ownership of Buyer. Insight Receivables Holding, LLC, an Illinois limited
liability company owns, directly or indirectly, 100% of the issued and
outstanding membership interests of Buyer, free and clear of any Adverse Claim
other than the Adverse Claim in favor of (i) the Administrative Agent as
contemplated by the Credit Agreement and (ii) the Floorplan Collateral Agent as
contemplated by the Floorplan Credit Agreement. Such membership interests are
validly issued, fully paid and nonassessable, and there are no options, warrants
or other rights to acquire equity securities of Buyer.

(p) Not an Investment Company. Such Originator is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. Except where the failure of such Originator to comply
with any applicable laws, rules or regulations could not reasonably be expected
to have a Material Adverse Effect, such Originator has complied in all respects
with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject. Each Receivable,
together with the Contract related thereto, does not contravene any laws, rules
or regulations applicable thereto (including, without limitation, laws, rules
and regulations relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and
privacy), and no part of such Contract is in violation of any such law, rule or
regulation.

(r) Compliance with Credit and Collection Policy. Such Originator has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy except such material change as to which Buyer (or
its assigns) has been notified in accordance with Section 4.1(a)(vii).

(s) Payments to Originator. With respect to each Receivable transferred to Buyer
hereunder, the Purchase Price received by such Originator constitutes reasonably
equivalent value in consideration therefor and such transfer was not made for or
on account of an antecedent debt. No transfer by such Originator of any
Receivable hereunder is or may be voidable under any section of the Bankruptcy
Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(u) Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase hereunder was an
Eligible Receivable on such date.

(v) Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales.

(w) OFAC. No Originator (i) is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States (50
U.S.C. App. §§ 1 et seq.), as amended, (ii) is in violation of (A) the Trading
with the Enemy Act, as amended, (B) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act, (iii) is a Sanctioned Person or Sanctioned
Country, (ii) has its assets located in Sanctioned Countries, or (iii) derives
income from investments in, or transactions with, Sanctioned Persons or
Sanctioned Countries. No part of the proceeds of any of the purchases made
hereunder will be used directly or indirectly to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person or
a Sanctioned Country.

ARTICLE III
CONDITIONS OF PURCHASE

Section 3.1 Conditions Precedent to Initial Purchase. The initial Purchase under
this Agreement on the Restatement Date is subject to the conditions precedent
that (a) Buyer shall have received on or before the date of such purchase those
documents listed on Schedule A and (b) all of the conditions to Amendment No. 1
to the Purchase Agreement shall have been satisfied or waived in accordance with
the terms thereof.

Section 3.2 Conditions Precedent to Subsequent Payments. Buyer’s obligation to
pay for Receivables coming into existence after the Restatement Date shall be
subject to the further conditions precedent that (a) the Facility Termination
Date shall not have occurred; and (b) Buyer (or its assigns) shall have received
such other approvals, opinions or documents as it may reasonably request. Each
Originator represents and warrants that the representations and warranties set
forth in Article II are true and correct on and as of the date each Receivable
came into existence as though made on and as of such date (or to the extent such
representations and warranties specifically relate to an earlier date, then such
representations and warranties were true, correct and complete in all material
respects as of such earlier date); provided, however, that notwithstanding the
foregoing conditions precedent, upon payment of the Purchase Price for any
Receivable (whether by payment of cash, through an increase in the amounts
outstanding under the Subordinated Note, by offset of amounts owed to Buyer
and/or by capital contributions), title to such Receivable and the Related
Security and Collections with respect thereto shall vest in Buyer, whether or
not the conditions precedent to Buyer’s obligation to pay for such Receivable
were in fact satisfied. The failure of any Originator to satisfy any of the
foregoing conditions precedent, however, shall give rise to a right of Buyer to
rescind the related purchase and direct such Originator to pay to Buyer an
amount equal to the Purchase Price payment that shall have been made with
respect to any Receivables related thereto.

ARTICLE IV
COVENANTS

Section 4.1 Affirmative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:

(a) Financial Reporting. Such Originator will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with generally accepted accounting principles, and furnish to Buyer
(or its assigns):

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years, audited, consolidated financial statements (which shall include
balance sheets, statements of income and retained earnings and a statement of
cash flows) for such Originator and its consolidated subsidiaries for such
fiscal year certified by KPMG or other independent public accountants of
nationally recognized standing.

(ii) Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of its respective fiscal years, consolidated balance
sheets of such Originator and its consolidated subsidiaries as at the close of
each such period and consolidated statements of income and retained earnings and
a statement of cash flows for such Persons for the period from the beginning of
such fiscal year to the end of such quarter, all certified by its chief
financial officer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Originator copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which such
Originator or any of its Subsidiaries files with the Securities and Exchange
Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent or any Purchaser, copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice indicating such change or amendment.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Originator as Buyer (or its assigns)
may from time to time reasonably request in order to protect the interests of
Buyer (and its assigns) under or as contemplated by this Agreement.

(b) Notices. Such Originator will notify the Buyer (or its assigns) in writing
of any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Originator.

(ii) Judgment and Proceedings. (1) The entry of any judgment or decree against
such Originator or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against such Originator and its
Subsidiaries exceeds $5,000,000, or (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against such Originator which,
if determined adversely to such Originator, could reasonably be expected to have
a Material Adverse Effect.

(iii) Material Adverse Effect. The occurrence of any event or condition that
has, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement pursuant to which such Originator
is a debtor or an obligor.

(c) Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with (i) all applicable laws, rules and
regulations to which it may be subject except (A) where the necessity of
compliance therewith is contested in good faith by appropriate proceedings and
(B) where the failure to comply could not reasonably be expected to have a
Material Adverse Effect, and (ii) all applicable orders, writs, judgments,
injunctions, decrees or awards to which it may be subject which have not been
stayed by appropriate proceedings. Such Originator will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to be so qualified could not reasonably be expected to have a
Material Adverse Effect.

(d) Audits. Such Originator will furnish to Buyer (or its assigns) from time to
time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Such Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of such Originator, permit Buyer (or its assigns) or
their respective agents or representatives (and shall cause each Originator to
permit Buyer (or its assigns) or their respective agents or representatives),
(i) to examine and make copies of and abstracts from all Records in the
possession or under the control of such Person relating to the Receivables and
the Related Security, including, without limitation, the related Contracts, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or such Person’s performance under any of the Transaction Documents or
such Person’s performance under the Contracts and, in each case, with any of the
officers or employees of such Person having knowledge of such matters.

(e) Keeping and Marking of Records and Books.

(i) Such Originator will maintain and implement administrative and operating
procedures as such Originator shall deem appropriate in its good faith business
judgment (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).

(ii) Such Originator will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
with a legend, acceptable to Buyer (or its assigns), describing Buyer’s
ownership interests in the Receivables and further describing the Purchaser
Interests of the Agent (on behalf of the Purchasers) under the Purchase
Agreement and (B) upon the request of Buyer (or its assigns), (x) mark each
Contract with a legend describing Buyer’s ownership interests in the Receivables
and further describing the Purchaser Interests of the Agent (on behalf of the
Purchasers) and (y) deliver to Buyer (or its assigns) all Contracts (including,
without limitation, all multiple originals of any such Contract) relating to the
Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Originator
will timely and fully (i) perform and comply with all provisions, covenants and
other promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, legal and equitable title to the Receivables,
the Related Security and the Collections, free and clear of any Adverse Claims
other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Buyer as Buyer (or its assigns) may
reasonably request).

(h) Purchasers’ Reliance. Such Originator acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from Insight Enterprises, Inc. and any Affiliates thereof, including each of the
Originators (each an “Insight Entity”). Therefore, from and after the date of
execution and delivery of this Agreement, such Originator will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer’s
identity as a separate legal entity and to make it manifest to third parties
that Buyer is an entity with assets and liabilities distinct from those of such
Insight Entity and not just a division of an Insight Entity. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, such Originator (i) will not hold itself out to third parties as liable
for the debts of Buyer nor purport to own the Receivables and other assets
acquired by Buyer, (ii) will take all other actions necessary on its part to
ensure that Buyer is at all times in compliance with the covenants set forth in
Section 7.1(i) of the Purchase Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between such Originator and Buyer on an arm’s-length
basis and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

(i) Collections. Except as may be required under Section 8.2(b) of the Purchase
Agreement, such Originator will cause (1) all proceeds from all Lock-Boxes
(other than collections with respect to Excluded Receivables, which Insight
Direct will cause to be directly deposited into a separate account of Insight
Direct) to be directly deposited by a Collection Bank into a Collection Account
and (2) each Lock-Box and Collection Account to be subject at all times to a
Collection Account Agreement that is in full force and effect. In the event any
payments relating to Receivables are remitted directly to such Originator or any
Affiliate of such Originator, such Originator will remit (or will cause all such
payments to be remitted) directly to a Collection Bank for deposit into a
Collection Account within two (2) Business Days following receipt thereof and,
at all times prior to such remittance, such Originator will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of Buyer and its assigns. Such Originator will transfer exclusive
ownership, dominion and control of each Lock-Box and Collection Account to
Buyer, and will not grant the right to take dominion and control of any Lock-Box
or Collection Account at a future time or upon the occurrence of a future event
to any Person, except to Buyer (or its assigns) as contemplated by this
Agreement and the Purchase Agreement.

(j) Taxes. Such Originator will file all tax returns and reports required by law
to be filed by it and promptly pay all taxes and governmental charges at any
time owing except for taxes being diligently contested in good faith and for
which adequate reserves have been established. Such Originator will pay when due
any taxes payable in connection with the Receivables, exclusive of taxes on or
measured by income or gross receipts of Buyer and its assigns.

Section 4.2 Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants that:

(a) Name Change, Offices and Records. Such Originator will not change its name,
identity or corporate structure (within the meaning of Section 9-507 of the UCC)
or jurisdiction of organization or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given Buyer (or its
assigns) at least thirty (30) days’ prior written notice thereof and
(ii) delivered to Buyer (or its assigns) all financing statements, instruments
and other documents requested by Buyer (or its assigns) in connection with such
change or relocation.

(b) Change in Payment Instructions to Obligors. Such Originator will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless Buyer (or its assigns) shall have received, at least ten (10) days before
the proposed effective date therefor, (i) written notice of such addition,
termination or change and (ii) with respect to the addition of a Collection Bank
or a Collection Account or Lock-Box, an executed Collection Account Agreement
with respect to the new Collection Account or Lock-Box; provided, however, that
such Originator may make changes in instructions to Obligors regarding payments
if such new instructions require such Obligor to make payments to another
existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Originator
will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables without the Buyer’s prior written
consent. Such Originator will not, and will not permit any Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy
except for such modifications such Originator shall deem appropriate in its good
faith business judgment and which could not reasonably be expected to have a
Material Adverse Effect.

(d) Sales, Liens. Such Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises (other than rights to payments and related proceeds
under any Contract, which rights have been sold to a Contract Payment Purchaser
in connection with a Contract Payment Sale transaction), or any Lock-Box or
Collection Account, or assign any right to receive income with respect thereto
(other than, in each case, the creation of the interests therein in favor of
Buyer provided for herein), and such Originator will defend the right, title and
interest of Buyer in, to and under any of the foregoing property, against all
claims of third parties claiming through or under such Originator. Such
Originator shall not create or suffer to exist any mortgage, pledge, security
interest, encumbrance, lien, charge or other similar arrangement on any of its
inventory except as contemplated by the Intercreditor Agreement, unless agreed
to in advance in writing by Buyer (and its assigns).

(e) Accounting for Purchase. Such Originator will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by such Originator to Buyer or
in any other respect account for or treat the transactions contemplated hereby
in any manner other than as a sale of the Receivables and the Related Security
by such Originator to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
generally accepted accounting principles.

ARTICLE V
AMORTIZATION EVENTS

Section 5.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Originator shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) or any other Transaction Document to which it is a party and such failure
shall continue for three (3) consecutive Business Days after such Originator has
notice thereof.

(b) Any representation, warranty, certification or statement made by any
Originator in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made.

(c) Failure of any Originator to pay any “Specified Indebtedness” when due; or
the default by any Originator in the performance of any term, provision or
condition contained in any agreement under which any Specified Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Specified Indebtedness to cause, such Specified Indebtedness
to become due prior to its stated maturity; or any Specified Indebtedness of any
Originator shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof. “Specified Indebtedness” means Indebtedness which, individually or in
the aggregate with other Indebtedness, has an aggregate principal amount or face
value in excess of $5,000,000.

(d) (i) Any Originator or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any
Originator or any of its Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
and, in the case of any such proceeding instituted against such Originator,
either such proceeding shall remain undismissed or unstayed for a period of
sixty (60) days or any of the relief sought in such proceedings shall be granted
or (iii) any Originator or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth in the foregoing clauses (i) or
(ii) of this subsection (d).

(e) A Change of Control shall occur.

(f) One or more final judgments for the payment of money in an amount in excess
of $10,000,000, individually or in the aggregate, shall be entered against any
Originator on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for fifteen (15) consecutive days without a stay of
execution.

Section 5.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, Buyer may take any of the following actions: (i) declare the
Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Originator; provided, however, that
upon the occurrence of Amortization Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to any Originator
under the Federal Bankruptcy Code, the Amortization Date shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Originator and (ii) to the fullest extent
permitted by applicable law, declare that the Default Fee shall accrue with
respect to any amounts then due and owing to Buyer by any Originator. The
aforementioned rights and remedies shall be in addition to all other rights and
remedies of Buyer and its assigns available under this Agreement, by operation
of law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

ARTICLE VI
INDEMNIFICATION

Section 6.1 Indemnities by Originators. Without limiting any other rights that
Buyer may have hereunder or under applicable law, each Originator hereby agrees
to indemnify Buyer and its assigns, officers, directors, agents and employees
(each an “Indemnified Party”) from and against any and all damages, losses,
claims, taxes, liabilities, costs, expenses and for all other amounts payable,
including reasonable attorneys’ fees (which attorneys may be employees of Buyer)
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by Buyer of an interest in the Receivables, excluding, however:

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from bad faith, gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the United States or the jurisdiction in which such
Indemnified Party’s principal executive office is located, on or measured by the
overall net income of such Indemnified Party to the extent that the computation
of such taxes is consistent with the Intended Characterization;

provided, however, that nothing contained in this sentence shall limit the
liability of such Originator or limit the recourse of Buyer to such Originator
for amounts otherwise specifically provided to be paid by such Originator under
the terms of this Agreement. Without limiting the generality of the foregoing
indemnification, such Originator shall indemnify Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to such
Originator) relating to or resulting from:

(A) any representation or warranty made by such Originator (or any officers of
any such Originator) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by any such
Person pursuant hereto or thereto, which shall have been false or incorrect when
made or deemed made;

(B) the failure by such Originator to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of such Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

(C) any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(D) any products liability, personal liability or damage suit, or similar claim
arising out of or in connection with merchandise, insurance or services that are
the subject of any Contract or any Receivable;

(E) any dispute, claim, offset or defense (other than discharge in bankruptcy of
an Obligor) of an Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(F) the commingling of Collections of Receivables at any time with other funds;

(G) any investigation, litigation or proceeding related to or arising from this
Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of the Purchase, the ownership of the
Receivables or any other investigation, litigation or proceeding relating to
such Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

(H) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(I) any Amortization Event described in Section 5.1(d);

(J) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim;

(K) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of the Purchase or at any subsequent time;

(L) any action or omission by such Originator which reduces or impairs the
rights of Buyer with respect to any Receivable or the value of any such
Receivable; and

(M) any attempt by any Person to void any Purchase hereunder under statutory
provisions or common law or equitable action.

Section 6.2 Other Costs and Expenses. The Originators, jointly and severally,
shall pay to Buyer all reasonable costs and out-of-pocket expenses in connection
with the preparation, execution, delivery, amendment and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder. The Originators, jointly and severally, shall pay to Buyer
any and all reasonable costs and expenses of Buyer, if any, including reasonable
counsel fees and expenses in connection with the enforcement of this Agreement
and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Amortization Event.

ARTICLE VII
MISCELLANEOUS

Section 7.1 Waivers and Amendments.

(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the extent
required under the Purchase Agreement, the Agent and the Financial Institutions
or the Required Financial Institutions.

Section 7.2 Notices. All communications and notices provided for hereunder shall
be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 7.2.

Section 7.3 Protection of Ownership Interests of Buyer.

(a) Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the interests of the Buyer
hereunder and the Purchaser Interests under the Purchase Agreement, or to enable
Buyer (or its assigns) to exercise and enforce their rights and remedies
hereunder. Upon the occurrence and during the continuation of an Amortization
Event, Buyer (or its assigns) may, at such Originator’s sole cost and expense,
direct such Originator to notify the Obligors of Receivables of the ownership
interests of Buyer under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
Buyer or its designee.

(b) If any Originator fails to perform any of its obligations hereunder, Buyer
(or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligation, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by such Originator as
provided in Section 6.2. Each Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on behalf of such Originator (i) to file financing statements identifying
such Originator as debtor or seller necessary or desirable in Buyer’s (or its
assigns’) sole discretion to perfect and to maintain the perfection and priority
of the interest of Buyer in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
Buyer (or its assigns) in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of Buyer’s interests in the
Receivables. This appointment is coupled with an interest and is irrevocable.

Section 7.4 Confidentiality.

(a) Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential proprietary information with respect to the Agent and the
Purchasers and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Originator and its officers and employees may disclose
such information to such Originator’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding (including, without limitation, filings required to be made with the
Securities and Exchange Commission and disclosures required to be made to
regulators and investors). Anything herein to the contrary notwithstanding, each
Originator, each Seller Party, each Purchaser, the Agent, each Indemnified Party
and any successor or assign of any of the foregoing (and each employee,
representative or other agent of any of the foregoing) may disclose to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated herein and all
materials of any kind (including opinions or other tax analyses) that are or
have been provided to any of the foregoing relating to such tax treatment or tax
structure, and it is hereby confirmed that each of the foregoing have been so
authorized since the commencement of discussions regarding the transactions.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Buyer, the Agent or the Purchasers by each other, or (ii) by Buyer, the
Agent or the Purchasers to any prospective or actual assignee or participant of
any of them, and to any officers, directors, employees, outside accountants and
attorneys of any of the foregoing. In addition, the Purchasers and the Agent may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

Section 7.5 USA PATRIOT Act. Each of the Originators is hereby notified that
pursuant to the requirements of the PATRIOT Act, the Agent and each Purchaser is
required to obtain, verify and record information that identifies such
Originator, which information includes the name and address of such Originator
and other information that will allow the Agent or such Purchaser to identify
such Originator in accordance with the PATRIOT Act.

Section 7.6 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING, BUT NOT
LIMITED TO, 735 ILCS SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO
CONFLICT OF LAW PROVISIONS) EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
PURCHASERS’ SECURITY INTEREST IN THE PURCHASER INTERESTS IS GOVERNED BY THE LAW
OF ANOTHER STATE, AS REQUIRED BY THE LAWS OF THE STATE OF ILLINOIS.

Section 7.7 CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE
COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO
THIS AGREEMENT AND EACH ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF
BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS
OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY ORIGINATOR AGAINST
BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE OF ANY SUCH PARTIES INVOLVING, DIRECTLY
OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A UNITED STATES FEDERAL COURT OR AN ILLINOIS
STATE COURT SETTING IN CHICAGO, ILLINOIS.

Section 7.8 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY
IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

Section 7.9 Integration; Binding Effect; Survival of Terms.

(a) This Agreement, the Subordinated Notes and each Collection Account Agreement
contain the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof superseding all prior oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by an Originator pursuant to
Article II, (ii) the indemnification and payment provisions of Article VI, and
Section 7.5 shall be continuing and shall survive any termination of this
Agreement.

Section 7.10 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 7.11 Amendment and Restatement. Upon the satisfaction of the conditions
precedent set forth in Section 3.1, (a) this Agreement shall amend and restate
in its entirety the Original Receivables Sale Agreement but shall not constitute
a novation thereof, and (b) each reference to the Original Receivables Sale
Agreement in the Transaction Documents, the Purchase Agreement and any other
document, instrument or agreement delivered in connection therewith shall mean
and be a reference to this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

INSIGHT DIRECT USA, INC., as an Originator

By:
Name:
Title:


Address: c/o Insight Enterprises, Inc.

6820 S. Harl Avenue
Tempe, Arizona 85283



      Attention: General Counsel and Chief Financial Officer

Fax: (480) 760-7162 and (480) 760-7003

INSIGHT PUBLIC SECTOR, INC., as an Originator

By:
Name:
Title:


Address: c/o Insight Enterprises, Inc.

6820 S. Harl Avenue
Tempe, Arizona 85283



      Attention: General Counsel and Chief Financial Officer

Fax: (480) 760-7162 and (480) 760-7003

9

INSIGHT RECEIVABLES, LLC, as Buyer

By: Insight Receivables Holding, LLC, its sole member

By:
Name:
Title:


Address: 444 Scott Drive

Bloomingdale, IL 60108
(Thru 2014)

2250 Pinehurst Boulevard, Suite 200
Addison, IL 60101
(After 2014)

         
Copy to:
  Insight Receivables, LLC
 
  6820 South Harl Avenue
 
  Tempe, AZ 85283
Fax:
    (480) 760-7287  

10

         
CONSENTED TO:
       
BANK ONE, NA (MAIN OFFICE CHICAGO), as Agent By:
       

Name:
Title:

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof). If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Agreement” means the Amended and Restated Receivables Sale Agreement, dated as
of September 3, 2003, among the Originators and Buyer, as the same may be
amended, restated or otherwise modified.

“Amortization Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 5.1(d), (iii) the Business Day specified
in a written notice from Buyer to the Originators following the occurrence of
any other Amortization Event, and (iv) the date which is 30 days after Buyer’s
receipt of written notice from an Originator that it wishes to terminate the
facility evidenced by this Agreement.

“Amortization Event” has the meaning set forth in Section 5.1 of the Agreement.

“Approvals” has the meaning set forth in Section 2.1(a) of the Agreement.

“Authorized Officer” means, with respect to an Originator, each of its
Treasurer, the Senior Vice President of Insight Direct Worldwide, Inc. or the
Senior Vice President of Finance of Insight Enterprises, Inc.

“Base Rate” means a rate per annum equal to the prime rate of interest announced
by Bank One, NA (Main Office Chicago) or its parent from time to time (which is
not necessarily the lowest rate charged to any customer), changing when and as
such rate changes.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York, Phoenix, Arizona or Chicago, Illinois and The
Depository Trust Company of New York is open for business.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means, with respect to each Originator, each “Fiscal Month”
(as defined in the Purchase Agreement) or portion thereof of such Originator
which elapses during the term of the Original Receivables Sale Agreement or the
Agreement. The final Calculation Period shall terminate on the Amortization
Date.

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of any
Originator.

“Contract Payment Purchaser” has the meaning set forth in the definition of
“Contract Payment Sale”.

“Contract Payment Sale” means a transaction in which a Loan Party enters into a
lease, managed services arrangement or software licensing agreement with a U.S.
state or federal Governmental Authority or other Person pursuant to which
(i) such Loan Party will lease certain equipment, provide certain managed
services or license certain software to such Governmental Authority or other
Person, (ii) such Governmental Authority or other Person is obligated to make a
series of payments to such Loan Party during the term of such lease, managed
services arrangement or software license (each such payment, a “Contract
Payment”), (iii) such Loan Party sells or assigns a portion or all of such
Contract Payments (and, in the case of a lease or managed services arrangement,
the related equipment) and related proceeds to a third-party (a “Contract
Payment Purchaser”) and (iv) such Loan Party is involved in the administration
and servicing of such Contract Payments for such Contract Payment Purchaser
during the term of such lease, managed services arrangement or software license.

“Credit and Collection Policy” means the Originators’ credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V, as modified from time to time in
accordance with the Agreement.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Base Rate, plus (ii) 2% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by the Obligors.
The Originators and Buyer may agree from time to time to change the Discount
Factor based on changes in one or more of the items affecting the calculation
thereof, provided that any change to the Discount Factor shall take effect as of
the commencement of a Calculation Period, shall apply only prospectively and
shall not affect the Purchase Price payment in respect of Purchase which
occurred during any Calculation Period ending prior to the Calculation Period
during which the Originators and Buyer agree to make such change.

“Excluded Receivables” means any indebtedness or obligations owed to the Insight
Global Finance division of Insight Direct USA, Inc. (formerly Insight Global
Finance, Inc., an Arizona corporation), whether constituting an account, chattel
paper, instrument or general intangible, arising in connection with the sale of
goods and the rendering of services thereby.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended and any successor statute thereto.

“Governmental Authority” means the government of the United States of America,
the Netherlands, the United Kingdom, any other nation or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government, including, without limitation, the
European Union.

“Insight Entity” has the meaning set forth in Section 4.1(h) of the Agreement.

“Intended Characterization” means, for income tax purposes, the characterization
of the acquisition by the Purchasers of Purchaser Interests under the Purchase
Agreement as a loan or loans by the Purchasers to Buyer secured by the
Receivables, the Related Security and the Collections.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Originator and its Subsidiaries taken as a whole,
(ii) the ability of any Originator to perform its obligations under the
Agreement or any other Transaction Document, (iii) the legality, validity or
enforceability of the Agreement or any other Transaction Document, (iv) any
Originator’s, Buyer’s, the Agent’s or any Purchaser’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) the collectibility
of the Receivables generally or of any material portion of the Receivables.

“Monthly Settlement Date” means the 16th day of each month (or if such day is
not a Business Day, the next succeeding Business Day).

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

“Original Balance” means, with respect to any Receivable, the Outstanding
Balance of such Receivable on the date it was purchased by Buyer.

“Original Originators” has the meaning set forth in the Preliminary Statements
to the Agreement.

“Original Receivables Sale Agreement” has the meaning set forth in the
Preliminary Statements to the Agreement.

“Originators” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Purchase” means the purchase under the Agreement by Buyer from each Originator
of the Receivables, the Related Security and the Collections related thereto,
together with all related rights in connection therewith.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

“Purchase Price” means, with respect to any Purchase from any Originator on any
date, the aggregate price to be paid by Buyer to such Originator for the
Receivables of such Originator that are the subject of such Purchase in
accordance with Section 1.2 of the Agreement for the Receivables, Collections
and Related Security being sold to Buyer by such Originator on such date, which
price shall equal (i) the product of (x) the Original Balance of such
Receivables, multiplied by (y) one minus the Discount Factor then in effect,
minus (ii) any Purchase Price Credits to be credited against the Purchase Price
otherwise payable to such Originator in accordance with Section 1.3 of the
Agreement.

“Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.

“Purchaser” means a Financial Institution.

“Receivable” means the indebtedness and other obligations (other than
indebtedness or obligations constituting Excluded Receivables) owed to each
Originator (at the time it arises, and before giving effect to any transfer or
conveyance under the Agreement) or Buyer (after giving effect to the transfers
under the Agreement) or in which the Buyer or an Originator has a security
interest or other interest, including, without limitation, any such
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible, arising in connection with the sale or
licensing of goods or general intangibles (such as software), or the rendering
of services by such Originator, and further includes, without limitation, the
obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or such Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

“Related Security” means, with respect to any Receivable:

(i) all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by such Originator gave rise to such Receivable, and
all insurance contracts with respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable, and

(vi) all proceeds of any of the foregoing.

“Required Capital Amount” means, as of any date of determination, an amount
equal to twenty-five million dollars ($25,000,000).

“Restatement Date” means September 3, 2003, the date of the initial Purchase
under the Agreement.

“Settlement Date” ” means (A) the Business Day following receipt of each Daily
Report or Weekly Report (as applicable) and (B) each Monthly Settlement Date.

“Subordinated Loan” means each Subordinated Loan made by each Originator (and by
each Original Originator to which it is a successor) to the Buyer pursuant to
the Original Receivables Sale Agreement and made by each Originator to the Buyer
under the Agreement.

“Subordinated Note” means a promissory note in substantially the form of
Exhibit VI hereto as more fully described in Section 1.2 of the Agreement, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Subordinated Note and all other instruments, documents
and agreements executed and delivered in connection herewith.

All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in any applicable jurisdiction, and not specifically
defined herein, are used herein as defined in such Article 9.

Exhibit II

Places of Business; Locations of Records;
Federal Employer Identification Number(s); Other Names

1. Insight Direct USA, Inc.

Chief executive office: 6820 South Harl Avenue, Tempe, AZ 85283.

Location of records: Corporate records are located at 6820 South Harl Avenue,
Tempe, AZ 85283 and 444 Scott Drive, Bloomingdale, IL 60108.

Business locations: 6820 South Harl Avenue, Tempe, AZ 85283; 910 W. Carver Rd.,
Tempe, AZ 85284; 19925 Stevens Creek Boulevard, Ste. 136, 137, 138, Cupertino,
CA 95014; 2701 North Rocky Point Drive, Ste. 300, Tampa, FL 33607; 500
Northridge Road, Ste. 325, Atlanta, GA 30350; 444 Scott Drive, Bloomingdale, IL
60108; 1600 Hunter Road, Hanover Park, IL 60103 (DuPage County); 1560 Hunter
Road, Hanover Park, IL 60103 (DuPage County); 1432 Main Street, Waltham, MA
02451; 6600 France Avenue South, Ste. 350, Edina, MN 55435; One Penn Plaza, 19th
Floor, Ste. 1929, New York, NY 10119; Two Easton Oval, Ste. 350, Columbus, OH
43219; 2525 Brockton Drive, Ste. 390, Austin, TX 78758; 2712 North McColl Road,
McAllen, TX 78501; 3480 Lotus Drive, Plano, TX 75075; 7575 San Felipe, Ste. 101,
Houston, TX 77063; 14520 Avion Parkway, Ste. 310, Chantilly, VA 20151; 22721
East Mission Avenue, Liberty Lake, WA 99019.

Prior to 1997, Insight Direct USA, Inc. was located at 2415 S. Roosevelt, Tempe,
AZ 85281; 1817 West 4th Street, Tempe, AZ 85282; 1826 West 4th Street, Tempe, AZ
85282; and 1912 West 4th Street, Tempe, AZ 85282.

Federal Employer Identification Number: 36-3948996

Illinois Organizational Number: 57773863

Corporate, Partnership Trade and Assumed Names: (i) Insight Direct USA, Inc.
d/b/a Insight, Insight Global Finance, (ii) www.insight.com, (iii) insight.com,
(iv) 800-INSIGHT, (v) f/k/a Insight Distribution Network, Inc., (vi) f/k/a
Insight Direct, Inc., (vii) merged with Comark Corporate Sales, Inc. d/b/a
Comark Technology Services, (viii) merged with Insight Services Corporation
d/b/a InsightCo IT Services, (ix) merged with Comark, Inc. d/b/a PC Wholesale

11

2. Insight Public Sector, Inc.

Chief executive office: 4433 Brookfield Corporate Drive, Suite A, Chantilly, VA
20151 (Fairfax County).

Location of records: Some records are also kept at 444 Scott Dr., Bloomingdale,
IL 60108.

Business locations: 6820 South Harl Avenue, Tempe, AZ 85283; 2701 North Rocky
Point Drive, Ste. 300, Tampa, FL 33607; 444 Scott Drive, Bloomingdale, IL 60108;
6600 France Avenue South, Ste. 350, Edina, MN 55435; 2525 Brockton Drive, Ste.
390, Austin, TX 78758, 2712 N. McColl Road, McAllen, TX 78501; 22721 East
Mission Avenue, Liberty Lake, WA 99019.

Federal Employer Identification Number: 36-3949000

Illinois Organizational Number: 57773871

Corporate, Partnership Trade and Assumed Names: Merged with Comark Government
and Education Sales, Inc.

Exhibit III

Lock-boxes; Collection Accounts; Collection Banks

                 
Collection Bank
  Lock-Box   Related Collection Account
 
                Insight Direct USA, Inc.
 

JPMorgan Chase Bank, N.A.
    #       #  
14800 Frye Rd 2nd fl. Fort Worth, TX. 76155
               
 
               
JPMorgan Chase Bank, N.A
    #       #  
14800 Frye Rd 2nd fl. Fort Worth, TX. 76155
               
 
               
JPMorgan Chase Bank, N.A.
    N/A       #  
201 N Central Ave Phoenix, AZ. 85004
               
 
                Insight Public Sector, Inc.
 

JPMorgan Chase Bank, N.A
    #       #  
14800 Frye Rd 2nd fl. Fort Worth, TX. 76155
               
 
               

Exhibit IV

Form of Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Sale Agreement dated as of September 3, 2003, among Insight
Direct USA, Inc., an Illinois corporation, Insight Public Sector, Inc., an
Illinois corporation (each an “Originator”) and Insight Receivables, LLC, an
Illinois limited liability company (the “Buyer”) (the “Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

11. I am the duly elected        of [Name of Originator].

12. I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of [Name of Originator] and its Subsidiaries during the accounting
period covered by the attached financial statements.

13. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or a Potential Amortization Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below.

14. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which [Name of Originator] has taken, is taking, or
proposes to take with respect to each such condition or event:

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this        day of       , 20      .

[NAME OF APPLICABLE ORIGINATOR]

By:      
Name

Exhibit V

Credit and Collection Policies

Attached.
Exhibit VI

Form of Subordinated Note

SUBORDINATED NOTE

September 3, 2003

B. Note. FOR VALUE RECEIVED, the undersigned, INSIGHT RECEIVABLES, LLC, an
Illinois limited liability company (“SPV”), hereby unconditionally promises to
pay to the order of [NAME OF APPLICABLE ORIGINATOR], an Illinois corporation
(“Originator”), in lawful money of the United States of America and in
immediately available funds, on the date following the Amortization Date which
is one year and one day after the date on which (i) the Outstanding Balance of
all Receivables sold under the “Sale Agreement” referred to below has been
reduced to zero and (ii) Originator has paid to the Buyer all indemnities,
adjustments and other amounts which may be owed thereunder in connection with
the Purchases (the “Collection Date”), the aggregate unpaid principal sum
outstanding of all “Subordinated Loans” made from time to time by Originator to
SPV pursuant to and in accordance with the terms of that certain Receivables
Sale Agreement dated as of December 31, 2002, as amended and restated by that
certain Amended and Restated Receivables Sale Agreement dated as of September 3,
2003 among Originator, [Names of other Originators] and SPV (as amended,
restated, supplemented or otherwise modified from time to time, the “Sale
Agreement”). Reference to Section 1.2 of the Sale Agreement is hereby made for a
statement of the terms and conditions under which the loans evidenced hereby
have been and will be made. All terms which are capitalized and used herein and
which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Sale Agreement. [This Subordinated Note amends,
restates and consolidates the Subordinated Notes, each dated December 31, 2002,
made by the SPV in favor of each of Insight Direct USA, Inc., Comark Corporate
Sales, Inc., Insight Services Corporation and Comark, Inc., but shall not
constitute a repayment, refinancing or novation thereof.]? [This Subordinated
Note amends and restates the Subordinated Note dated December 31, 2002, made by
the SPV in favor of Comark Government and Education Sales, Inc., but shall not
constitute a repayment, refinancing or novation thereof.]?*

C. Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Base Rate; provided, however, that if SPV shall default in the
payment of any principal hereof, SPV promises to pay, on demand, interest at the
rate of the Base Rate plus 2.00% per annum on any such unpaid amounts, from the
date such payment is due to the date of actual payment. Interest shall be
payable on the first Business Day of each month in arrears; provided, however,
that SPV may elect on the date any interest payment is due hereunder to defer
such payment and upon such election the amount of interest due but unpaid on
such date shall constitute principal under this Subordinated Note. The
outstanding principal of any loan made under this Subordinated Note shall be due
and payable on the Collection Date and may be repaid or prepaid at any time
without premium or penalty.

D. Principal Payments. Originator is authorized and directed by SPV to enter on
the grid attached hereto, or, at its option, in its books and records, the date
and amount of each loan made by it which is evidenced by this Subordinated Note
and the amount of each payment of principal made by SPV, and absent manifest
error, such entries shall constitute prima facie evidence of the accuracy of the
information so entered; provided that neither the failure of Originator to make
any such entry or any error therein shall expand, limit or affect the
obligations of SPV hereunder.

E. Subordination. The indebtedness evidenced by this Subordinated Note is
subordinated to the prior payment in full of all of SPV’s recourse obligations
under that certain Receivables Purchase Agreement dated as of December 31, 2002
by and among SPV, Insight Enterprises, Inc., as Servicer, various “Purchasers”
from time to time party thereto, and Bank One, NA (Main Office Chicago), as the
“Agent” (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”). The subordination provisions contained herein
are for the direct benefit of, and may be enforced by, the Agent and the
Purchasers and/or any of their respective assignees (collectively, the “Senior
Claimants”) under the Purchase Agreement. Until the date on which all “Capital”
outstanding under the Purchase Agreement has been repaid in full and all other
obligations of SPV and/or the Servicer thereunder and under the “Fee Letter”
referenced therein (all such obligations, collectively, the “Senior Claim”) have
been indefeasibly paid and satisfied in full, Originator shall not demand,
accelerate, sue for, take, receive or accept from SPV, directly or indirectly,
in cash or other property or by set-off or any other manner (including, without
limitation, from or by way of collateral) any payment or security of all or any
of the indebtedness under this Subordinated Note or exercise any remedies or
take any action or proceeding to enforce the same; provided, however, that
(i) Originator hereby agrees that it will not institute against SPV any
proceeding of the type described in Section 5.1(d) of the Sale Agreement unless
and until the Collection Date has occurred and (ii) nothing in this paragraph
shall restrict SPV from paying, or Originator from requesting, any payments
under this Subordinated Note so long as SPV is not required under the Purchase
Agreement to set aside for the benefit of, or otherwise pay over to, the funds
used for such payments to any of the Senior Claimants and further provided that
the making of such payment would not otherwise violate the terms and provisions
of the Purchase Agreement. Should any payment, distribution or security or
proceeds thereof be received by Originator in violation of the immediately
preceding sentence, Originator agrees that such payment shall be segregated,
received and held in trust for the benefit of, and deemed to be the property of,
and shall be immediately paid over and delivered to the Agent for the benefit of
the Senior Claimants.

F. Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(d) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of Capital and the Senior Claim
(including “CP Costs” and “Yield” as defined and as accruing under the Purchase
Agreement after the commencement of any such proceeding, whether or not any or
all of such CP Costs or Yield is an allowable claim in any such proceeding)
before Originator is entitled to receive payment on account of this Subordinated
Note, and to that end, any payment or distribution of assets of SPV of any kind
or character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or
liquidating trustee or otherwise) directly to the Agent for application to, or
as collateral for the payment of, the Senior Claim until such Senior Claim shall
have been paid in full and satisfied.

G. Amendments. This Subordinated Note shall not be amended or modified except in
accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Agent for the benefit of the Purchasers.

H. GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT CHICAGO,
ILLINOIS, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE PARTIES
HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE OF
ILLINOIS. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL BE
INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER APPLICABLE LAW,
BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID
UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION
OR THE REMAINING PROVISIONS OF THIS SUBORDINATED NOTE.

I. Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.

J. Assignment. This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party without the prior written consent of the Agent, and any
such attempted transfer shall be void.

INSIGHT RECEIVABLES, LLC

By: Insight Receivables Holding, LLC, its sole member



      By:

Title:

* For Subordinated Note payable to Insight Direct USA, Inc.

** For Subordinated Note payable to Insight Public Sector, Inc.

12

Schedule
to
SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

                 
Date
  Amount of
Subordinated
Loan   Amount of
Principal
Paid   Unpaid
Principal
Balance  
Notation made
by

Schedule A

List of Documents to be Delivered to Buyer Prior to the Initial Purchase

Attached.
TABLE OF CONTENTS

Page

      ARTICLE I AMOUNTS AND TERMS

Section 1.1
Section 1.2
Section 1.3
Section 1.4
Section 1.5
Section 1.6
  Purchase of Receivables.
Payment for the Purchase.
Purchase Price Credit Adjustments.
Payments and Computations, Etc. .
Transfer of Records.
Characterization.

      ARTICLE II REPRESENTATIONS AND WARRANTIES

Section 2.1
  Representations and Warranties of Originators.

      ARTICLE III CONDITIONS OF PURCHASE

Section 3.1
Section 3.2
  Conditions Precedent to Initial Purchase. .
Conditions Precedent to Subsequent Payments. ARTICLE IV COVENANTS

Section 4.1
Section 4.2
  Affirmative Covenants of Originators.
Negative Covenants of Originators.

      ARTICLE V AMORTIZATION EVENTS

Section 5.1
Section 5.2
  Amortization Events.
Remedies.

      ARTICLE VI INDEMNIFICATION

Section 6.1
Section 6.2
  Indemnities by Originators.
Other Costs and Expenses.

      ARTICLE VII MISCELLANEOUS

Section 7.1
Section 7.2
Section 7.3
Section 7.4
Section 7.5
Section 7.6
Section 7.7
Section 7.8
Section 7.9
Section 7.10
Section 7.11
  Waivers and Amendments.
Notices..
Protection of Ownership Interests of Buyer.
Confidentiality.
USA Patriot Act..
CHOICE OF LAW. .
CONSENT TO JURISDICTION. .
WAIVER OF JURY TRIAL..
Integration; Binding Effect; Survival of Terms.
Counterparts; Severability; Section References..
Amendment and Restatement.

Exhibits and Schedules

          EXHIBIT I   —  
Definitions
EXHIBIT II   —  
Principal Place of Business; Location(s) of Records;
Federal Employer Identification Number; Other Names
EXHIBIT III   —  
Lock-Boxes; Collection Accounts; Collection Banks
EXHIBIT IV   —  
Form of Compliance Certificate
EXHIBIT V   —  
Credit and Collection Policy
EXHIBIT VI   —  
Form of Subordinated Note
SCHEDULE A   —  
List of Documents to Be Delivered to Buyer Prior to the
Initial Purchase

13

EXHIBIT C

EXHIBIT C TO OMNIBUS AMENDMENT



--------------------------------------------------------------------------------



AMENDED AND RESTATED
PERFORMANCE UNDERTAKING

THIS AMENDED AND RESTATED PERFORMANCE UNDERTAKING (the “Undertaking”), dated as
of September 3, 2003, is executed by Insight Enterprises, Inc., a Delaware
corporation (“Insight” or the “Performance Guarantor”), in favor of Wells Fargo
Bank, National Association, as agent for the Purchasers party to the Receivables
Purchase Agreement referred to below (the “Agent”).

WHEREAS, on December 31, 2002, Insight Direct USA, Inc., an Arizona corporation
(“Insight Direct Arizona”), Comark Corporate Sales, Inc., an Illinois
corporation (“Comark Corporate Sales”), Insight Services Corporation, an Arizona
corporation (“ISC”), Comark Government and Education Sales, Inc., an Illinois
corporation (“CGE”), Comark, Inc., an Illinois corporation (“Comark”) (each of
Insight Direct Arizona, Comark Corporate Sales, ISC, CGE and Comark, an
“Original Originator” and collectively, the “Original Originators”) and Seller
entered into that certain Receivables Sale Agreement (the “Original Receivables
Sale Agreement”);

WHEREAS, the Seller entered into that certain Receivables Purchase Agreement
dated as of December 31, 2002 (as amended, restated, supplemented, renewed or
otherwise modified from time to time, the “Receivables Purchase Agreement”),
with Insight, as the initial servicer (in such capacity, the “Servicer”), the
purchasers party thereto (the “Purchasers”) and Wells Fargo Bank, National
Association, as agent for such Purchasers, pursuant to which the Purchasers,
subject to the terms and conditions contained therein, may purchase interests in
such receivables and Seller has transferred to the Agent for the benefit of such
Purchasers an undivided interest in all of Seller’s right, title and interest
in, to and under the Receivables Sale Agreement;

WHEREAS, on December 31, 2002, the Performance Guarantor entered into that
certain Performance Undertaking in favor of the Agent’s predecessor (the
“Original Performance Undertaking”);

WHEREAS, on or prior to the date hereof, (i) Insight Public Sector, Inc., an
Arizona corporation, merged with and into CGE with the surviving entity being
CGE, and CGE has changed its name to Insight Public Sector, Inc. (“Insight
Public”), and (ii) Insight Direct Arizona, ISC and Comark merged with and into
Comark Corporate Sales, with the surviving entity being Comark Corporate Sales,
and Comark Corporate Sales has changed its name to Insight Direct USA, Inc.
(“Insight Direct”) (each of Insight Direct and Insight Public, an “Originator”
and collectively, the “Originators”);

WHEREAS, Insight Direct USA, Inc., an Illinois corporation (“Insight Direct”)
and Insight Public Sector, Inc., an Illinois corporation (“Insight Public”)(each
of Insight Direct and Insight Public, an “Originator” and collectively, the
“Originators”), have entered into that certain Amended and Restated Receivables
Sale Agreement of even date herewith (as amended, restated, supplemented,
renewed or otherwise modified from time to time, the “Receivables Sale
Agreement”), with the Seller, pursuant to which the Seller, subject to the terms
and conditions contained therein, will purchase certain of Originators’
receivables;

WHEREAS, the Originators are wholly-owned subsidiaries of the Performance
Guarantor and Performance Guarantor is expected to receive substantial direct
and indirect benefits from the purchase of the receivables by the Seller from
the Originators pursuant to the Receivables Sale Agreement (which benefits are
hereby acknowledged);

WHEREAS, it is a condition precedent to the effectiveness of the Receivables
Sale Agreement and the Receivables Purchase Agreement that the Performance
Guarantor execute and deliver to the Agent, a performance undertaking
substantially in the form hereof;

WHEREAS, the Performance Guarantor wishes to guarantee the due and punctual
performance of the Originators’ obligations to the Seller under or in respect of
the Receivables Sale Agreement and the Seller’s obligations to the Agent and the
Purchasers under or in respect of the Receivables Purchase Agreement as provided
herein;

WHEREAS, the Performance Guarantor and the Agent wish to amend and restate the
Original Performance Undertaking on the terms and subject to the conditions set
forth herein;

      NOW, THEREFORE, the Performance Guarantor hereby agrees as follows:

SECTION 1.
  Definitions.

(a) As used herein:

“Obligations” means, collectively, (a) all covenants, agreements, terms,
conditions and indemnities to be performed or observed by each Originator under
or in connection with the Receivables Sale Agreement and each other document
executed and delivered by any Originator in connection with the Receivables Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by any Originator under the
Receivables Sale Agreement whether for Purchase Price Credits, expenses
(including reasonable counsel fees), indemnified amounts or otherwise, whether
upon any termination or for any other reason and (b) all covenants, agreements,
terms, conditions and indemnities to be performed or observed by the Seller
under or in connection with the Receivables Purchase Agreement and each other
document executed and delivered by the Seller in connection with the Receivables
Purchase Agreement, including, without limitation, the due and punctual payment
of all sums which are or may become due and owing by the Seller under the
Receivables Purchase Agreement or the Fee Letter, whether for Yield, expenses
(including reasonable counsel fees and disbursements), indemnified amounts or
otherwise, whether upon any termination or for any other reason.

(b) All capitalized terms used herein, and not otherwise defined herein shall
have their respective meanings as defined in the Receivables Purchase Agreement
and, if not defined therein, the Receivables Sale Agreement.

SECTION 2. Guaranty of Performance of Obligations. The Performance Guarantor
hereby guarantees to the Agent and the Purchasers, the full and punctual payment
and performance by each of the Originators and the Seller of the Obligations.
This Undertaking is an absolute, unconditional and continuing guaranty of the
full and punctual performance of all of the obligations of (a) each Originator
under the Receivables Sale Agreement and each other document executed and
delivered by such Originator in connection with the Receivables Sale Agreement
and (b) the Seller under the Receivables Purchase Agreement and each other
document executed and delivered by the Seller in connection with the Receivables
Purchase Agreement, and is in no way conditioned upon any requirement that the
Agent or the Purchaser first attempt to collect any amounts owed by any
Originator to the Seller or the Seller to the Purchasers, or resort to any
collateral security, any balance of any deposit account or credit on the books
of any Purchaser or any other Person or other means of obtaining payment. Should
any Originator or the Seller default in the payment or performance of any of the
Obligations, the Agent or any one of the Purchasers may cause the immediate
performance by the Performance Guarantor of such Obligations and cause any
payment Obligations of such party to become forthwith due and payable to the
Agent and the Purchasers, without demand or notice of any nature (other than as
expressly provided herein), all of which are expressly waived by the Performance
Guarantor. Notwithstanding the foregoing, this Undertaking is not a guarantee of
the ultimate recovery or collection of any of the Receivables and the
Performance Guarantor shall not be responsible for any inability to collect any
Receivable due to the insolvency, bankruptcy or lack of creditworthiness of the
related Obligor. Each such demand by the Agent or any Purchaser, as applicable,
for payment under this Section 2 shall be accompanied by a written statement
describing in reasonable detail the costs and expenses in respect of which
reimbursement is sought.

SECTION 3. Performance Guarantor’s Further Agreements to Pay. The Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to the Agent and the Purchasers, forthwith upon demand in funds
immediately available to the Agent and the Purchasers, all reasonable costs and
expenses (including court costs and legal expenses) incurred or expended by the
Agent and the Purchasers in connection with the Obligations, this Undertaking or
the enforcement thereof within five (5) Business Days after the Agent’s or any
Purchaser’s demand therefor and, if such amounts are not paid to the Agent or a
Purchaser, as applicable, within five (5) Business Days after such demand, the
Performance Guarantor hereby agrees to pay interest on amounts recoverable under
this Undertaking from time to time when such amounts become due until paid in
full, at a rate of interest (computed for the actual number of days elapsed
based on a 360 day year) equal to the Base Rate plus 2.0% per annum.

SECTION 4. Waivers by Performance Guarantor; Agent’s Freedom to Act. The
Performance Guarantor waives notice of acceptance of this Undertaking, notice of
any action taken or omitted by the Agent or any Purchaser in reliance on this
Undertaking, and any requirement that the Agent or the Purchasers be diligent or
prompt in making demands under this Undertaking, give notice of any Amortization
Event, default or omission by any Originator or the Seller or assert any other
rights of the Agent or any Purchaser under this Undertaking. The Performance
Guarantor warrants that it has adequate means to obtain from each Originator and
the Seller, on a continuing basis, information concerning the financial
condition of such Originator and the Seller, and that it is not relying on the
Agent or any Purchaser to provide such information, now or in the future. The
Performance Guarantor also irrevocably waives all defenses that at any time may
be available in respect of the Obligations by virtue of any valuation, stay,
moratorium law or other similar law now or thereafter in effect and any and all
other defenses that may be available to a guarantor at any time. The Agent shall
be at liberty, upon its own initiative or at the request of the Required
Financial Institutions, without giving notice to or obtaining the consent of the
Performance Guarantor, and without relieving the Performance Guarantor of any
liability under this Undertaking, to deal with the Originators, the Seller and
with each other party who now is or after the date hereof becomes liable in any
manner for any of the Obligations, in such manner as the Agent in its sole
discretion deems fit or the Required Financial Institutions in their sole
discretion deem fit, and to this end the Performance Guarantor agrees that the
validity and enforceability of this Undertaking, including without limitation,
the provisions of Section 8 hereof, shall not be impaired or affected by any of
the following:

(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Obligations or any part thereof or any agreement relating
thereto at any time;

(b) any failure or omission to enforce any right, power or remedy with respect
to the Obligations or any part thereof or any agreement relating thereto, or any
collateral securing the Obligations or any part thereof;

(c) any waiver of any right, power or remedy or of any Amortization Event or
default with respect to the Obligations or any part thereof or any agreement
relating thereto;

(d) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Obligations or any part thereof;

(e) the enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to the Obligations or any part thereof;

(f) the application of payments received from any source to the payment of any
payment Obligations of an Originator, any part thereof or amounts which are not
covered by this Undertaking even though the Purchasers or the Agent might
lawfully have elected to apply such payments to any part or all of such payment
Obligations or to amounts which are not covered by this Undertaking;

(g) the existence of any claim, setoff or other rights which the Performance
Guarantor may have at any time against any Originator or the Seller in
connection herewith or any unrelated transaction;

(h) any assignment or transfer of the Obligations or any part thereof in
accordance with the Receivables Sale Agreement or the Receivables Purchase
Agreement; or

(i) any failure on the part of an Originator to perform or comply with any term
of the Receivables Sale Agreement or any other document executed in connection
therewith or delivered thereunder or the Seller to perform or comply with any
term of the Receivables Purchase Agreement or any other document executed in
connection therewith or delivered thereunder, all whether or not the Performance
Guarantor shall have had notice or knowledge of any act or omission referred to
in the foregoing clauses (a) through (i) of this Section.

SECTION 5. Unenforceability of Obligations Against an Originator or the Seller.
Notwithstanding (a) any change of ownership of any Originator or the Seller, or
the insolvency, bankruptcy or any other change in the legal status of any
Originator or the Seller; (b) the change in or the imposition of any law,
decree, regulation or other governmental act which does or might impair, delay
or in any way affect the validity, enforceability or the payment when due of the
Obligations; (c) the failure of any Originator, the Seller or the Performance
Guarantor, as applicable, to maintain in full force, validity or effect or to
obtain or renew when required all governmental and other approvals, licenses or
consents required in connection with the Obligations, the Receivables Sale
Agreement, the Receivables Purchase Agreement or this Undertaking, or to take
any other action required in connection with the performance of all obligations
pursuant to the Obligations, the Receivables Sale Agreement, the Receivables
Purchase Agreement or this Undertaking; or (d) if any of the moneys included in
the Obligations have become unrecoverable from any Originator or the Seller for
any other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
the Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Obligations, and it shall not be rendered
unenforceable by the invalidity or release of any such other guaranty or
security. In the event that the time for payment of any of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of an Originator or the
Seller, or for any other reason, all such amounts then due and owing by such
Originator under the terms of the Receivables Sale Agreement or the Seller under
the Receivables Purchase Agreement, as applicable, or any other agreement
evidencing, securing or otherwise executed in connection with the Obligations,
shall be immediately due and payable by the Performance Guarantor.

SECTION 6. Representations and Warranties. The Performance Guarantor makes the
following representations and warranties:

(a) Existence and Standing. The Performance Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted. Each of the
Performance Guarantor’s Subsidiaries is a corporation or limited liability
company, duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization and has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted except where
failure to have such authority would not have a material adverse effect on the
ability of the Performance Guarantor to perform its obligations under this
Undertaking.

(b) Power and Authority. The Performance Guarantor has the corporate power and
authority and legal right to execute and deliver this Undertaking, perform its
obligations hereunder and consummate the transactions contemplated hereunder.
The execution and delivery by the Performance Guarantor of this Undertaking, the
performance of its obligations and consummation of the transactions contemplated
hereunder have been duly authorized by proper proceedings, and this Undertaking
constitutes the legal, valid and binding obligation of the Performance Guarantor
enforceable against the Performance Guarantor in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

(c) No Conflict; Government Consent. Neither the execution and delivery by the
Performance Guarantor of this Undertaking, nor the consummation of the
transactions herein contemplated, nor compliance with the provisions hereof will
violate any law, rule, regulation, order, writ, judgment, injunction, decree or
award binding on the Performance Guarantor or any of its Subsidiaries or the
Performance Guarantor’s or any of its Subsidiary’s organizational documents or
the provisions of any indenture, instrument or agreement to which the
Performance Guarantor is a party or is subject, or by which it, or its property,
is bound, or conflicts with or constitutes a default thereunder, or will result
in the creation or imposition of any Adverse Claim in, of or on the property of
the Performance Guarantor or any of its Subsidiaries pursuant to the terms of
any such indenture, instrument or agreement, other than for any such violation
which could not reasonably be expected to have a material adverse effect on the
ability of the Performance Guarantor to perform its obligations under this
Undertaking.

SECTION 7. Subordination. The Performance Guarantor shall not enforce or
otherwise exercise any right of subrogation to any of the rights of the Agent or
any Purchaser against any Originator or the Seller and, notwithstanding anything
to the contrary contained herein, hereby waives all rights of subrogation
(whether contractual, under Section 509 of the Bankruptcy Code, at law or in
equity or otherwise) to the claims of the Agent and the Purchasers against any
Originator or the Seller and all contractual, statutory or legal or equitable
rights of contribution, reimbursement, indemnification and similar rights and
“claims” (as that term is defined in the Bankruptcy Code) which the Performance
Guarantor might now have or hereafter acquire against any Originator or the
Seller that arises from the existence or performance of the Performance
Guarantor’s obligations hereunder. The Performance Guarantor will not claim any
setoff, recoupment or counterclaim against any Originator or the Seller in
respect of any liability of the Performance Guarantor to such Originator or the
Seller after the occurrence and during the continuance of any default in the
payment or performance of any of the Obligations (which has not been cured or
waived in writing by the Agent) and the Performance Guarantor waives any benefit
of and any right to participate in any collateral security which may be held by
the Agent or any Purchaser. The payment of any amounts due with respect to any
indebtedness of any Originator or the Seller now or thereafter owed to the
Performance Guarantor is hereby subordinated to the prior payment in full of all
the Obligations. The Performance Guarantor agrees that, after the occurrence and
during the continuance of any default in the payment or performance of any of
the Obligations, the Performance Guarantor will not demand, sue for or otherwise
attempt to collect any such indebtedness of any Originator or the Seller owed to
the Performance Guarantor until all of the Obligations shall have been paid and
performed in full. If, notwithstanding the foregoing sentence, the Performance
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness while any Obligations are still unperformed or outstanding, such
amounts shall be collected, enforced and received by the Performance Guarantor
as trustee for the Agent and the Purchasers and be paid over to the Agent and
the Purchasers on account of the Obligations without affecting in any manner the
liability of the Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of the Agent and the Purchasers with
respect to any other agreement the Agent or any Purchaser may at any time and
from time to time enter into with the Performance Guarantor.

SECTION 8. Termination of Undertaking. The Performance Guarantor’s obligations
hereunder shall continue in full force and effect until all Obligations are
finally paid and satisfied in full and each of the Receivables Sale Agreement
and the Receivables Purchase Agreement is terminated, provided that (i) this
Undertaking shall continue to be effective or shall be reinstated, as the case
may be, if at any time payment or other satisfaction of any of the Obligations
is rescinded or must otherwise be restored or returned upon the bankruptcy,
insolvency, or reorganization of any Originator or the Seller, or otherwise, as
though such payment had not been made or other satisfaction occurred, whether or
not the Agent or any Purchaser is in possession of this Undertaking and (ii) the
provisions of Section 18 shall survive any termination of this Undertaking. No
invalidity, irregularity or unenforceability by reason of the Bankruptcy Code or
any insolvency or other similar law, or any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations
shall impair, affect, or be a defense to or claim against the obligations of the
Performance Guarantor under this Undertaking.

SECTION 9. Effect of Bankruptcy. This Undertaking shall survive the insolvency
of any Originator or the Seller and the commencement of any case or proceeding
by or against any Originator or the Seller under the federal Bankruptcy Code or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the federal Bankruptcy Code or
other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes to which any Originator or the Seller is subject shall
postpone the obligations of the Performance Guarantor under this Undertaking.

SECTION 10. Setoff. Should any Originator or the Seller default in the payment
or performance of any of the Obligations, regardless of the other means of
obtaining payment of any of the Obligations, the Agent and the Purchasers are
hereby authorized at any time and from time to time, without notice to the
Performance Guarantor (any such notice being expressly waived by the Performance
Guarantor) and to the fullest extent permitted by law, to set off and apply any
deposits and other sums against the obligations of the Performance Guarantor
under this Undertaking, whether or not the Agent or the Purchasers shall have
made any demand under this Undertaking and although such obligations may be
contingent or unmatured.

SECTION 11. Taxes. All payments to be made by the Performance Guarantor
hereunder shall be made free and clear of any deduction or withholding. If the
Performance Guarantor is required by law to make any deduction or withholding on
account of tax or otherwise from any such payment, the sum due from it in
respect of such payment shall be increased to the extent necessary to ensure
that, after the making of such deduction or withholding, the Agent and the
Purchasers receive a net sum equal to the sum which they would have received had
no deduction or withholding been made.

SECTION 12. Further Assurances. The Performance Guarantor agrees that it will
permit the Agent and the Purchasers or any of their respective duly authorized
representatives, during normal business hours and upon reasonable prior notice,
to consult and discuss with the Performance Guarantor’s Treasurer or Controller,
with respect to the Performance Guarantor’s business, finances, accounts and
affairs. The Performance Guarantor agrees that if an Amortization Event exists,
it will, at the request of the Agent or a Purchaser, provide to the Agent or
such Purchaser information relating to the business and affairs of the
Performance Guarantor as the Agent or any Purchaser may reasonably request. The
Performance Guarantor also agrees to do all such things and execute all such
documents as the Agent and the Purchasers may consider reasonably necessary or
desirable to give full effect to this Undertaking and to perfect and preserve
the rights and powers of the Agent and the Purchasers hereunder.

SECTION 13. Successors and Assigns. This Undertaking shall be binding upon the
Performance Guarantor, its successors and assigns, and shall inure to the
benefit of and be enforceable by the Agent and the Purchasers and their
respective successors, transferees and assigns. The Performance Guarantor may
not assign or transfer any of its obligations hereunder without the prior
written consent of the Agent and each Purchaser.

SECTION 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by the Performance Guarantor
therefrom shall be effective unless the same shall be in writing and signed by
the Agent, each Purchaser and the Performance Guarantor. No failure on the part
of the Agent or any Purchaser to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.

SECTION 15. Notices. All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, or sent by express courier or, in the case of
telegraphic, telecopied or telexed notice, when transmitted, answer back
received, addressed as follows: if to the Performance Guarantor, at the address
set forth beneath its signature hereto, and if to the Agent or any Purchaser to
the address specified for such notices in the Receivables Purchase Agreement, or
to any address as either party hereto may hereafter designate in writing to the
other.

SECTION 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS,
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

SECTION 17. CONSENT TO JURISDICTION. EACH OF THE PERFORMANCE GUARANTOR, THE
AGENT AND THE PURCHASERS HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN
CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
UNDERTAKING, THE RECEIVABLES SALE AGREEMENT, THE RECEIVABLES PURCHASE AGREEMENT
OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION THEREWITH OR DELIVERED THEREUNDER
AND EACH OF THE PERFORMANCE GUARANTOR, THE AGENT AND EACH PURCHASER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY PARTY TO BRING PROCEEDINGS AGAINST
ANY OTHER PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 18. Bankruptcy Petition. The Performance Guarantor covenants and agrees
that, prior to the date which is one year and one day after the payment in full
of the Obligations, it will not institute against, or join any other Person in
instituting against the Seller (or any other Purchaser that is not organized as
a federal or state chartered banking institution) any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or similar
proceedings under the laws of the United States or any state of the United
States.

SECTION 19. Miscellaneous. This Undertaking constitutes the entire agreement of
the Performance Guarantor with respect to the matters set forth herein. No
failure on the part of the Agent or any Purchaser to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The rights and remedies
herein provided are cumulative and not exclusive of any remedies provided by law
or any other agreement, and this Undertaking shall be in addition to any other
guaranty of or collateral security for any of the Obligations. The provisions of
this Undertaking are severable, and in any action or proceeding involving any
state corporate law, or any state or federal bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of the Performance Guarantor hereunder would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
the Performance Guarantor’s liability under this Undertaking, then
notwithstanding any other provision of this Undertaking to the contrary, the
amount of such liability shall, without any further action by the Performance
Guarantor or the Agent or Purchaser be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. The invalidity or unenforceability of any one or more sections of
this Undertaking shall not affect the validity or enforceability of its
remaining provisions. Captions are for ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all defined terms
used in this Undertaking shall be equally applicable to the singular and plural
forms of the terms defined.

SECTION 20. Amendment and Restatement. This Undertaking amends and restates in
its entirety, and supersedes, the terms of the Original Performance Undertaking.
This Undertaking is not intended to, and shall not, effect a novation of any of
the Obligations under and as defined in the Original Performance Undertaking,
but merely an amendment and restatement of the terms governing such Obligations.
The Obligations outstanding as of the date hereof shall continue as outstanding
Obligations under this Undertaking.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

IN WITNESS WHEREOF, the Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

INSIGHT ENTERPRISES, INC.

By:      
Name:
Title:


Address:
6820 S. Harl Avenue
Tempe, AZ 85283
Attention: Chief Financial Officer
Facsimile: (480) 350-1141

14